Exhibit 10.1

EXECUTION COPY

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 28, 2007

by and among

DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP,

 

as Borrower,

 

 

 

 

DIAMONDROCK HOSPITALITY COMPANY,

 

as Parent,

 

 

 

 

WACHOVIA CAPITAL MARKETS, LLC,

 

as Sole Lead Arranger

 

           and

 

as Book Manager,

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

 

 

 

Each of

BANK OF AMERICA, N.A.,

CALYON NEW YORK BRANCH

and

THE ROYAL BANK OF SCOTLAND PLC,

 

as a Syndication Agent,

 

 

 

 

CITICORP NORTH AMERICA, INC.,

 

as Documentation Agent,

 

 

 

 

and

 

 

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 13.5.,

 

as Lenders


--------------------------------------------------------------------------------




TABLE OF CONTENTS

Article I. Definitions

 

1

 

 

 

 

Section 1.1.  Definitions.

 

1

 

Section 1.2.  General; References to Times.

 

24

 

Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries.

 

25

 

 

 

 

Article II. Credit Facility

 

25

 

 

 

 

Section 2.1.  Revolving Loans.

 

25

 

Section 2.2.  Swingline Loans.

 

26

 

Section 2.3.  Letters of Credit.

 

28

 

Section 2.4.  Rates and Payment of Interest on Loans.

 

32

 

Section 2.5.  Number of Interest Periods.

 

33

 

Section 2.6.  Repayment of Loans.

 

33

 

Section 2.7.  Prepayments.

 

33

 

Section 2.8.  Continuation.

 

34

 

Section 2.9.  Conversion.

 

34

 

Section 2.10.  Notes.

 

35

 

Section 2.11.  Voluntary Reductions of the Commitment.

 

35

 

Section 2.12.  Extension of Termination Date.

 

36

 

Section 2.13.  Expiration or Maturity Date of Letters of Credit Past Termination
Date.

 

36

 

Section 2.14.  Amount Limitations.

 

36

 

Section 2.15.  Increase of Commitments.

 

36

 

 

 

 

Article III. Payments, Fees and Other General Provisions

 

37

 

 

 

 

Section 3.1.  Payments.

 

37

 

Section 3.2.  Pro Rata Treatment.

 

38

 

Section 3.3.  Sharing of Payments, Etc.

 

38

 

Section 3.4.  Several Obligations.

 

39

 

Section 3.5.  Minimum Amounts.

 

39

 

Section 3.6.  Fees.

 

39

 

Section 3.7.  Computations.

 

40

 

Section 3.8.  Usury.

 

41

 

Section 3.9.  Agreement Regarding Interest and Charges.

 

41

 

Section 3.10.  Statements of Account.

 

41

 

Section 3.11.  Defaulting Lenders.

 

41

 

Section 3.12.  Taxes.

 

43

 

 

 

 

Article IV.  Unencumbered Borrowing Base Properties

 

44

 

 

 

 

Section 4.1.  Eligibility of Properties.

 

44

 

Section 4.2.  Reclassification of Properties.

 

46

 

 

 

 

Article V. Yield Protection, Etc.

 

47

 

 

 

 

 

Section 5.1.  Additional Costs; Capital Adequacy.

 

47

 

Section 5.2.  Suspension of LIBOR Loans.

 

48

- i -

--------------------------------------------------------------------------------




 

Section 5.3.  Illegality.

 

49

 

Section 5.4.  Compensation.

 

49

 

Section 5.5.  Treatment of Affected Loans.

 

49

 

Section 5.6.  Change of Lending Office.

 

50

 

Section 5.7.  Assumptions Concerning Funding of LIBOR Loans.

 

50

 

Section 5.8.  Affected Lenders.

 

50

 

 

 

 

Article VI. Conditions Precedent

 

51

 

 

 

 

Section 6.1.  Initial Conditions Precedent.

 

51

 

Section 6.2.  Conditions Precedent to All Loans and Letters of Credit.

 

53

 

Section 6.3.  Conditions Subsequent.

 

54

 

 

 

 

Article VII. Representations and Warranties

 

54

 

 

 

 

 

Section 7.1.  Representations and Warranties.

 

54

 

Section 7.2.  Survival of Representations and Warranties, Etc.

 

60

 

 

 

 

Article VIII. Affirmative Covenants

 

60

 

 

 

 

Section 8.1.  Preservation of Existence and Similar Matters.

 

60

 

Section 8.2.  Compliance with Applicable Law and Material Contracts.

 

61

 

Section 8.3.  Maintenance of Property.

 

61

 

Section 8.4.  Conduct of Business.

 

61

 

Section 8.5.  Insurance.

 

61

 

Section 8.6.  Payment of Taxes and Claims.

 

61

 

Section 8.7.  Visits and Inspections.

 

62

 

Section 8.8.  Use of Proceeds; Letters of Credit.

 

62

 

Section 8.9.  Environmental Matters.

 

62

 

Section 8.10.  Books and Records.

 

63

 

Section 8.11.  Further Assurances.

 

63

 

Section 8.12.  REIT Status.

 

63

 

Section 8.13.  Exchange Listing.

 

63

 

Section 8.14.  Additional Guarantors.

 

63

 

Section 8.15.  Release of Guarantors.

 

64

 

 

 

 

Article IX. Information

 

64

 

 

 

 

Section 9.1.  Quarterly Financial Statements.

 

65

 

Section 9.2.  Year-End Statements.

 

65

 

Section 9.3.  Compliance Certificate.

 

65

 

Section 9.4.  Other Information.

 

66

 

Section 9.5.  Electronic Delivery of Certain Information.

 

68

 

Section 9.6.  Public/Private Information.

 

69

 

 

 

 

Article X. Negative Covenants

 

70

 

 

 

 

Section 10.1.  Financial Covenants.

 

70

 

Section 10.2.  Restricted Payments.

 

71

 

Section 10.3.  Indebtedness.

 

71

 

Section 10.4. Certain Permitted Investments.

 

71

 

Section 10.5.  Investments Generally.

 

72

- ii -

--------------------------------------------------------------------------------




 

Section 10.6.  Liens; Negative Pledges; Other Matters.

 

72

 

Section 10.7.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

73

 

Section 10.8.  Fiscal Year.

 

74

 

Section 10.9.  Modifications to Material Contracts.

 

74

 

Section 10.10.  Modifications of Organizational Documents.

 

74

 

Section 10.11.  Transactions with Affiliates.

 

75

 

Section 10.12.  ERISA Exemptions.

 

75

 

 

 

 

Article XI. Default

 

75

 

 

 

 

Section 11.1.  Events of Default.

 

75

 

Section 11.2.  Remedies Upon Event of Default.

 

78

 

Section 11.3.  Remedies Upon Default.

 

80

 

Section 11.4.  Allocation of Proceeds.

 

80

 

Section 11.5.  Collateral Account.

 

81

 

Section 11.6.  Performance by Agent.

 

82

 

Section 11.7.  Rights Cumulative.

 

82

 

 

 

 

Article XII. The Agent

 

82

 

 

 

 

Section 12.1.  Authorization and Action.

 

82

 

Section 12.2.  Agent’s Reliance, Etc.

 

83

 

Section 12.3.  Notice of Defaults.

 

83

 

Section 12.4.  Wachovia as Lender.

 

84

 

Section 12.5.  Approvals of Lenders.

 

84

 

Section 12.6.  Lender Credit Decision, Etc.

 

85

 

Section 12.7.  Indemnification of Agent.

 

85

 

Section 12.8.  Successor Agent.

 

86

 

Section 12.9.  Titled Agents.

 

87

 

 

 

 

Article XIII. Miscellaneous

 

87

 

 

 

 

Section 13.1.  Notices.

 

87

 

Section 13.2.  Expenses.

 

88

 

Section 13.3.  Setoff.

 

89

 

Section 13.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 

89

 

Section 13.5.  Successors and Assigns.

 

90

 

Section 13.6.  Amendments.

 

92

 

Section 13.7.  Nonliability of Agent and Lenders.

 

94

 

Section 13.8.  Confidentiality.

 

94

 

Section 13.9.  Indemnification.

 

95

 

Section 13.10.  Termination; Survival.

 

97

 

Section 13.11.  Severability of Provisions.

 

97

 

Section 13.12.  GOVERNING LAW.

 

97

 

Section 13.13.  Patriot Act.

 

97

 

Section 13.14.  Counterparts.

 

98

 

Section 13.15.  Obligations with Respect to Loan Parties.

 

98

 

Section 13.16.  Limitation of Liability.

 

98

 

Section 13.17.  Entire Agreement.

 

98

 

Section 13.18.  Construction.

 

98

 

Section 13.19.  No Novation.

 

99

- iii -

--------------------------------------------------------------------------------




SCHEDULE 1.1.(A)

Capitalization Rates

SCHEDULE 1.1.(B)

List of Loan Parties

SCHEDULE 4.1.

Initial Unencumbered Borrowing Base Properties

SCHEDULE 7.1.(b)

Ownership Structure

SCHEDULE 7.1.(f)

Title to Properties; Liens

SCHEDULE 7.1.(g)

Indebtedness and Guaranties

SCHEDULE 7.1.(h)

Material Contracts

SCHEDULE 7.1.(i)

Litigation

 

 

 

 

EXHIBIT A

Form of Assignment and Acceptance Agreement

EXHIBIT B

Form of Guaranty

EXHIBIT C

Form of Notice of Borrowing

EXHIBIT D

Form of Notice of Continuation

EXHIBIT E

Form of Notice of Conversion

EXHIBIT F

Form of Notice of Swingline Borrowing

EXHIBIT G

Form of Swingline Note

EXHIBIT H

Form of Revolving Note

EXHIBIT I

Form of Opinion of Counsel

EXHIBIT J

Form of Compliance Certificate

 

 

- iv -

--------------------------------------------------------------------------------




          THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as
of February 28, 2007 by and among DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP, a
limited partnership formed under the laws of the State of Delaware (the
“Borrower”), DIAMONDROCK HOSPITALITY COMPANY, a corporation formed under the
laws of the State of Maryland (the “Parent”), each of the financial institutions
initially a signatory hereto together with their assignees pursuant to
Section 13.5.(d), WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent, WACHOVIA
CAPITAL MARKETS, LLC, as Sole Lead Arranger (the “Sole Lead Arranger”) and as
Book Manager (the “Book Manager”), each of BANK OF AMERICA, N.A., CALYON NEW
YORK BRANCH and THE ROYAL BANK OF SCOTLAND PLC, as a Syndication Agent (each a
“Syndication Agent”), and CITICORP NORTH AMERICA, INC., as Documentation Agent
(the “Documentation Agent”).

          WHEREAS, certain of the Lenders and other financial institutions have
made available to Borrower a revolving credit facility in the amount of
$75,000,000, including a $25,000,000 letter of credit subfacility and a
$20,000,000 swingline subfacility, on the terms and conditions contained in that
certain Credit Agreement dated as of July 8, 2005 (as amended and in effect
immediately prior to the date hereof, the “Existing Credit Agreement”) by and
among the Borrower, such Lenders, certain other financial institutions, the
Agent and the other parties thereto; and

          WHEREAS, the Agent and the Lenders desire to amend and restate the
terms of the Existing Credit Agreement to make available to the Borrower a
revolving credit facility in the initial amount of $200,000,000, which will
include a $50,000,000 letter of credit subfacility and a $25,000,000 swingline
subfacility, on the terms and conditions contained herein.

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree that the Existing Credit Agreement is amended and restated in its
entirety as follows:

ARTICLE I. DEFINITIONS

Section 1.1.  Definitions.

          In addition to terms defined elsewhere herein, the following terms
shall have the following meanings for the purposes of this Agreement:

          “Accession Agreement” means an Accession Agreement substantially in
the form of Annex I to the Guaranty.

          “Accommodation Subsidiary” has the meaning given that term in
Section 4.1.(d).

          “Additional Costs” has the meaning given that term in Section 5.1.

          “Adjusted EBITDA” means, for any given period, (a) the EBITDA of the
Parent and its Subsidiaries determined on a consolidated basis for such period
minus (b) FF&E Reserves for such period.

--------------------------------------------------------------------------------




          “Adjusted LIBOR” means, with respect to each Interest Period for any
LIBOR Loan, the rate obtained by dividing (a) LIBOR for such Interest Period by
(b) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.

          “Adjusted Total Asset Value” means Total Asset Value determined
exclusive of assets that are owned by Excluded Subsidiaries, Foreign
Subsidiaries and Unconsolidated Affiliates. 

          “Administrative Details Form” means an Administrative Details Reply
Form in a form supplied by the Agent to the Lenders from time to time.

          “Affiliate” means any Person (other than the Agent or any Lender): 
(a) directly or indirectly controlling, controlled by, or under common control
with, the Borrower; (b) directly or indirectly owning or holding ten percent
(10.0%) or more of any Equity Interest in the Borrower; or (c) ten percent
(10.0%) or more of whose voting stock or other Equity Interest is directly or
indirectly owned or held by the Borrower.  For purposes of this definition,
“control” (including with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”) means the possession directly
or indirectly of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities or
by contract or otherwise.  The Affiliates of a Person shall include any officer
or director of such Person.  In no event shall the Agent or any Lender be deemed
to be an Affiliate of the Borrower.

          “Agent” means Wachovia Bank, National Association, as contractual
representative for the Lenders under the terms of this Agreement.

          “Agreement Date” means the date as of which this Agreement is dated.

          “Applicable Law” means all applicable provisions of constitutions,
statutes, rules, regulations and orders of all governmental bodies and all
orders and decrees of all courts, tribunals and arbitrators.

          “Applicable Margin” means the percentage rate set forth below
corresponding to the ratio of Total Indebtedness to Total Asset Value as
determined in accordance with Section 10.1. in effect at such time:

- 2 -

--------------------------------------------------------------------------------




Level

 

Leverage Ratio

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin for
Base Rate Loans

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1

 

Less than or equal to 0.50 to 1.00

 

0.95%

 

0.0%

2

 

Greater than 0.50 to 1.00 but less than or equal to 0.55 to 1.00

 

1.25%

 

0.25%

3

 

Greater than 0.55 to 1.00 but less than 0.60 to 1.00

 

1.45%

 

0.45%

4

 

Greater than or equal to 0.60 to 1.00

 

1.55%

 

0.65%

The Applicable Margin shall be determined by the Agent from time to time, based
on the ratio of Total Indebtedness to Total Asset Value as set forth in the
Compliance Certificate most recently delivered by the Borrower pursuant to
Section 9.3.  Any adjustment to the Applicable Margin shall be effective (i) in
the case of a Compliance Certificate delivered in connection with quarterly
financial statements of the Borrower delivered pursuant to Section 9.1., as of
the date 45 days following the end of the last day of the applicable fiscal
period covered by such Compliance Certificate, (ii) in the case of a Compliance
Certificate delivered in connection with annual financial statements of the
Parent delivered pursuant to Section 9.2., as of the date 120 days following the
end of the last day of the applicable fiscal period covered by such Compliance
Certificate, and (iii) in the case of any other Compliance Certificate, as of
the date 5 Business Days following the Agent’s request for such Compliance
Certificate.  Notwithstanding the foregoing, for the period from the Effective
Date through but excluding the date on which the Agent first determines the
Applicable Margin as set forth above, the Applicable Margin shall be determined
based on Level 1.  Thereafter, the Applicable Margin shall be adjusted from time
to time as set forth above.  If the Borrower shall fail to deliver a compliance
certificate within the time period required under Section 9.3., the Applicable
Margin shall be determined based on Level 4 until the Borrower delivers the
required Compliance Certificate, in which case the Applicable Margin shall be
determined as provided above effective as of the date of delivery of such
Compliance Certificate.

          “Approved Fund” means any Person (other than a natural Person)
(a) that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business and (b) that is administered or managed by a Lender, an
affiliate of a Lender or an entity or an affiliate of an entity that administers
or manages a Lender.

          “Approved Manager” means Marriott International, Inc., Hilton Hotels
Corporation, Starwood Hotels & Resorts Worldwide, Noble Investment Group,
RockResorts International, Hyatt Corporation, Interstate Hotels & Resorts,
Kimpton Group and their respective affiliates.

          “Arranger” means Wachovia Capital Markets, LLC.

          “Assignee” has the meaning given that term in Section 13.5.(d).

          “Assignment and Acceptance Agreement” means an Assignment and
Acceptance Agreement among a Lender, an Assignee and the Agent, substantially in
the form of Exhibit A.

- 3 -

--------------------------------------------------------------------------------




          “Base Rate” means the per annum rate of interest equal to the greater
of (a) the Prime Rate or (b) the Federal Funds Rate plus one-half of one percent
(0.5%).  Any change in the Base Rate resulting from a change in the Prime Rate
or the Federal Funds Rate shall become effective as of 12:01 a.m. on the
Business Day on which each such change occurs.  The Base Rate is a reference
rate used by the Lender acting as the Agent in determining interest rates on
certain loans and is not intended to be the lowest rate of interest charged by
the Lender acting as the Agent or any other Lender on any extension of credit to
any debtor.

          “Base Rate Loan” means a Revolving Loan bearing interest at a rate
based on the Base Rate.

          “Benefit Arrangement” means at any time an employee benefit plan
within the meaning of Section 3(3) of ERISA which is not a Plan or a
Multiemployer Plan and which is maintained or otherwise contributed to by any
member of the ERISA Group.

          “Borrower” has the meaning set forth in the introductory paragraph
hereof.

          “Business Day” means (a) any day other than a Saturday, Sunday or
other day on which banks in Charlotte, North Carolina or New York, New York are
authorized or required to close and (b) with reference to a LIBOR Loan, any such
day that is also a day on which dealings in Dollar deposits are carried out in
the London interbank market.

          “Capitalization Rate” means 9.00% for assets categorized Upscale or
below, 8.00% for assets categorized Upper Upscale and 7.50% for assets
categorized Luxury or Resort.  Such categorization shall be as determined by
Smith Travel Research or as otherwise requested by the Borrower and consented to
in writing by the Requisite Lenders.  Attached hereto as Schedule 1.1.(A) is the
categorization and Capitalization Rates for Properties owned directly or
indirectly by the Borrower as of the date hereof.

          “Capitalized Lease Obligation” means an obligation under a lease that
is required to be capitalized for financial reporting purposes in accordance
with GAAP.  The amount of a Capitalized Lease Obligation is the capitalized
amount of such obligation as would be required to be reflected on a balance
sheet of the applicable Person prepared in accordance with GAAP as of the
applicable date.

          “Cash Equivalents” means:  (a) securities issued, guaranteed or
insured by the United States of America or any of its agencies with maturities
of not more than one year from the date acquired; (b) certificates of deposit
with maturities of not more than one year from the date acquired issued by a
United States federal or state chartered commercial bank of recognized standing,
or a commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, acting through a branch or agency,
which bank has capital and unimpaired surplus in excess of $500,000,000 and
which bank or its holding company has a short-term commercial paper rating of at
least A-2 or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

- 4 -

--------------------------------------------------------------------------------




          “Collateral Account” means a special deposit account established by
the Agent pursuant to Section 11.5. and under its sole dominion and control.

          “Commitment” means, as to each Lender (other than the Swingline
Lender), such Lender’s obligation (a) to make Revolving Loans pursuant to
Section 2.1., (b) to issue (in the case of the Lender then acting as Agent) or
participate in (in the case of the other Lenders) Letters of Credit pursuant to
Section 2.3.(a) and 2.3.(i), respectively, (but in the case of the Lender acting
as the Agent excluding the aggregate amount of participations in the Letters of
Credit held by the other Lenders), and (c) to participate in Swingline Loans
pursuant to Section 2.2.(e), in each case, in an amount up to, but not
exceeding, the amount set forth for such Lender on its signature page hereto as
such Lender’s “Commitment Amount” or as set forth in the applicable Assignment
and Acceptance Agreement, as the same may be reduced from time to time pursuant
to Section 2.11. or as appropriate to reflect any assignments to or by such
Lender effected in accordance with Section 13.5.

          “Commitment Percentage” means, as to each Lender, the ratio, expressed
as a percentage, of (a) the amount of such Lender’s Commitment to (b) the
aggregate amount of the Commitments of all Lenders; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Commitment Percentage” of each Lender shall be the Commitment
Percentage of such Lender in effect immediately prior to such termination or
reduction.

          “Compliance Certificate” has the meaning given that term in
Section 9.3.

          “Continue”, “Continuation” and “Continued” each refers to the
continuation of a LIBOR Loan from one Interest Period to another Interest Period
pursuant to Section 2.8.

          “Convert”, “Conversion” and “Converted” each refers to the conversion
of a Revolving Loan of one Type into a Revolving Loan of another Type pursuant
to Section 2.9.

          “Credit Event” means any of the following:  (a) the making (or deemed
making) of any Loan, (b) the Conversion of a Loan and (c) the issuance of a
Letter of Credit.

          “Default” means any of the events specified in Section 11.1., whether
or not there has been satisfied any requirement for the giving of notice, the
lapse of time, or both.

          “Defaulting Lender” has the meaning given that term in Section 3.11.

- 5 -

--------------------------------------------------------------------------------




          “Derivatives Contract” means any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

          “Derivatives Termination Value” means, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Agent or any Lender).

          “Development Property” means, as of any date of determination, any
Property on which the existing building or other improvements are undergoing
renovation and redevelopment that will either (a) disrupt the occupancy of at
least 15% of the rentable rooms of such Property or (b) temporarily reduce the
Net Operating Income attributable to such Property by more than 15% as compared
to the immediately preceding comparable prior period.  A Property shall cease to
be a Development Property once all improvements related to the renovation or
redevelopment of such Property have been substantially completed.

          “Dollars” or “$” means the lawful currency of the United States of
America.

          “Domestic Subsidiary” means any Subsidiary that is incorporated or
organized under the laws of any state of the United States or the District of
Columbia.

          “EBITDA” means, with respect to a Person for any period (without
duplication):  (a) net income (loss) of such Person for such period determined
on a consolidated basis (before minority interests), exclusive of the following
(but only to the extent included in determination of such net income (loss)): 
(i) depreciation and amortization expense; (ii) Interest Expense; (iii) income
tax expense; (iv) extraordinary or non-recurring gains and losses; and (v) other
non-cash charges (other than non-cash charges that constitute an accrual of a
reserve for future cash payments) plus (b) such Person’s pro rata share of
EBITDA of its Unconsolidated Affiliates.  EBITDA shall be adjusted to remove any
impact from (x) non-cash amortization of stock grants to members of the Parent’s
management, (y) straight line rent leveling adjustments required under GAAP and
(z) amortization of intangibles pursuant to Statement of Financial Accounting
Standards number 141.

- 6 -

--------------------------------------------------------------------------------




          “Effective Date” means the later of:  (a) the Agreement Date; and
(b) the date on which all of the conditions precedent set forth in Section 6.1.
shall have been fulfilled (subject to the effect of Section 6.3.) or waived in
writing by the Requisite Lenders.

          “Eligible Assignee” means any Person who is:  (i) currently a Lender
or an affiliate of a Lender; (ii) an Approved Fund; (iii) a commercial bank,
trust, trust company, insurance company, investment bank or pension fund
organized under the laws of the United States of America, or any state thereof,
and having total assets in excess of $5,000,000,000; (iv) a savings and loan
association or savings bank organized under the laws of the United States of
America, or any state thereof, and having a tangible net worth of at least
$500,000,000; or (v) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country, and having total
assets in excess of $10,000,000,000, provided that such bank is acting through a
branch or agency located in the United States of America.  Notwithstanding the
foregoing, during any period in which an Event of Default exists under
subsections (a), (f) or (g) of Section 11.1., the term “Eligible Assignee” shall
mean any Person that is not an individual.

          “Eligible Unencumbered Borrowing Base Property” means a Property which
satisfies all of the following requirements:  (a) such Property (i) is a
Development Property or (ii) is a full service, select service or extended stay
lodging Property; (b) except in the case of a Development Property, such
Property is currently operating and open for business to the public; (c) such
Property is branded by a nationally recognized hotel company; (d) such Property
is located in a State of the United States of America, in the District of
Columbia or in any territories of the United States of America; (e) the Property
is owned in fee simple, or, with the consent of the Agent, leased under a Ground
Lease entirely by, the Borrower, a Subsidiary or an Unconsolidated Affiliate;
(f) neither such Property, nor any interest of the Borrower or any Subsidiary
therein, is subject to any Lien (other than Permitted Liens (but not Liens of
the types described in clauses (f), (g) and (h) of the definition of Permitted
Liens)) or a Negative Pledge; (g) if such Property is owned or leased by a
Subsidiary or an Unconsolidated Affiliate (i) none of the Borrower’s direct or
indirect ownership interest in such Subsidiary or Unconsolidated Affiliate is
subject to any Lien (other than Permitted Liens (but not Liens of the types
described in clauses (f), (g) and (h) of the definition of Permitted Liens)) or
to a Negative Pledge; and (ii) the Borrower directly, or indirectly through a
Subsidiary, has the right to take the following actions without the need to
obtain the consent of any Person:  (x) to sell, transfer or otherwise dispose of
such Property and (y) to create a Lien on such Property as security for
Indebtedness of the Borrower or such Subsidiary, as applicable; (h) such
Property is either managed by (i) the Borrower or any of its Subsidiaries,
(ii) an Approved Manager or (iii) a nationally recognized third-party property
management company or any of its affiliates approved by the Agent and Requisite
Lenders; and (i) such Property is free of all structural defects or title
defects, environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property.

- 7 -

--------------------------------------------------------------------------------




          “Environmental Laws” means any Applicable Law relating to
environmental protection or the manufacture, storage, remediation, disposal or
clean-up of Hazardous Materials including, without limitation, the following: 
Clean Air Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations
of the Environmental Protection Agency and any applicable rule of common law and
any judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.

          “Equity Interest” means, with respect to any Person, any share of
capital stock of (or other ownership or profit interests in) such Person, any
warrant, option or other right for the purchase or other acquisition from such
Person of any share of capital stock of (or other ownership or profit interests
in) such Person, any security convertible into or exchangeable for any share of
capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests), and any other ownership or profit
interest in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
share, warrant, option, right or other interest is authorized or otherwise
existing on any date of determination.

          “Equity Issuance” means any issuance by a Person of any Equity
Interest in such Person and shall in any event include the issuance of any
Equity Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
in effect from time to time.

          “ERISA Group” means the Borrower, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.

          “Event of Default” means any of the events specified in Section 11.1.,
provided that any requirement for notice or lapse of time or any other condition
has been satisfied.

          “Excluded Subsidiary” means any Subsidiary as to which both of the
following  apply (a) such Subsidiary holds title to, or beneficially owns,
assets which are or are intended to become collateral for any Secured
Indebtedness of such Subsidiary, or is a beneficial owner of a Subsidiary
holding title to or beneficially owning such assets (but having no material
assets other than such beneficial ownership interests); and (b) which (i) is, or
is expected to be, prohibited from Guarantying the Indebtedness of any other
Person pursuant to any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) is prohibited from Guarantying the Indebtedness of any
other Person pursuant a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

- 8 -

--------------------------------------------------------------------------------




          “Existing Credit Agreement” has the meaning given such term in the
first “WHEREAS” clause of this Agreement.

          “Fair Market Value” means, with respect to (a) a security listed on a
national securities exchange or the NASDAQ National Market, the price of such
security as reported on such exchange by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward to the nearest 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate quoted to the
Agent by federal funds dealers selected by the Agent on such day on such
transaction as determined by the Agent.

          “Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

          “FF&E Reserves” means, for any period and with respect to a Property,
an amount equal to 4.0% of total gross revenues for such Property for such
period.  If the term FF&E Reserves is used without reference to a specific
Property, then the amount shall be determined on an aggregate basis with respect
to all Properties of the Parent and its Subsidiaries and a proportionate share
of all Properties of all Unconsolidated Affiliates.

          “Fixed Charges” means, for any period, the sum of (a) Interest Expense
of the Parent and its Subsidiaries determined on a consolidated basis for such
period, (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Parent and its Subsidiaries during such period, other than
any balloon, bullet or similar principal payment which repays such Indebtedness
in full, and (c) all Preferred Dividends paid during such period on Preferred
Equity Interests not owned by the Parent or any of its Subsidiaries.  The
Parent’s pro rata share of the Fixed Charges of Unconsolidated Affiliates of the
Parent shall be included in determinations of Fixed Charges.

          “Floating Rate Indebtedness” means all Indebtedness of a Person which
bears interest at a variable rate during the scheduled life of such Indebtedness
and for which such Person has not obtained interest rate swap agreements,
interest rate “cap” or “collar” agreements or other similar Derivatives
Contracts which effectively cause such variable rates to be equivalent to fixed
rates or subject to maximum interest rates which, in each case, are reasonably
acceptable to the Agent.

- 9 -

--------------------------------------------------------------------------------




          “Foreign Subsidiary” means a Subsidiary that is not a Domestic
Subsidiary.

          “Funds From Operations” means, with respect to a Person and for a
given period, (a) net income (loss) of such Person determined on a consolidated
basis for such period minus (or plus) (b) gains (or losses) from debt
restructuring and sales of property during such period plus (c) depreciation
with respect to such Person’s real estate assets and amortization of such Person
for such period, all after adjustment for unconsolidated partnerships and joint
ventures.  Adjustments for Unconsolidated Affiliates will be calculated to
reflect funds from operations on the same basis.

          “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

          “Governmental Approvals” means all authorizations, consents,
approvals, licenses and exemptions of, registrations and filings with, and
reports to, all Governmental Authorities.

          “Governmental Authority” means any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

          “Ground Lease” means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of 25 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor, or, if consent is required, such consent has been
obtained; (c) the obligation of the lessor to give the holder of any mortgage
Lien on such leased property written notice of any defaults on the part of the
lessee and agreement of such lessor that such lease will not be terminated until
such holder has had a reasonable opportunity to cure or complete foreclosures,
and fails to do so; (d) reasonable transferability of the lessee’s interest
under such lease, including ability to sublease; and (e) such other rights
customarily required by mortgagees making a loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease.

          “Guarantor” means any Person that is a party to the Guaranty as a
“Guarantor” and in any event shall include each Material Subsidiary (other than
Excluded Subsidiaries and Foreign Subsidiaries).

- 10 -

--------------------------------------------------------------------------------




          “Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied
to any obligation means and includes:  (a) a guaranty (other than by endorsement
of negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by:  (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation.  As the context requires, “Guaranty” shall
also mean the Guaranty to which the Guarantors are parties substantially in the
form of Exhibit B.

          “Hazardous Materials” means all or any of the following: 
(a) substances that are defined or listed in, or otherwise classified pursuant
to, any applicable Environmental Laws as “hazardous substances”, “hazardous
materials”, “hazardous wastes”, “toxic substances” or any other formulation
intended to define, list or classify substances by reason of deleterious
properties such as ignitability, corrosivity, reactivity, carcinogenicity,
reproductive toxicity, “TCLP” toxicity or “EP toxicity”; (b) oil, petroleum or
petroleum derived substances, natural gas, natural gas liquids or synthetic gas
and drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; (c) any flammable substances or explosives or any radioactive
materials; (d) asbestos in any form; (e) toxic mold; and (f) electrical
equipment which contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of fifty parts per million.

          “Implied Debt Service” means, for any period, an amount equal to the
annual principal and interest payment sufficient to amortize in full during a
30-year period the aggregate principal balance of Loans and the amount of all
Letter of Credit Liabilities outstanding during such period calculated using an
interest rate equal to the greater of (i) the yield on a 10 year United States
Treasury Note at such time as determined by the Agent plus 1.50% or (ii) 6.50%.

- 11 -

--------------------------------------------------------------------------------




          “Indebtedness” means, with respect to a Person, at the time of
computation thereof, all of the following (without duplication):  (a) all
obligations of such Person in respect of money borrowed (other than trade debt
incurred in the ordinary course of business which is not more than 180 days past
due); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) Capitalized
Lease Obligations of such Person; (d) all reimbursement obligations of such
Person under any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all Off-Balance Sheet Obligations of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(i) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities and other similar
exceptions to recourse liability (but not exceptions relating to bankruptcy,
insolvency, receivership or other similar events)); (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation;
and (k) such Person’s pro rata share of the Indebtedness of any Unconsolidated
Affiliate of such Person.  Indebtedness of any Person shall include Indebtedness
of any partnership or joint venture in which such Person is a general partner or
joint venturer to the extent of such Person’s pro rata share of the ownership of
such partnership or joint venture (except if such Indebtedness, or portion
thereof, is recourse (other than in respect of exceptions referred to in the
definition of Nonrecourse Indebtedness) to such Person, in which case the
greater of such Person’s pro rata portion of such Indebtedness or the amount of
such recourse portion of the Indebtedness, shall be included as Indebtedness of
such Person).  All Loans and Letter of Credit Liabilities shall constitute
Indebtedness of the Borrower.

          “Intellectual Property” has the meaning given that term in
Section 7.1.(t).

          “Interest Expense” means, for any period, without duplication,
(a) total interest expense of the Parent and its Subsidiaries, including
capitalized interest not funded under a construction loan interest reserve
account, determined on a consolidated basis for such period, plus (b) the
Parent’s pro rata share of Interest Expense of Unconsolidated Affiliates for
such period.  Interest Expense shall exclude any amortization of deferred
financing fees.

          “Interest Period” means with respect to any LIBOR Loan, each period
commencing on the date such LIBOR Loan is made or the last day of the next
preceding Interest Period for such Loan and ending 1, 2, 3 or 6 months, or if
available from all of the Lenders, 9 or 12 months, thereafter, as the Borrower
may select in a Notice of Borrowing, Notice of Continuation or Notice of
Conversion, as the case may be, except that each Interest Period that commences
on the last Business Day of a calendar month shall end on the last Business Day
of the appropriate subsequent calendar month.  Notwithstanding the foregoing: 
(i) if any Interest Period would otherwise end after the Termination Date, such
Interest Period shall end on the Termination Date; and (ii) each Interest Period
that would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).

- 12 -

--------------------------------------------------------------------------------




          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.

          “Investment” means, with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following:  (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person.  Any binding commitment to make an Investment in any other
Person, as well as any option of another Person to require an Investment in such
Person, shall constitute an Investment.  Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

          “L/C Commitment Amount” equals $50,000,000.

          “Lender” means each financial institution from time to time party
hereto as a “Lender” and as the context requires, includes the Swingline Lender.

          “Lending Office” means, for each Lender and for each Type of Loan, the
office of such Lender specified as such in such Lender’s Administrative Details
Form, or such other office of such Lender of which such Lender may notify the
Agent in writing.

          “Letter of Credit” has the meaning given that term in Section 2.3.(a).

          “Letter of Credit Documents” means, with respect to any Letter of
Credit, collectively, any application therefor, any certificate or other
document presented in connection with a drawing under such Letter of Credit and
any other agreement, instrument or other document governing or providing for
(a) the rights and obligations of the parties concerned or at risk with respect
to such Letter of Credit or (b) any collateral security for any of such
obligations.

          “Letter of Credit Liabilities” means, without duplication, at any time
and in respect of any Letter of Credit, the sum of (a) the Stated Amount of such
Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations of the Borrower at such time due and payable in
respect of all drawings made under such Letter of Credit.  For purposes of this
Agreement, a Lender (other than the Lender acting as the Agent) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under Section 2.3.(i), and the Lender
acting as the Agent shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to the acquisition by the Lenders other than the Lender acting as
the Agent of their participation interests under such Section.

- 13 -

--------------------------------------------------------------------------------




          “Level” has the meaning given that term in the definition of the term
“Applicable Margin.” 

          “LIBOR” means, for any LIBOR Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Telerate Page 3750 (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period.  If for any reason such rate is not
available, the term “LIBOR” shall mean, for any LIBOR Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on the Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on the Reuters Screen LIBO Page, the applicable rate shall
be the arithmetic mean of all such rates. If for any reason none of the
foregoing rates is available, LIBOR shall be, for any Interest Period, the rate
per annum reasonably determined by the Agent as the rate of interest at which
Dollar deposits in the approximate amount of the LIBOR Loan comprising part of
such borrowing would be offered by the Agent to major banks in the London
interbank Eurodollar market at their request at or about 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period.

          “LIBOR Index Rate” means at any time the rate (rounded to the next
higher 1/100 of 1%) of interest for one month U.S. dollar deposits as reported
on Telerate page 3750 as of 11:00 a.m. London time for such day, provided, if
such day is not a Business Day, the immediately preceding Business Day, or if
not so reported, then as determined by the Agent from another recognized source
or interbank quotation.

          “LIBOR Loan” means a Revolving Loan bearing interest at a rate based
on LIBOR.

          “Lien” as applied to the property of any Person means:  (a) any
security interest, encumbrance, mortgage, deed to secure debt, deed of trust,
assignment of leases and rents, pledge, lien, charge or lease constituting a
Capitalized Lease Obligation, conditional sale or other title retention
agreement, or other security title or encumbrance of any kind in respect of any
property of such Person, or upon the income, rents or profits therefrom; (b) any
arrangement, express or implied, under which any property of such Person is
transferred, sequestered or otherwise identified for the purpose of subjecting
the same to the payment of Indebtedness or performance of any other obligation
in priority to the payment of the general, unsecured creditors of such Person;
(c) the filing of any financing statement under the Uniform Commercial Code or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

- 14 -

--------------------------------------------------------------------------------




          “Loan” means a Revolving Loan or a Swingline Loan. 

          “Loan Document” means this Agreement, each Note, each Letter of Credit
Document, the Guaranty and each other document or instrument now or hereafter
executed and delivered by a Loan Party in connection with, pursuant to or
relating to this Agreement. 

          “Loan Party” means the Borrower, the Parent and each other Guarantor. 
Schedule 1.1.(B) sets forth the Loan Parties in addition to the Borrower and the
Parent as of the Agreement Date. 

          “Mandatorily Redeemable Stock” means, with respect to any Person, any
Equity Interest of such Person which by the terms of such Equity Interest (or by
the terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Revolving Loans are scheduled to be
due and payable in full.

          “Marketable Securities” means (a) bank deposits and certificates of
deposit from a bank rated Baa1 or BBB+ or better by a Rating Agency; (b)
government obligations; and (c) commercial paper rated A1 or P1 by a Rating
Agency. 

          “Material Adverse Effect” means a materially adverse effect on (a) the
business, assets, liabilities, financial condition or results of operations of
the Parent and its Subsidiaries, or the Borrower and its Subsidiaries, in each
case, taken as a whole, (b) the ability of the Borrower or any other Loan Party
to perform its obligations under any Loan Document to which it is a party,
(c) the validity or enforceability of any of the material provisions of the Loan
Documents, or (d) the material rights and remedies of the Lenders and the Agent
under any of the Loan Documents.

          “Material Contract” means any contract or other arrangement (other
than Loan Documents), whether written or oral, to which the Parent, the
Borrower, or any other Subsidiary is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

          “Material Subsidiary” means any Subsidiary (a) that owns in fee
simple, or leases pursuant to a ground lease, an Unencumbered Borrowing Base
Property or (b) to which more than 10% of Total Asset Value is attributable on
an individual basis.

- 15 -

--------------------------------------------------------------------------------




          “Moody’s” means Moody’s Investors Service, Inc.

          “Mortgage” means a mortgage, deed of trust, deed to secure debt or
similar security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

          “Mortgage Receivable” means a promissory note secured by a Mortgage of
which the Parent, the Borrower or another Subsidiary is the holder and retains
the rights of collection of all payments thereunder.

          “Multiemployer Plan” means at any time a multiemployer plan within the
meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is
then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

          “Negative Pledge” means, with respect to a given asset, any provision
of a document, instrument or agreement (other than any Loan Document) which
prohibits or purports to prohibit the creation or assumption of any Lien on such
asset as security for Indebtedness of the Person owning such asset or any other
Person; provided, however, that an agreement that conditions a Person’s ability
to encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

          “Net Operating Income” or “NOI” means, for any Property and for a
given period, the sum of the following (without duplication and determined on a
consistent basis with prior periods):  (a) gross revenues received in the
ordinary course from such Property minus (b) all expenses paid (excluding
interest but including an appropriate accrual for property taxes and insurance)
related to the ownership, operation or maintenance of such Property, including
but not limited to property taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Property, but specifically excluding
general overhead expenses of the Borrower or any Subsidiary and any property
management fees) minus (c) the FF&E Reserves for such Property as of the end of
such period minus (d)  the greater of (i) the actual property management fee
paid during such period and (ii) an imputed management fee in the amount of
three percent (3.0%) of the gross revenues for such Property for such period.

          “Net Tangible Proceeds” means with respect to any Equity Issuance by a
Person, the aggregate amount of all cash and the Fair Market Value of all other
property (other than (a) securities of such Person being converted or exchanged
in connection with such Equity Issuance and (b) assets separately classified as
intangible assets under GAAP) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

- 16 -

--------------------------------------------------------------------------------




          “Nonrecourse Indebtedness” means, with respect to a Person, (a)
Indebtedness for borrowed money in respect of which recourse for payment (except
for customary exceptions for fraud, misapplication of funds, environmental
indemnities, and other similar exceptions to recourse liability (but not
exceptions relating to bankruptcy, insolvency, receivership or other similar
events)) is contractually limited to specific assets of such Person encumbered
by a Lien securing such Indebtedness or (b) if such Person is a Single Asset
Entity, any Indebtedness for borrowed money of such Person.

          “Note” means a Revolving Note or a Swingline Note.

          “Notice of Borrowing” means a notice in the form of Exhibit C to be
delivered to the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.

          “Notice of Continuation” means a notice in the form of Exhibit D to be
delivered to the Agent pursuant to Section 2.8. evidencing the Borrower’s
request for the Continuation of a LIBOR Loan.

          “Notice of Conversion” means a notice in the form of Exhibit E to be
delivered to the Agent pursuant to Section 2.9. evidencing the Borrower’s
request for the Conversion of a Loan from one Type to another Type.

          “Notice of Swingline Borrowing” means a notice in the form of
Exhibit F to be delivered to the Agent pursuant to Section 2.2. evidencing the
Borrower’s request for a borrowing of Swingline Loans.

          “Obligations” means, individually and collectively:  (a) the aggregate
principal balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.

          “OFAC” means U.S. Department of the Treasury’s Office of Foreign
Assets Control and any successor Governmental Authority.

          “Off-Balance Sheet Obligations” means liabilities and obligations of
the Parent, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Parent’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Parent is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).

- 17 -

--------------------------------------------------------------------------------




          “Parent” has the meaning given such term in the introductory paragraph
hereof.

          “Participant” has the meaning given that term in Section 13.5.(c).

          “PBGC” means the Pension Benefit Guaranty Corporation and any
successor agency.

          “Permitted Liens” means, as to any Person:  (a) Liens securing taxes,
assessments and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
pursuant to any Environmental Laws) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which are not at the time required
to be paid or discharged under Section 8.6.; (b) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws; (c) Liens consisting of encumbrances in
the nature of zoning restrictions, easements, and rights or restrictions of
record on the use of real property, which do not materially detract from the
value of such property or impair the intended use thereof in the business of
such Person; (d) the rights of tenants under leases or subleases not interfering
with the ordinary conduct of business of such Person; (e) Liens in favor of the
Agent for the benefit of the Lenders; (f) Liens in favor of the Borrower or a
Guarantor securing obligations owing by a Subsidiary to the Borrower or a
Guarantor; (g) Liens in existence as of the Agreement Date and set forth in the
Part II of Schedule 7.1.(f); (h) Liens arising out of judgments or awards in
respect of the Parent or any of its Subsidiaries not constituting an Event of
Default under Section 11.1.(i); (i) any interest or title of a lessor under any
lease of equipment (not constituting a fixture) entered into by the Borrower or
any Subsidiary in the ordinary course of its business and covering only the
assets so leased; and (j) Liens arising in the ordinary course of business by
virtue of any contractual, statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights and remedies covering
deposit or securities accounts (including funds or other assets credited
thereto). 

          “Person” means an individual, corporation, partnership, limited
liability company, association, trust or unincorporated organization, or a
government or any agency or political subdivision thereof.

          “Plan” means at any time an employee pension benefit plan (other than
a Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

- 18 -

--------------------------------------------------------------------------------




          “Post-Default Rate” means, in respect of any principal of any Loan or
any other Obligation that is not paid when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise), a rate per annum equal to
the Base Rate as in effect from time to time plus the Applicable Margin for Base
Rate Loans plus two percent (2.0%).

          “Preferred Dividends” means, for any period and without duplication,
all Restricted Payments paid during such period on Preferred Equity Interests
issued by the Parent or a Subsidiary.  Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

          “Preferred Equity Interests” means, with respect to any Person, Equity
Interests in such Person which are entitled to preference or priority over any
other Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

          “Prime Rate” means the rate of interest per annum announced publicly
by the Lender then acting as the Agent as its prime rate from time to time.  The
Prime Rate is not necessarily the best or the lowest rate of interest offered by
the Lender acting as the Agent or any other Lender.

          “Principal Office” means the office of the Agent located at One
Wachovia Center, Charlotte, North Carolina, or such other office of the Agent as
the Agent may designate from time to time.

          “Property” means any parcel of real property owned or leased (in whole
or in part) or operated by the Parent, the Borrower, any other Subsidiary or any
Unconsolidated Affiliate of the Parent and which is located in a state of the
United States of America or the District of Columbia.

          “Qualified REIT Subsidiary” shall have the meaning given to such term
in the Internal Revenue Code.

          “Register” has the meaning given that term in Section 13.5.(e).

          “Regulatory Change” means, with respect to any Lender, any change
effective after the Agreement Date in Applicable Law (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender with any request or directive regarding capital
adequacy.

          “Reimbursement Obligation” means the absolute, unconditional and
irrevocable obligation of the Borrower to reimburse the Agent for any drawing
honored by the Agent under a Letter of Credit.

- 19 -

--------------------------------------------------------------------------------




          “REIT” means a Person qualifying for treatment as a “real estate
investment trust” under the Internal Revenue Code.

          “Requisite Lenders” means, as of any date, Lenders having greater than
50% of the aggregate amount of the Commitments (not held by Defaulting Lenders
who are not entitled to vote), or, if the Commitments have been terminated or
reduced to zero, Lenders holding greater than 50% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities (not held by
Defaulting Lenders who are not entitled to vote). 

          “Responsible Officer” means with respect to the Parent, the Borrower
or any Subsidiary, the chief executive officer, the chief financial officer or
any other senior executive officer of the Parent, the Borrower or such
Subsidiary.

          “Restricted Payment” means:  (a) any dividend or other distribution,
direct or indirect, on account of any Equity Interest of the Parent, the
Borrower or any Subsidiary now or hereafter outstanding, except a dividend
payable solely in Equity Interests; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interest of the Parent, the Borrower or
any Subsidiary now or hereafter outstanding; and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire any Equity Interests of the Parent, the Borrower or any Subsidiary
now or hereafter outstanding.

          “Revolving Loan” means a loan made by a Lender to the Borrower
pursuant to Section 2.1.(a).

          “Revolving Note” has the meaning given that term in Section 2.10.(a).

          “Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

          “Sanctioned Person” means a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the OFAC as published from
time to time.

          “Secured Indebtedness” means, with respect to any Person, (a) all
Indebtedness of such Person that is secured in any manner by any Lien on any
Property plus (b) such Person’s pro rata share of the Secured Indebtedness of
any of such Person’s Unconsolidated Affiliates.

          “Securities Act” means the Securities Act of 1933, as amended from
time to time, together with all rules and regulations issued thereunder.

          “Significant Subsidiary” means any Subsidiary to which more than
$10,000,000 of the unallocated gross book value (exclusive of depreciation and
amortization) of all real estate assets of the Parent and its Subsidiaries is
attributable.

- 20 -

--------------------------------------------------------------------------------




          “Single Asset Entity” means a Person (other than an individual) that
(a) only owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property.  In addition, if the assets of a Person
consist solely of (i) Equity Interests in one other Single Asset Entity and (ii)
cash and other assets of nominal value incidental to such Person’s ownership of
the other Single Asset Entity, such Person shall also be deemed to be a Single
Asset Entity for purposes of this Agreement. 

          “Solvent” means, when used with respect to any Person, that (a) the
fair value and the fair salable value of its assets (excluding any Indebtedness
due from any affiliate of such Person) are each in excess of the fair valuation
of its total liabilities (including all contingent liabilities computed at the
amount which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

          “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc.

          “Stated Amount” means the amount available to be drawn by a
beneficiary under a Letter of Credit from time to time, as such amount may be
increased or reduced from time to time in accordance with the terms of such
Letter of Credit.

          “Subsidiary” means, for any Person, any corporation, partnership or
other entity of which at least a majority of the Equity Interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors or other individuals performing similar functions of such corporation,
partnership or other entity (without regard to the occurrence of any
contingency) is at the time owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

          “Swingline Commitment” means the Swingline Lender’s obligation to make
Swingline Loans pursuant to Section 2.2. in an amount up to, but not exceeding,
$25,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

          “Swingline Lender” means Wachovia Bank, National Association.

          “Swingline Loan” means a loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2.(a).

          “Swingline Note” means the promissory note of the Borrower payable to
the order of the Swingline Lender in a principal amount equal to the amount of
the Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit G.

- 21 -

--------------------------------------------------------------------------------




          “Tangible Net Worth” means, as of any given time: (a) the unallocated
gross book value (exclusive of depreciation and amortization) of all real estate
assets of the Parent and its Subsidiaries that constitute Properties at such
time; plus (b) the book value of other assets (excluding any real estate assets
but including Investments in Unconsolidated Affiliates) of the Parent and its
Subsidiaries; less (c) all amounts appearing on the assets side of a
consolidated balance sheet of the Parent for assets separately classified as
intangible assets under GAAP (except for allocations of property purchase prices
pursuant to Statement of Financial Accounting Standards No. 141 and the like);
less (d) all Total Indebtedness of the Parent and its Subsidiaries (excluding
the pro rata share of Indebtedness of any Unconsolidated Affiliate to the extent
included in Total Indebtedness) determined on a consolidated basis; less (e) all
other liabilities of the Parent and its Subsidiaries determined on a
consolidated basis (except liabilities resulting from allocations of property
purchase prices pursuant to Statement of Financial Accounting Standards No. 141
and the like).

          “Taxable REIT Subsidiary” means any corporation (other than a REIT) in
which the Parent directly or indirectly owns stock and the Parent and such
corporation have jointly elected that such corporation be treated as a taxable
REIT subsidiary of the Parent under and pursuant to Section 856 of the Internal
Revenue Code.

          “Taxes” has the meaning given that term in Section 3.12.

          “Termination Date” means February 28, 2011, or such later date to
which the Termination Date may be extended pursuant to Section 2.12.

          “Titled Agents” means each Sole Lead Arranger, the Book Manager, the
Syndication Agent and the Documentation Agent.

          “Total Asset Value” means the sum of all of the following of the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP applied on a consistent basis:  (a) cash, Cash Equivalents and
Marketable Securities, plus (b) with respect to each Property owned by the
Borrower or any Subsidiary (other than Unimproved Land) for eighteen (18) months
or greater, (i) the Adjusted EBITDA of such Property for the period of four
consecutive fiscal quarters most recently ending, divided by (ii) the
Capitalization Rate, plus (c) the purchase price paid for any Property owned by
the Borrower or any Subsidiary for less than eighteen (18) months (other than
Unimproved Land)(less amounts paid as a purchase price adjustment, held in
escrow, retained as a contingency reserve, or other similar arrangements and
prior to allocations of property purchase prices pursuant to Statement of
Financial Accounting Standards No. 141 and the like), plus (d) the book value of
Unimproved Land, Mortgage Receivables and other promissory notes, plus (e) the
Borrower’s pro rata share of the preceding items for its Unconsolidated
Affiliates (excluding assets of the type described in the immediately preceding
clause (a)).  Notwithstanding the foregoing, for purposes of determining Total
Asset Value, the amount, if any, by which the value of cash, Cash Equivalents
and Marketable Securities included under the immediately preceding clause (a)
would account for more than 10% of Total Asset Value shall be excluded. 
Borrower shall have the one time right to have a Property owned for less than
eighteen (18) months included in Total Asset Value under (b) above, as though
owned for a period of equal to or greater than eighteen (18) months at its
discretion.  The percentage of Total Asset Value attributable to a given
Subsidiary shall be equal to the ratio expressed as a percentage of (x) an
amount equal to Total Asset Value calculated solely with respect to assets owned
directly by such Subsidiary to (y) Total Asset Value.

- 22 -

--------------------------------------------------------------------------------




          “Total Indebtedness” means all Indebtedness of the Parent, the
Borrower and all other Subsidiaries of the Parent determined on a consolidated
basis.

          “Type” with respect to any Revolving Loan, refers to whether such Loan
is a LIBOR Loan or Base Rate Loan.

          “Unconsolidated Affiliate” means, with respect to any Person, any
other Person in whom such Person holds an Investment, which Investment is
accounted for in the financial statements of such Person on an equity basis of
accounting and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person.

          “Unencumbered Borrowing Base Property” means a Property which is to be
included in calculations of the Unencumbered Borrowing Base Value pursuant to
Section 4.1.  A Property shall cease to be an Unencumbered Borrowing Base
Property if at any time such Property shall cease to be an Eligible Unencumbered
Borrowing Base Property unless otherwise agreed by the Requisite Lenders.  Not
more than two Properties that have not been continuously operating for a period
of at least twelve consecutive months may be Unencumbered Borrowing Base
Properties without the consent of the Requisite Lenders.

          “Unencumbered Borrowing Base Property NOI” means, for any period, NOI
from all Unencumbered Borrowing Base Properties for such period. For purposes of
this definition, to the extent the NOI attributable to (a) any one Unencumbered
Borrowing Base Property would exceed 40.0% of Unencumbered Borrowing Base
Property NOI, such excess shall be excluded and (b) Unencumbered Borrowing Base
Properties located in the same metropolitan statistical area would exceed 40.0%
of Unencumbered Borrowing Base Property NOI, such excess shall be excluded.

          “Unencumbered Borrowing Base Value” means the sum of all of the
following of the Borrower and its Subsidiaries on a consolidated basis
determined in accordance with GAAP applied on a consistent basis: (a) with
respect to each Unencumbered Borrowing Base Property owned by the Borrower or
any Subsidiary for 18 months or greater, (i) the NOI of such Property for the
period of four consecutive fiscal quarters most recently ending, divided by
(ii) the Capitalization Rate, plus (b) the purchase price paid for any
Unencumbered Borrowing Base Property owned by the Borrower or any Subsidiary for
less than 18 months (less amounts paid as a purchase price adjustment, held in
escrow, retained as a contingency reserve, or other similar arrangements and
prior to allocations of property purchase prices pursuant to Statement of
Financial Accounting Standards No. 141 and the like).  Notwithstanding the
foregoing, for purposes of determining Unencumbered Borrowing Base Value, the
Borrower shall have the one time right, exercisable in its discretion, to have
an Unencumbered Borrowing Base Property owned for less than 18 months included
in Unencumbered Borrowing Base Value under clause (a) above, as though owned for
a period of 18 or more months.  In addition, with respect to any Property owned
or leased by an Unconsolidated Affiliate, only the Borrower’s pro rata share of
the NOI of such Property shall be included under clause (a) above or the
Borrower’s pro rata share of the purchase price of such Property shall be
included under clause (b) above.  For purposes of this definition, to the extent
Unencumbered Borrowing Base Value attributable to (x) Development Properties
would exceed 20% of the Unencumbered Borrowing Base Value, such excess shall be
excluded and (y) Properties that are not owned by Guarantors would exceed 20% of
the Unencumbered Borrowing Base Value, such excess shall be excluded. 

- 23 -

--------------------------------------------------------------------------------




          “Unfunded Liabilities” means, with respect to any Plan at any time,
the amount (if any) by which (a) the value of all benefit liabilities under such
Plan, determined on a plan termination basis using the assumptions prescribed by
the PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market
value of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

          “Unimproved Land” means land on which no development (other than
improvements that are not material and are temporary in nature) has occurred and
for which no development is scheduled in the following 12 months.  Unimproved
Land shall not include any undeveloped parcels of a Property that has been
developed unless and until the Borrower intends to develop such parcel.

          “Unsecured Indebtedness” means with respect to a Person as of any
given date, (a) the aggregate principal amount of (a) all Indebtedness of such
Person outstanding at such date that is not Secured Indebtedness plus (b) all
Nonrecourse Indebtedness which such Person has Guaranteed but only to the extent
of such Guaranty (excluding obligations in respect of Guaranties of customary
exceptions to nonrecourse liability).

          “Wachovia” means Wachovia Bank, National Association.

          “Wholly Owned Subsidiary” means any Subsidiary of a Person in respect
of which all of the equity securities or other ownership interests (other than,
in the case of a corporation, directors’ qualifying shares) are at the time
directly or indirectly owned or controlled by such Person or one or more other
Subsidiaries of such Person or by such Person and one or more other Subsidiaries
of such Person.

Section 1.2.  General; References to Times.

          Unless otherwise indicated, all accounting terms, ratios and
measurements shall be interpreted or determined in accordance with GAAP;
provided that, if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and the Borrower shall provide to the Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated.  References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time.  A reference to a Person
shall include its successors and permitted assigns.  Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter. 
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Parent.  Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Charlotte, North Carolina time.

- 24 -

--------------------------------------------------------------------------------




Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries.

          When determining compliance by the Borrower or the Parent with any
financial covenant contained in any of the Loan Documents, only the pro rata
share of the Borrower or the Parent, as applicable, of the financial attributes
of a Subsidiary that is not a Wholly Owned Subsidiary shall be included.

ARTICLE II. CREDIT FACILITY

Section 2.1.  Revolving Loans.

          (a)          Generally.  Subject to the terms and conditions hereof,
during the period from the Effective Date to but excluding the Termination Date,
each Lender severally and not jointly agrees to make Revolving Loans to the
Borrower in an aggregate principal amount at any one time outstanding up to, but
not exceeding, the amount of such Lender’s Commitment.  Subject to the terms and
conditions of this Agreement, during the period from the Effective Date to but
excluding the Termination Date, the Borrower may borrow, repay and reborrow
Revolving Loans hereunder.

          (b)          Requesting Revolving Loans.  The Borrower shall give the
Agent notice pursuant to a Notice of Borrowing or telephonic notice of each
borrowing of Revolving Loans.  Each Notice of Borrowing shall be delivered to
the Agent before 11:00 a.m. (i) in the case of LIBOR Loans, on the date three
Business Days prior to the proposed date of such borrowing and (ii) in the case
of Base Rate Loans, on the date one Business Day prior to the proposed date of
such borrowing.  Any such telephonic notice shall include all information to be
specified in a written Notice of Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Borrowing sent to the Agent by
telecopy on the same day of the giving of such telephonic notice.  The Agent
will transmit by telecopy the Notice of Borrowing (or the information contained
in such Notice of Borrowing) to each Lender promptly upon receipt by the Agent. 
Each Notice of Borrowing or telephonic notice of each borrowing shall be
irrevocable once given and binding on the Borrower.

- 25 -

--------------------------------------------------------------------------------




          (c)          Disbursements of Revolving Loan Proceeds.  No later than
1:00 p.m. on the date specified in the Notice of Borrowing, each Lender will
make available for the account of its applicable Lending Office to the Agent at
the Principal Office, in immediately available funds, the proceeds of the
Revolving Loan to be made by such Lender.  With respect to Revolving Loans to be
made after the Effective Date, unless the Agent shall have been notified by any
Lender prior to the specified date of borrowing that such Lender does not intend
to make available to the Agent the Revolving Loan to be made by such Lender on
such date, the Agent may assume that such Lender will make the proceeds of such
Revolving Loan available to the Agent on the date of the requested borrowing as
set forth in the Notice of Borrowing and the Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Lender.  Subject to
satisfaction of the applicable conditions set forth in Article VI. for such
borrowing, the Agent will make the proceeds of such borrowing available to the
Borrower no later than 2:00 p.m. on the date and at the account specified by the
Borrower in such Notice of Borrowing.

          (d)           Repayment of Loans Outstanding under Existing Credit
Agreement.  The Borrower and the Lenders agree that on the Effective Date all
Loans (as defined in the Existing Credit Agreement) outstanding under the
Existing Credit Agreement shall be repaid with the proceeds of the Loans to be
made by the Lenders hereunder on the Effective Date.

Section 2.2.  Swingline Loans.

          (a)          Swingline Loans.  Subject to the terms and conditions
hereof, during the period from the Effective Date to but excluding the
Termination Date, the Swingline Lender agrees to make Swingline Loans to the
Borrower in an aggregate principal amount at any one time outstanding up to, but
not exceeding, the amount of the Swingline Commitment.  If at any time the
aggregate principal amount of the Swingline Loans outstanding at such time
exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Agent for the account of the Swingline Lender the amount of
such excess.  Subject to the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Swingline Loans hereunder.

          (b)          Procedure for Borrowing Swingline Loans.  The Borrower
shall give the Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan. 
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 3:00 p.m. on the proposed date of such borrowing.  Any such notice
given telephonically shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice.  On
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Article VI. for such borrowing, the Swingline
Lender will make the proceeds of such Swingline Loan available to the Borrower
in Dollars, in immediately available funds, at the account specified by the
Borrower in the Notice of Swingline Borrowing not later than 4:00 p.m. on such
date.

- 26 -

--------------------------------------------------------------------------------




          (c)          Interest.  Swingline Loans shall bear interest at a per
annum rate equal to the LIBOR Index Rate plus the Applicable Margin for LIBOR
Loans.  Interest payable on Swingline Loans is solely for the account of the
Swingline Lender.  All accrued and unpaid interest on Swingline Loans shall be
payable on the dates and in the manner provided in Section 2.4. with respect to
interest on Base Rate Loans (except as the Swingline Lender and the Borrower may
otherwise agree in writing in connection with any particular Swingline Loan).

          (d)          Swingline Loan Amounts, Etc.  Each Swingline Loan shall
be in the minimum amount of $500,000 and integral multiples of $100,000 or such
other minimum amounts agreed to by the Swingline Lender and the Borrower.  Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender prior written notice thereof no later than 10:00 a.m. on
the date of such prepayment.  The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

          (e)          Repayment and Participations of Swingline Loans.  The
Borrower agrees to repay each Swingline Loan on demand therefor by the Swingline
Lender and in any event, within 5 Business Days after the date such Swingline
Loan was made; provided, that the proceeds of a Swingline Loan shall not be used
to repay any other Swingline Loans.  Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Termination Date (or such earlier
date as the Swingline Lender and the Borrower may agree in writing).  In lieu of
demanding repayment of any outstanding Swingline Loan from the Borrower, the
Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf for such purpose), request a
borrowing of Base Rate Loans from the Lenders in an amount equal to the
principal balance of such Swingline Loan.  The amount limitations of
Section 3.5.(a) shall not apply to any borrowing of Base Rate Loans made
pursuant to this subsection.  The Swingline Lender shall give notice to the
Agent of any such borrowing of Base Rate Loans not later than 12:00 noon on the
proposed date of such borrowing and the Agent shall give prompt notice of such
borrowing to the Lenders.  No later than 2:00 p.m. on such date, each Lender
will make available to the Agent at the Principal Office for the account of
Swingline Lender, in immediately available funds, the proceeds of the Base Rate
Loan to be made by such Lender.  The Agent shall pay the proceeds of such Base
Rate Loans to the Swingline Lender, which shall apply such proceeds to repay
such Swingline Loan.  At the time each Swingline Loan is made, each Lender shall
automatically (and without any further notice or action) be deemed to have
purchased from the Swingline Lender, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Commitment Percentage
in such Swingline Loan.  If the Lenders are prohibited from making Loans
required to be made under this subsection for any reason, including without
limitation, the occurrence of any Default or Event of Default described in
Section 11.1.(f) or 11.1.(g), upon notice from the Agent or the Swingline
Lender, each Lender severally agrees to pay to the Agent for the account of the
Swingline Lender in respect of such participation the amount of such Lender’s
Commitment Percentage of each outstanding Swingline Loan.  If such amount is not
in fact made available to the Agent by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate.  If such Lender does not pay such amount forthwith upon
demand therefor by the Agent or the Swingline Lender, and until such time as
such Lender makes the required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Lenders to purchase a participation
therein).  Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Loans, and any other amounts due
to it hereunder, to the Swingline Lender to fund Swingline Loans in the amount
of the participation in Swingline Loans that such Lender failed to purchase
pursuant to this Section until such amount has been purchased (as a result of
such assignment or otherwise).  A Lender’s obligation to make payments in
respect of a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Agent, the Swingline Lender or any other Person
whatsoever, (ii) the occurrence or continuation of a Default or Event of Default
(including, without limitation, any of the Defaults or Events of Default
described in Sections 11.1.(f) or 11.1.(g)) or the termination of any Lender’s
Revolving Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Agent, any Lender or the Borrower or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

- 27 -

--------------------------------------------------------------------------------




Section 2.3.  Letters of Credit.

          (a)          Letters of Credit.  Subject to the terms and conditions
of this Agreement, the Agent, on behalf of the Lenders, agrees to issue for the
account of the Borrower during the period from and including the Effective Date
to, but excluding, the date 30 days prior to the Termination Date one or more
letters of credit (each a “Letter of Credit”) up to a maximum aggregate Stated
Amount at any one time outstanding not to exceed the L/C Commitment Amount.

          (b)          Terms of Letters of Credit.  At the time of issuance, the
amount, form, terms and conditions of each Letter of Credit, and of any drafts
or acceptances thereunder, shall be subject to approval by the Agent and the
Borrower.  Notwithstanding the foregoing, in no event may the expiration date of
any Letter of Credit extend beyond the earlier of (i) the date one year from its
date of issuance or (ii) the Termination Date; provided, however, a Letter of
Credit may contain a provision providing for the automatic extension of the
expiration date in the absence of a notice of non-renewal from the Agent but in
no event shall any such provision permit the extension of the expiration date of
such Letter of Credit beyond the Termination Date.

          (c)          Requests for Issuance of Letters of Credit.  The Borrower
shall give the Agent written notice (or telephonic notice promptly confirmed in
writing) at least 5 Business Days prior to the requested date of issuance of a
Letter of Credit, such notice to describe in reasonable detail the proposed
terms of such Letter of Credit and the nature of the transactions or obligations
proposed to be supported by such Letter of Credit, and in any event shall set
forth with respect to such Letter of Credit the proposed (i) Stated Amount,
(ii) the beneficiary, and (iii) the expiration date.  The Borrower shall also
execute and deliver such customary letter of credit application forms as
requested from time to time by the Agent.  Provided the Borrower has given the
notice prescribed by the first sentence of this subsection and subject to the
other terms and conditions of this Agreement, including the satisfaction of any
applicable conditions precedent set forth in Article VI., the Agent shall issue
the requested Letter of Credit on the requested date of issuance for the benefit
of the stipulated beneficiary.  Upon the written request of the Borrower, the
Agent shall deliver to the Borrower a copy of each issued Letter of Credit
within a reasonable time after the date of issuance thereof.  To the extent any
term of a Letter of Credit Document is inconsistent with a term of any Loan
Document, the term of such Loan Document shall control.

- 28 -

--------------------------------------------------------------------------------




          (d)          Reimbursement Obligations.  Upon receipt by the Agent
from the beneficiary of a Letter of Credit of any demand for payment under such
Letter of Credit, the Agent shall promptly notify the Borrower of the amount to
be paid by the Agent as a result of such demand and the date on which payment is
to be made by the Agent to such beneficiary in respect of such demand; provided,
however, the Agent’s failure to give, or delay in giving, such notice shall not
discharge the Borrower in any respect from the applicable Reimbursement
Obligation.  The Borrower hereby unconditionally and irrevocably agrees to pay
and reimburse the Agent for the amount of each demand for payment under such
Letter of Credit on or prior to the date on which payment is to be made by the
Agent to the beneficiary thereunder, without presentment, demand, protest or
other formalities of any kind (other than notice as provided in this
subsection).  Upon receipt by the Agent of any payment in respect of any
Reimbursement Obligation, the Agent shall promptly pay to each Lender that has
acquired a participation therein under the second sentence of Section 2.3.(i)
such Lender’s Commitment Percentage of such payment.

          (e)          Manner of Reimbursement.  Upon its receipt of a notice
referred to in the immediately preceding subsection (d), the Borrower shall
advise the Agent whether or not the Borrower intends to borrow hereunder to
finance its obligation to reimburse the Agent for the amount of the related
demand for payment and, if it does, the Borrower shall submit a timely request
for such borrowing as provided in the applicable provisions of this Agreement. 
If the Borrower fails to so advise the Agent, or if the Borrower fails to
reimburse the Agent for a demand for payment under a Letter of Credit by the
date of such payment, then (i) if the applicable conditions contained in
Article VI. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Agent shall give each Lender prompt notice of the amount of the Revolving Loan
to be made available to the Agent not later than 1:00 p.m. and (ii) if such
conditions would not permit the making of Revolving Loans, the provisions of
subsection (j) of this Section shall apply.  The limitations of Section 3.5.(a)
shall not apply to any borrowing of Base Rate Loans under this subsection.

          (f)          Effect of Letters of Credit on Commitments.  Upon the
issuance by the Agent of any Letter of Credit and until such Letter of Credit
shall have expired or been terminated, the Commitment of each Lender shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the product of (i) such Lender’s Commitment Percentage and (ii) the sum of (A)
the Stated Amount of such Letter of Credit plus (B) any related Reimbursement
Obligations then outstanding.

- 29 -

--------------------------------------------------------------------------------




          (g)          Agent’s Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations.  In examining documents presented in
connection with drawings under Letters of Credit and making payments under such
Letters of Credit against such documents, the Agent shall only be required to
use the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit.  The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. 
In furtherance and not in limitation of the foregoing, neither the Agent nor any
of the Lenders shall be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit, or of
the proceeds thereof; (vii) the misapplication by the beneficiary of any Letter
of Credit, or the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent or
the Lenders.  None of the above shall affect, impair or prevent the vesting of
any of the Agent’s rights or powers hereunder.  Any action taken or omitted to
be taken by the Agent under or in connection with any Letter of Credit, if taken
or omitted in the absence of gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final, non-appealable
judgment), shall not create against the Agent or any Lender any liability to the
Borrower or any Lender.  In this regard, the obligation of the Borrower to
reimburse the Agent for any drawing made under any Letter of Credit shall be
absolute, unconditional and irrevocable and shall be paid strictly in accordance
with the terms of this Agreement and any other applicable Letter of Credit
Document under all circumstances whatsoever, including without limitation, the
following circumstances:  (A) any lack of validity or enforceability of any
Letter of Credit Document or any term or provisions therein; (B) any amendment
or waiver of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between the Borrower, the Agent, any Lender or any other Person; (E) any demand,
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein or made in connection therewith being untrue or inaccurate in any
respect whatsoever; (F) any non-application or misapplication by the beneficiary
of a Letter of Credit of the proceeds of any drawing under such Letter of
Credit; (G) payment by the Agent under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations.  Notwithstanding anything to the contrary contained in this Section
or Section 13.9., but not in limitation of the Borrower’s unconditional
obligation to reimburse the Agent for any drawing made under a Letter of Credit
as provided in this Section, the Borrower shall have no obligation to indemnify
the Agent or any Lender in respect of any liability incurred by the Agent or a
Lender arising solely out of the gross negligence or willful misconduct of the
Agent or a Lender in respect of a Letter of Credit as determined by a court of
competent jurisdiction in a final, non-appealable judgment.  Except as otherwise
provided in this Section, nothing in this Section shall affect any rights the
Borrower may have with respect to the gross negligence or willful misconduct of
the Agent or any Lender with respect to any Letter of Credit.

- 30 -

--------------------------------------------------------------------------------




          (h)          Amendments, Etc.  The issuance by the Agent of any
amendment, supplement or other modification to any Letter of Credit shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the Agent), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Requisite Lenders shall have consented thereto.  In connection with any such
amendment, supplement or other modification, the Borrower shall pay the Fees, if
any, payable under the last sentence of Section 3.6.(b).

          (i)          Lenders’ Participation in Letters of Credit.  Immediately
upon the issuance by the Agent of any Letter of Credit each Lender shall be
deemed to have irrevocably and unconditionally purchased and received from the
Agent, without recourse or warranty, an undivided interest and participation to
the extent of such Lender’s Commitment Percentage of the liability of the Agent
with respect to such Letter of Credit, and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Lender’s Commitment Percentage of the Agent’s liability under such
Letter of Credit.  In addition, upon the making of each payment by a Lender to
the Agent in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any
further action on the part of the Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Agent by the Borrower in respect of such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of such Reimbursement Obligation (other than the Fees payable to the Agent
pursuant to the third and last sentences of Section 3.6.(b)).

          (j)          Payment Obligation of Lenders.  Each Lender severally
agrees to pay to the Agent on demand in immediately available funds in Dollars
the amount of such Lender’s Commitment Percentage of each drawing paid by the
Agent under each Letter of Credit to the extent such amount is not reimbursed by
the Borrower pursuant to Section 2.3.(d); provided, however, that in respect of
any drawing under any Letter of Credit, the maximum amount that any Lender shall
be required to fund, whether as a Revolving Loan or as a participation, shall
not exceed such Lender’s Commitment Percentage of such drawing.  If the notice
referenced in the second sentence of Section 2.3.(e) is received by a Lender not
later than 11:00 a.m., then such Lender shall make such payment available to the
Agent not later than 2:00 p.m. on the date of demand therefor; otherwise, such
payment shall be made available to the Agent not later than 1:00 p.m. on the
next succeeding Business Day.  Each such Lender’s obligation to make such
payments to the Agent under this subsection, and the Agent’s right to receive
the same, shall be absolute, irrevocable and unconditional and shall not be
affected in any way by any circumstance whatsoever, including without
limitation, (i) the failure of any other Lender to make its payment under this
subsection, (ii) the financial condition of the Borrower or any other Loan
Party, (iii) the existence of any Default or Event of Default, including any
Event of Default described in Section 11.1.(f) or 11.1.(g) or (iv) the
termination of the Commitments.  Each such payment to the Agent shall be made
without any offset, abatement, withholding or deduction whatsoever.

- 31 -

--------------------------------------------------------------------------------




          (k)          Information to Lenders. The Agent shall periodically
deliver to the Lenders information setting forth the Stated Amount of all
outstanding Letters of Credit.  In addition, upon the request of any Lender from
time to time, the Agent shall deliver to such Lender information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
Other than as set forth in this subsection, the Agent shall have no duty to
notify the Lenders regarding the issuance or other matters regarding Letters of
Credit issued hereunder.  The failure of the Agent to perform its requirements
under this subsection shall not relieve any Lender from its obligations under
Section 2.3.(j).

Section 2.4.  Rates and Payment of Interest on Loans.

          (a)          Rates.  The Borrower promises to pay to the Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

 

            (i)          during such periods as such Loan is a Base Rate Loan,
at the Base Rate (as in effect from time to time) plus the Applicable Margin;
and

 

 

 

            (ii)         during such periods as such Loan is a LIBOR Loan, at
Adjusted LIBOR for such Loan for the Interest Period therefor plus the
Applicable Margin.

Notwithstanding the foregoing, overdue principal, Reimbursement Obligations and
(to the extent permitted by Applicable Law) interest on the Loans and all other
overdue amounts payable hereunder or under any of the other Loan Documents shall
bear interest at a rate per annum equal to the Post-Default Rate until such
amount shall be paid in full.

          (b)          Payment of Interest.  Accrued and unpaid interest on each
Loan shall be payable (i) in the case of a Base Rate Loan, monthly in arrears on
the first day of each calendar month, (ii) in the case of a LIBOR Loan, in
arrears on the last day of each Interest Period therefor, and, if such Interest
Period is longer than three months, at three-month intervals following the first
day of such Interest Period, and (iii) in the case of any Loan, in arrears upon
the payment, prepayment or Continuation thereof or the Conversion of such Loan
to a Loan of another Type (but only on the principal amount so paid, prepaid,
Continued or Converted).  Interest payable at the Post-Default Rate shall be
payable from time to time on demand.  Promptly after the determination of any
interest rate provided for herein or any change therein, the Agent shall give
notice thereof to the Lenders to which such interest is payable and to the
Borrower.  All determinations by the Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

- 32 -

--------------------------------------------------------------------------------




          (c)          Inaccurate Financial Statements or Compliance
Certificates.  If any financial statement or Compliance Certificate delivered
pursuant to Section 9.3. is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Agent a correct Compliance Certificate for such
Applicable Period, (ii) the Applicable Margin shall be determined on the basis
of such corrected Compliance Certificate for such Applicable Period, and
(iii) the Borrower shall immediately pay to the Agent for the account of the
Lenders the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Agent in accordance with Section 3.2. This subsection shall not
in any way limit the rights of the Agent and Lenders (x) with respect to the
last sentence of the immediately preceding subsection (a) or (y) under
Article XI.

Section 2.5.  Number of Interest Periods.

          There may be no more than 5 different Interest Periods for LIBOR Loans
outstanding at the same time.

Section 2.6.  Repayment of Loans.

          The Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Revolving Loans on the Termination
Date.

Section 2.7.  Prepayments.

          (a)          Optional.  Subject to Section 5.4., the Borrower may
prepay any Loan at any time without premium or penalty.  The Borrower shall give
the Agent at least one Business Day’s prior written notice of the prepayment of
any Revolving Loan.

          (b)          Mandatory. 

 

            (i)          Outstandings In Excess of Commitments. If at any time
the aggregate principal amount of all outstanding Revolving Loans, together with
the aggregate amount of all Letter of Credit Liabilities and the aggregate
principal amount of all outstanding Swingline Loans, exceeds the aggregate
amount of the Commitments in effect at such time, the Borrower shall immediately
pay to the Agent for the account of the Lenders the amount of such excess; and

 

 

 

            (ii)         Outstandings in Excess of Minimum Implied Debt Service
Ratio.  If at any time the aggregate outstanding principal balance of Loans,
together with the aggregate amount of all Letter of Credit Liabilities, exceeds
the amount which is supported by the Minimum Implied Debt Service Ratio covenant
in Section 10.1.(e), then the Borrower shall, within 5 days of the occurrence of
such excess, pay to the Agent for the account of the Lenders the amount of such
excess.

- 33 -

--------------------------------------------------------------------------------




          (c)          Application of Prepayments.  All payments under this
Section shall be applied to pay all amounts of principal outstanding on the
Loans and any Reimbursement Obligations pro rata in accordance with Section 3.2.
and if any Letters of Credit are outstanding at such time the remainder, if any,
shall be deposited into the Collateral Account for application to any
Reimbursement Obligations.  If the Borrower is required to pay any outstanding
LIBOR Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 5.4.

Section 2.8.  Continuation.

          So long as no Default or Event of Default shall exist, the Borrower
may on any Business Day, with respect to any LIBOR Loan, elect to maintain such
LIBOR Loan or any portion thereof as a LIBOR Loan by selecting a new Interest
Period for such LIBOR Loan.  Each new Interest Period selected under this
Section shall commence on the last day of the immediately preceding Interest
Period.  Each selection of a new Interest Period shall be made by the Borrower
giving to the Agent a Notice of Continuation not later than 11:00 a.m. on the
third Business Day prior to the date of any such Continuation.  Such notice by
the Borrower of a Continuation shall be by telephone or telecopy, confirmed
immediately in writing if by telephone, in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder.  Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a Notice of Continuation, the Agent shall
notify each Lender by telecopy, or other similar form of transmission, of the
proposed Continuation.  If the Borrower shall fail to select in a timely manner
a new Interest Period for any LIBOR Loan in accordance with this Section, or if
a Default or Event of Default shall exist, such Loan will automatically, on the
last day of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.9. or the Borrower’s failure to
comply with any of the terms of such Section.

Section 2.9.  Conversion.

          The Borrower may on any Business Day, upon the Borrower’s giving of a
Notice of Conversion to the Agent, Convert all or a portion of a Loan of one
Type into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted to a LIBOR Loan if a Default or Event of Default shall exist.  Any
Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only on,
the last day of an Interest Period for such LIBOR Loan and, upon Conversion of a
Base Rate Loan into a LIBOR Loan, the Borrower shall pay accrued interest to the
date of Conversion on the principal amount so Converted.  Each such Notice of
Conversion shall be given not later than 11:00 a.m. on the Business Day prior to
the date of any proposed Conversion into Base Rate Loans and on the third
Business Day prior to the date of any proposed Conversion into LIBOR Loans. 
Promptly after receipt of a Notice of Conversion, the Agent shall notify each
Lender by telecopy, or other similar form of transmission, of the proposed
Conversion.  Subject to the restrictions specified above, each Notice of
Conversion shall be by telephone (confirmed immediately in writing) or telecopy
in the form of a Notice of Conversion specifying (a) the requested date of such
Conversion, (b) the Type of Loan to be Converted, (c) the portion of such Type
of Loan to be Converted, (d) the Type of Loan such Loan is to be Converted into
and (e) if such Conversion is into a LIBOR Loan, the requested duration of the
Interest Period of such Loan.  Each Notice of Conversion shall be irrevocable by
and binding on the Borrower once given.

- 34 -

--------------------------------------------------------------------------------




Section 2.10.  Notes.

          (a)          Revolving Note.  The Revolving Loans made by each Lender
shall, in addition to this Agreement, also be evidenced by a promissory note of
the Borrower substantially in the form of Exhibit H (each a “Revolving Note”),
payable to the order of such Lender in a principal amount equal to the amount of
its Commitment as originally in effect and otherwise duly completed.

          (b)          Records.  The date, amount, interest rate, Type and
duration of Interest Periods (if applicable) of each Loan made by each Lender to
the Borrower, and each payment made on account of the principal thereof, shall
be recorded by such Lender on its books and such entries shall be binding on the
Borrower, absent manifest error; provided, however, that the failure of a Lender
to make any such record shall not affect the obligations of the Borrower under
any of the Loan Documents.

          (c)          Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt
by the Borrower of (i) written notice from a Lender that a Note of such Lender
has been lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss,
theft or destruction, an unsecured agreement of indemnity from such Lender in
form reasonably satisfactory to the Borrower, or (B) in the case of mutilation,
upon surrender and cancellation of such Note, the Borrower shall at its own
expense execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note.

Section 2.11.  Voluntary Reductions of the Commitment.

          The Borrower shall have the right to terminate or reduce the aggregate
unused amount of the Commitments (for which purpose use of the Commitments shall
be deemed to include the aggregate amount of Letter of Credit Liabilities and
the aggregate principal amount of all outstanding Swingline Loans) at any time
and from time to time without penalty or premium upon not less than 5 Business
Days prior written notice to the Agent of each such termination or reduction,
which notice shall specify the effective date thereof and the amount of any such
reduction and shall be irrevocable once given and effective only upon receipt by
the Agent; provided, however, if the Borrower seeks to reduce the aggregate
amount of the Commitments below $100,000,000, then the Commitments shall all
automatically and permanently be reduced to zero.  The Agent will promptly
transmit such notice to each Lender.  The Commitments, once terminated or
reduced may not be increased or reinstated.

- 35 -

--------------------------------------------------------------------------------




Section 2.12.  Extension of Termination Date.

          The Borrower shall have the right, exercisable one time, to extend the
Termination Date by one year.  The Borrower may exercise such right only by
executing and delivering to the Agent at least 45 days but not more than 120
days prior to the current Termination Date, a written request for such extension
(an “Extension Request”).  The Agent shall forward to each Lender a copy of the
Extension Request delivered to the Agent promptly upon receipt thereof.  Subject
to satisfaction of the following conditions, the Termination Date shall be
extended for one year:  (a) immediately prior to such extension and immediately
after giving effect thereto, (i) no Default or Event of Default shall exist and
(ii) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents and (b) the Borrower shall have paid the Fees payable
under Section 3.6.(c).

Section 2.13.  Expiration or Maturity Date of Letters of Credit Past Termination
Date.

          If on the date the Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrower
shall, on such date, pay to the Agent an amount of money equal to the Stated
Amount of such Letter(s) of Credit for deposit into the Collateral Account.

Section 2.14.  Amount Limitations.

          Notwithstanding any other term of this Agreement or any other Loan
Document, no Lender shall be required to make a Loan, the Agent shall not be
required to issue a Letter of Credit and no reduction of the Commitments
pursuant to Section 2.11. shall take effect, if immediately after the making of
such Loan, the issuance of such Letter of Credit or such reduction in the
Commitments, the aggregate principal amount of all outstanding Loans, together
with the aggregate amount of all Letter of Credit Liabilities, would exceed the
aggregate amount of the Commitments at such time.

Section 2.15.  Increase of Commitments.

          With the prior consent of the Agent, the Borrower shall have the right
at any time and from time to time from during the term of this Agreement to
request up to 4 increases in the aggregate amount of the Commitments (provided
that after giving effect to any increases in the Commitments pursuant to this
Section, the aggregate amount of the Commitments may not exceed $500,000,000) by
providing written notice to the Agent, which notice shall be irrevocable once
given.  Each such increase in the Commitments must be in an aggregate minimum
amount of $25,000,000 and integral multiples of $5,000,000 in excess thereof. 
No Lender shall be required to increase its Commitment and any new Lender
becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee.  If a new Lender becomes a party to this
Agreement, or if any existing Lender agrees to increase its Commitment, such
Lender shall on the date it becomes a Lender hereunder (or increases its
Commitment, in the case of an existing Lender) (and as a condition thereto)
purchase from the other Lenders its Commitment Percentage (as determined after
giving effect to the increase of Commitments) of any outstanding Revolving
Loans, by making available to the Agent for the account of such other Lenders at
the Principal Office, in same day funds, an amount equal to the sum of (A) the
portion of the outstanding principal amount of such Revolving Loans to be
purchased by such Lender plus (B) the aggregate amount of payments previously
made by the other Lenders under Section 2.3.(j) which have not been repaid plus
(C) interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Revolving Loans.  The Borrower shall pay to
the Lenders amounts payable, if any, to such Lenders under Section 5.4. as a
result of the prepayment of any such Revolving Loans.  No increase of the
Commitments may be effected under this Section if (x) a Default or Event of
Default shall be in existence on the effective date of such increase or (y) any
representation or warranty made or deemed made by the Borrower or any other Loan
Party in any Loan Document to which any such Loan Party is a party is not (or
would not be) true or correct in all material respects on the effective date of
such increase (except for representations or warranties which expressly relate
solely to an earlier date).  In connection with any increase in the aggregate
amount of the Commitments pursuant to this subsection, (a) any Lender becoming a
party hereto shall execute such documents and agreements as the Agent may
reasonably request and (b) the Borrower shall make appropriate arrangements so
that each new Lender, and any existing Lender increasing its Commitment,
receives a new or replacement Note, as appropriate, in the amount of such
Lender’s Commitment within 2 Business Days of the effectiveness of the
applicable increase in the aggregate amount of Commitments.

- 36 -

--------------------------------------------------------------------------------




ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1.  Payments.

          Except to the extent otherwise provided herein, all payments of
principal, interest and other amounts to be made by the Borrower under this
Agreement or any other Loan Document shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to the Agent at its
Principal Office, not later than 2:00 p.m. on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day).  Subject to
Section 11.4., the Borrower may, at the time of making each payment under this
Agreement or any Note, specify to the Agent the amounts payable by the Borrower
hereunder to which such payment is to be applied.  Each payment received by the
Agent for the account of a Lender under this Agreement or any Note shall be paid
to such Lender at the applicable Lending Office of such Lender no later than
5:00 p.m. on the date of receipt.  If the Agent fails to pay such amount to a
Lender as provided in the previous sentence, the Agent shall pay interest on
such amount until paid at a rate per annum equal to the Federal Funds Rate from
time to time in effect.  If the due date of any payment under this Agreement or
any other Loan Document would otherwise fall on a day which is not a Business
Day such date shall be extended to the next succeeding Business Day and interest
shall be payable for the period of such extension.

- 37 -

--------------------------------------------------------------------------------




Section 3.2.  Pro Rata Treatment.

          Except to the extent otherwise provided herein:  (a) each borrowing
from the Lenders under Section 2.1.(a), 2.2.(e) and 2.3.(e) shall be made from
the Lenders, each payment of the Fees under Section 3.6.(a), the first sentence
of Section 3.6.(b) and Section 3.6.(c) shall be made for the account of the
Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.11. shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(b) each payment or prepayment of principal of Revolving Loans by the Borrower
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Lenders pro rata in accordance with their
respective Commitments in effect at the time such Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment of interest on Revolving Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) the making, Conversion and Continuation of Revolving
Loans of a particular Type (other than Conversions provided for by Section 5.5.)
shall be made pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of making of Loans) or their respective
Loans (in the case of Conversions and Continuations of Loans) and the then
current Interest Period for each Lender’s portion of each Loan of such Type
shall be coterminous; (e) the Lenders’ participation in, and payment obligations
in respect of, Letters of Credit under Section 2.3., shall be pro rata in
accordance with their respective Commitments; and (f) the Lenders’ participation
in, and payment obligations in respect of, Swingline Loans under Section 2.2.,
shall be pro rata in accordance with their respective Commitments.  All payments
of principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the Swingline Lender only (except to the extent any
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.2.(e), in which case such payments shall be pro rata in
accordance with such participating interests).

Section 3.3.  Sharing of Payments, Etc.

          If a Lender shall obtain payment of any principal of, or interest on,
any Loan made by it to the Borrower under this Agreement, or shall obtain
payment on any other Obligation owing by the Borrower or a Loan Party through
the exercise of any right of set-off, banker’s lien or counterclaim or similar
right or otherwise or through voluntary prepayments directly to a Lender or
other payments made by the Borrower to a Lender not in accordance with the terms
of this Agreement and such payment should be distributed to the Lenders pro rata
in accordance with Section 3.2. or Section 11.4., as applicable, such Lender
shall promptly purchase from the other Lenders participations in (or, if and to
the extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 11.4., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

- 38 -

--------------------------------------------------------------------------------




Section 3.4.  Several Obligations.

          No Lender shall be responsible for the failure of any other Lender to
make a Loan or to perform any other obligation to be made or performed by such
other Lender hereunder, and the failure of any Lender to make a Loan or to
perform any other obligation to be made or performed by it hereunder shall not
relieve the obligation of any other Lender to make any Loan or to perform any
other obligation to be made or performed by such other Lender.

Section 3.5.  Minimum Amounts.

          (a)          Borrowings and Conversions.  Except as otherwise provided
in Sections 2.2.(e) and 2.3.(e), each borrowing of Base Rate Loans shall be in
an aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess thereof.  Each borrowing and each Conversion of LIBOR Loans shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount.

          (b)          Prepayments.  Each voluntary prepayment of Revolving
Loans shall be in an aggregate minimum amount of $100,000 and integral multiples
of $100,000 in excess thereof (or, if less, the aggregate principal amount of
Revolving Loans then outstanding).

          (c)          Reductions of Commitments.  Each reduction of the
Commitments under Section 2.11. shall be in an aggregate minimum amount of
$10,000,000 and integral multiples of $5,000,000 in excess thereof.

          (d)          Letters of Credit.  The initial Stated Amount of each
Letter of Credit shall be at least $100,000.

Section 3.6.  Fees.

          (a)          Unused Fee. During the period from the Effective Date to
but excluding the Termination Date, the Borrower agrees to pay to the Agent for
the account of the Lenders an unused facility fee with respect to the average
daily difference between the (i) aggregate amount of the Commitments and
(ii) the aggregate principal amount of all outstanding Loans plus the aggregate
amount of all Letter of Credit Liabilities (the “Unused Amount”).  Such fee
shall be computed by multiplying the Unused Amount with respect to such quarter
by the corresponding per annum rate set forth below:

- 39 -

--------------------------------------------------------------------------------




Unused Amount

 

Unused Fee

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

<50% of the aggregate amount of Commitments

 

0.125%

> 50% of the aggregate amount of Commitments

 

0.20%

Such fee shall be payable in arrears on the last day of each March, June,
September or December of each calendar year.  Any such accrued and unpaid fee
shall also be payable on the Termination Date or any earlier date of termination
of the Commitments or reduction of the Commitments to zero.

          (b)          Letter of Credit Fees.  The Borrower agrees to pay to the
Agent for the account of each Lender a letter of credit fee at a rate per annum
equal to the Applicable Margin for LIBOR Loans times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) through and including the date such Letter
of Credit expires or is terminated or (y) to but excluding the date such Letter
of Credit is drawn in full.  The fees provided for in the immediately preceding
sentence shall be nonrefundable and payable in arrears on (i) the last day of
March, June, September and December in each year, (ii) the Termination Date,
(iii) the date the Commitments are terminated or reduced to zero and
(iv) thereafter from time to time on demand of the Agent.  In addition, the
Borrower shall pay to the Agent for its own account and not the account of any
Lender, an issuance fee in respect of each Letter of Credit equal to the greater
of (i) $500 or (ii) 0.125% of the Stated Amount of such Letter of Credit.  The
fees provided for in the immediately preceding sentence shall be nonrefundable
and payable upon issuance (or in the case of an increase in the Stated Amount of
a Letter of Credit, on the effective date of such increase but only with respect
to the amount of such increase).  The Borrower shall pay directly to the Agent
from time to time on demand all commissions, charges, costs and expenses in the
amounts customarily charged by the Agent from time to time in like circumstances
with respect to the issuance of each Letter of Credit, drawings, amendments and
other transactions relating thereto.

          (c)          Extension Fee.  If the Borrower exercises its right to
extend the Termination Date in accordance with Section 2.12., the Borrower
agrees to pay to the Agent for the account of each Lender a fee equal to
two-tenths of one percent (0.20%) of the amount of such Lender’s Commitment
(whether or not utilized) at the time of such extension.  Such fee shall be due
and payable in full on the date the Agent receives the Extension Request
pursuant to such Section.

          (d)          Administrative and Other Fees.  The Borrower agrees to
pay the administrative and other fees of the Agent as may be agreed to in
writing by the Borrower and the Agent from time to time.

Section 3.7.  Computations.

          Unless otherwise expressly set forth herein, any accrued interest on
any Loan, any Fees or any other Obligations due hereunder shall be computed on
the basis of a year of 365 or 366 days, as applicable, and the actual number of
days elapsed; provided, however, interest on LIBOR Rate Loans shall be computed
on the basis of a year of 360 days and the actual number of day elapsed.

- 40 -

--------------------------------------------------------------------------------




Section 3.8.  Usury.

          In no event shall the amount of interest due or payable on the Loans
or other Obligations exceed the maximum rate of interest allowed by Applicable
Law and, if any such payment is paid by the Borrower or any other Loan Party or
received by any Lender, then such excess sum shall be credited as a payment of
principal, unless the Borrower shall notify the respective Lender in writing
that the Borrower elects to have such excess sum returned to it forthwith.  It
is the express intent of the parties hereto that the Borrower not pay and the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrower under Applicable
Law.

Section 3.9.  Agreement Regarding Interest and Charges.

          The parties hereto hereby agree and stipulate that the only charge
imposed upon the Borrower for the use of money in connection with this Agreement
is and shall be the interest specifically described in Section 2.4.(a)(i) and
(ii) and in Section 2.2.(c).  Notwithstanding the foregoing, the parties hereto
further agree and stipulate that all agency fees, syndication fees, unused fees,
closing fees, letter of credit fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Agent or any Lender to
third parties or for damages incurred by the Agent or any Lender, in each case
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, are charges made to compensate the Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Agent and the Lenders in
connection with this Agreement and shall under no circumstances be deemed to be
charges for the use of money.  All charges other than charges for the use of
money shall be fully earned and nonrefundable when due.

Section 3.10.  Statements of Account.

          The Agent will account to the Borrower monthly with a statement of
Loans, Letters of Credit, accrued interest and Fees, charges and payments made
pursuant to this Agreement and the other Loan Documents, and such account
rendered by the Agent shall be deemed conclusive upon Borrower absent manifest
error.  The failure of the Agent to deliver such a statement of accounts shall
not relieve or discharge the Borrower from any of its obligations hereunder.

Section 3.11.  Defaulting Lenders.

          (a)          Generally.  If for any reason any Lender (a “Defaulting
Lender”) shall fail or refuse to perform any of its obligations under this
Agreement or any other Loan Document to which it is a party within the time
period specified for performance of such obligation or, if no time period is
specified, if such failure or refusal continues for a period of two Business
Days after notice from the Agent, then, in addition to the rights and remedies
that may be available to the Agent or the Borrower under this Agreement or
Applicable Law, such Defaulting Lender’s right to participate in the
administration of the Loans, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to or
to direct any action or inaction of the Agent or to be taken into account in the
calculation of the Requisite Lenders, shall be suspended during the pendency of
such failure or refusal.  If a Lender is a Defaulting Lender because it has
failed to make timely payment to the Agent of any amount required to be paid to
the Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Agent or the Borrower may have
under the immediately preceding provisions or otherwise, the Agent shall be
entitled (i) to collect interest from such Defaulting Lender on such delinquent
payment for the period from the date on which the payment was due until the date
on which the payment is made at the Federal Funds Rate, (ii) to withhold or
setoff and to apply in satisfaction of the defaulted payment and any related
interest, any amounts otherwise payable to such Defaulting Lender under this
Agreement or any other Loan Document and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest.  Any amounts received by the
Agent in respect of a Defaulting Lender’s Loans shall not be paid to such
Defaulting Lender and shall be held uninvested by the Agent and either applied
against the purchase price of such Loans under the following subsection (b) or
paid to such Defaulting Lender upon the Defaulting Lender’s curing of its
default.

- 41 -

--------------------------------------------------------------------------------




          (b)          Purchase or Cancellation of Defaulting Lender’s
Commitment.  Any Lender who is not a Defaulting Lender shall have the right, but
not the obligation, in its sole discretion, to acquire all of a Defaulting
Lender’s Commitment.  Any Lender desiring to exercise such right shall give
written notice thereof to the Agent and the Borrower no sooner than 2 Business
Days and not later than 5 Business Days after such Defaulting Lender became a
Defaulting Lender.  If more than one Lender exercises such right, each such
Lender shall have the right to acquire an amount of such Defaulting Lender’s
Commitment in proportion to the Commitments of the other Lenders exercising such
right.  If after such 5th Business Day, the Lenders have not elected to purchase
all of the Commitment of such Defaulting Lender, then the Borrower may, by
giving written notice thereof to the Agent, such Defaulting Lender and the other
Lenders, either (i) demand that such Defaulting Lender assign its Commitment to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.5.(d) for the purchase price provided for below or (ii) terminate the
Commitment of such Defaulting Lender, whereupon such Defaulting Lender shall no
longer be a party hereto or have any rights or obligations hereunder or under
any of the other Loan Documents.  The Agent, the Lenders and the Titled Agents
shall have no obligation whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee.  Upon any such purchase or assignment,
the Defaulting Lender’s interest in the Loans and its rights hereunder (but not
its liability in respect thereof or under the Loan Documents or this Agreement
to the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Acceptance Agreement and, notwithstanding
Section 13.5.(d), shall pay to the Agent an assignment fee in the amount of
$7,000.  The purchase price for the Commitment of a Defaulting Lender shall be
equal to the amount of the principal balance of the Loans outstanding and owed
by the Borrower to the Defaulting Lender.  Prior to payment of such purchase
price to a Defaulting Lender, the Agent shall apply against such purchase price
any amounts retained by the Agent pursuant to the last sentence of the
immediately preceding subsection (a).  The Defaulting Lender shall be entitled
to receive amounts owed to it by the Borrower under the Loan Documents which
accrued prior to the date of the default by the Defaulting Lender, to the extent
the same are received by the Agent from or on behalf of the Borrower.  There
shall be no recourse against any Lender or the Agent for the payment of such
sums except to the extent of the receipt of payments from any other party or in
respect of the Loans.

- 42 -

--------------------------------------------------------------------------------




Section 3.12.  Taxes.

          (a)          Taxes Generally.  All payments by the Borrower of
principal of, and interest on, the Loans and all other Obligations shall be made
free and clear of and without deduction for any present or future excise, stamp
or other taxes, fees, duties, levies, imposts, charges, deductions, withholdings
or other charges of any nature whatsoever imposed by any taxing authority, but
excluding (i) franchise taxes, (ii) any taxes imposed on or measured by any
Lender’s assets, net income, receipts or branch profits, (iii) any taxes (other
than withholding taxes) with respect to the Agent or a Lender that would not be
imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), and (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”).  If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:

 

            (i)          pay directly to the relevant Governmental Authority the
full amount required to be so withheld or deducted;

 

 

 

            (ii)         promptly forward to the Agent an official receipt or
other documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and

 

 

 

            (iii)        pay to the Agent for its account or the account of the
applicable Lender, as the case may be, such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Agent or such
Lender will equal the full amount that the Agent or such Lender would have
received had no such withholding or deduction been required.

          (b)          Tax Indemnification.  If the Borrower fails to pay any
Taxes when due to the appropriate Governmental Authority or fails to remit to
the Agent, for its account or the account of the respective Lender, as the case
may be, the required receipts or other required documentary evidence, the
Borrower shall indemnify the Agent and the Lenders for any incremental Taxes,
interest or penalties that may become payable by the Agent or any Lender as a
result of any such failure.  For purposes of this Section, a distribution
hereunder by the Agent or any Lender to or for the account of any Lender shall
be deemed a payment by the Borrower.

- 43 -

--------------------------------------------------------------------------------




          (c)          Tax Forms.  Prior to the date that any Lender or
Participant organized under the laws of a jurisdiction outside the United States
of America becomes a party hereto, such Person shall deliver to the Borrower and
the Agent such certificates, documents or other evidence, as required by the
Internal Revenue Code or Treasury Regulations issued pursuant thereto (including
Internal Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate
successor forms), properly completed, currently effective and duly executed by
such Lender or Participant establishing that payments to it hereunder and under
the Notes are (i) not subject to United States Federal backup withholding tax
and (ii) not subject to United States Federal withholding tax imposed under the
Internal Revenue Code.  Each such Lender or Participant shall, to the extent it
may lawfully do so, (x) deliver further copies of such forms or other
appropriate certifications on or before the date that any such forms expire or
become obsolete and after the occurrence of any event requiring a change in the
most recent form delivered to the Borrower or the Agent and (y) obtain such
extensions of the time for filing, and renew such forms and certifications
thereof, as may be reasonably requested by the Borrower or the Agent.  The
Borrower shall not be required to pay any amount pursuant to the last sentence
of subsection (a) above to any Lender or Participant that is organized under the
laws of a jurisdiction outside of the United States of America or the Agent, if
it is organized under the laws of a jurisdiction outside of the United States of
America, if such Lender, Participant or the Agent, as applicable, fails to
comply with the requirements of this subsection.  If any such Lender or
Participant, to the extent it may lawfully do so, fails to deliver the above
forms or other documentation, then the Agent may withhold from any payments to
be made to such Lender under any of the Loan Documents such amounts as are
required by the Internal Revenue Code. If any Governmental Authority asserts
that the Agent did not properly withhold or backup withhold, as the case may be,
any tax or other amount from payments made to or for the account of any Lender,
such Lender shall indemnify the Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Agent under this Section, and costs and expenses (including all reasonable fees
and disbursements of any law firm or other external counsel and the allocated
cost of internal legal services and all disbursements of internal counsel) of
the Agent.  The obligation of the Lenders under this Section shall survive the
termination of the Commitments, repayment of all Obligations and the resignation
or replacement of the Agent.

ARTICLE IV.  UNENCUMBERED BORROWING BASE PROPERTIES

Section 4.1.  Eligibility of Properties.

          (a)          Initial Unencumbered Borrowing Base Properties.  As of
the date hereof, the parties agree that the Properties identified on
Schedule 4.1. shall be Unencumbered Borrowing Base Properties, and accordingly,
shall be included in calculations of the Unencumbered Borrowing Base Value
initially having the respective Unencumbered Borrowing Base Values set forth on
such Schedule.

          (b)          Additional Unencumbered Borrowing Base Properties.  If,
after the Agreement Date, the Borrower desires that any additional Property
become an Unencumbered Borrowing Base Property and therefore included in
calculations of the Unencumbered Borrowing Base Value, the Borrower shall so
notify the Agent in writing.  Except as otherwise provided in the immediately
following subsection (c), no Property will become an Unencumbered Borrowing Base
Property unless it is an Eligible Unencumbered Borrowing Base Property, and
unless and until the Borrower delivers to the Agent the following, in form and
substance satisfactory to the Agent:

- 44 -

--------------------------------------------------------------------------------




 

          (i)          a description of such Property, such description to
include the age, location and size of such Property;

 

 

 

          (ii)         an operating statement with respect to such Property for
each of the two prior fiscal years and for the current fiscal year through the
fiscal quarter most recently ending and for the current fiscal quarter, which
shall be audited (to the extent available) or certified by a representative of
the Borrower to the best of such representative’s knowledge as being true and
correct in all material respects; provided, that with respect to any period such
Property was not owned by a Loan Party, such information shall only be required
to be delivered to the extent reasonably available to the Borrower;

 

 

 

          (iii)        a pro forma operating statement or an operating budget
for such Property with respect to the current and immediately following fiscal
years;

 

 

 

          (iv)        a budget for capital expenditures for the immediately
following 12-month period showing funding sources acceptable to the Agent; and

 

 

 

          (v)         such other information the Agent may reasonably request in
order to evaluate such Property.

A notification from the Borrower to the Agent that the Borrower desires that a
Property be included in calculations of the Unencumbered Borrowing Base Value
shall constitute a certification by the Borrower to the Agent and the Lenders
that such Property satisfies all of the requirements contained in the definition
of “Eligible Unencumbered Borrowing Base Property” unless such notice states
otherwise (in which case the provisions of the immediately following
subsection (c) shall apply).  Upon the Agent’s receipt of all of the foregoing
items with respect to an Eligible Unencumbered Borrowing Base Property, such
Property shall become an Unencumbered Borrowing Base Property, and accordingly,
shall be included in calculations of the Unencumbered Borrowing Base Value.

          (c)          Nonconforming Properties.  If a Property which the
Borrower wants to have included in the Unencumbered Borrowing Base Value does
not satisfy the requirements of an Eligible Unencumbered Borrowing Base
Property, then the Agent, upon written request of the Borrower shall request
that the Lenders determine whether such Property shall be included as an
Unencumbered Borrowing Base Property.  In connection therewith, the Borrower
shall deliver the information required by the immediately preceding
subsection (b) to each of the Lenders.  If such a request is made by the Agent
to the Lenders, within 10 Business Days after the date on which a Lender has
received such request and all of the items referred to in the immediately
preceding subsection (b), such Lender shall notify the Agent in writing whether
or not such Lender accepts such Property as an Unencumbered Borrowing Base
Property.  If a Lender fails to give such notice within such time period, such
Lender shall be deemed to have approved such Property as an Unencumbered
Borrowing Base Property.  A Property shall become an Unencumbered Borrowing Base
Property under this subsection (c) only upon the approval and/or deemed approval
of the Requisite Lenders.

- 45 -

--------------------------------------------------------------------------------




          (d)          Documents with Respect to Subsidiary or Unconsolidated
Affiliate.  Upon a Property owned by a Subsidiary or an Unconsolidated Affiliate
that is not a Guarantor becoming an Unencumbered Borrowing Base Property, the
Borrower shall deliver to the Agent an Accession Agreement executed by such
Subsidiary or Unconsolidated Affiliate together with the items that would have
been delivered with respect to such Subsidiary or Unconsolidated Affiliate under
Sections 6.1.(a)(iv) through (viii) and (xii) as if such Subsidiary or
Unconsolidated Affiliate had been a Guarantor on the Effective Date (without
taking into account the effect of Section 6.3.).  If the improvements on an
Unencumbered Borrowing Base Property or the furniture, fixtures and equipment
utilized in the operation of such Unencumbered Borrowing Base Property are owned
or leased by a Subsidiary (the “Accommodation Subsidiary”) other than the
Subsidiary that owns or leases such Unencumbered Borrowing Base Property, then
the Borrower shall also deliver to the Agent an Accession Agreement executed by
such Accommodation Subsidiary.  Until such time as the Agent shall have received
the items referred to in the immediately preceding two sentences with respect to
such Subsidiary or Unconsolidated Affiliate and any applicable Accommodation
Subsidiary, the Unencumbered Borrowing Base Value of any Unencumbered Borrowing
Base Property owned by such Subsidiary or Unconsolidated Affiliate shall be $0
and any NOI attributable to such Property shall not be included in Unencumbered
Borrowing Base Property NOI.  For the avoidance of doubt, a Property shall not
be included in determinations of Unencumbered Borrowing Base Property NOI or
Unencumbered Borrowing Base Value if the Subsidiary or Unconsolidated Affiliate
that owns or leases such is not a Guarantor.

Section 4.2.  Reclassification of Properties.

          From time to time the Borrower may request, upon not less than 10
Business Days prior written notice to the Agent, that an Unencumbered Borrowing
Base Property be no longer classified as an Unencumbered Borrowing Base Property
and therefore not included in the calculations of the Unencumbered Borrowing
Base Value, which reclassification (a “Reclassification”) shall be effected by
the Agent if all the following conditions are satisfied as of the date of such
Reclassification: 

          (a)          no Default or Event of Default exists or will exist
immediately after giving effect to such Reclassification and the reduction in
the Unencumbered Borrowing Base Value by reason of the release of such Property
as of the date of such Reclassification (any such request from the Borrower
shall include a representation regarding no Default or Event of Default to the
effect set forth in the preceding sentence); and

          (b)          the Borrower shall have delivered a Compliance
Certificate showing pro forma compliance with the covenants set forth in
Section 10.1. after giving effect to such Reclassification.

Upon the Borrower’s request and at the Borrower’s sole cost and expense, the
Agent agrees to execute and deliver such instruments, documents, certificates
and other agreements as the Borrower may reasonably request to confirm such
Reclassification.

- 46 -

--------------------------------------------------------------------------------




ARTICLE V. YIELD PROTECTION, ETC.

Section 5.1.  Additional Costs; Capital Adequacy.

          (a)          Additional Costs.  The Borrower shall promptly pay to the
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it reasonably determines are attributable to its making or
maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such Loans or
such obligation or the maintenance by such Lender of capital in respect of its
Loans or its Commitment (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), to the extent resulting from
any Regulatory Change that:  (i) changes the basis of taxation of any amounts
payable to such Lender under this Agreement or any of the other Loan Documents
in respect of any of such Loans or its Commitment (other than taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges
which are excluded from the definition of Taxes pursuant to the first sentence
of Section 3.12.(a)); or (ii) imposes or modifies any reserve, special deposit
or similar requirements (other than Regulation D of the Board of Governors of
the Federal Reserve System or other reserve requirement to the extent utilized
in the determination of Adjusted LIBOR for such Loan) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities of, such
Lender, or any commitment of such Lender (including, without limitation, the
Commitment of such Lender hereunder); or (iii) has or would have the effect of
reducing the rate of return on capital of such Lender to a level below that
which such Lender could have achieved but for such Regulatory Change (taking
into consideration such Lender’s policies with respect to capital adequacy).

          (b)          Lender’s Suspension of LIBOR Loans.  Without limiting the
effect of the provisions of the immediately preceding subsection (a), if, by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 5.5.
shall apply).

          (c)          Additional Costs in Respect of Letters of Credit. 
Without limiting the obligations of the Borrower under the preceding subsections
of this Section (but without duplication), if as a result of any Regulatory
Change or any risk-based capital guideline or other requirement heretofore or
hereafter issued by any Governmental Authority there shall be imposed, modified
or deemed applicable any tax, reserve, special deposit, capital adequacy or
similar requirement against or with respect to or measured by reference to
Letters of Credit and the result shall be to increase the cost to the Agent of
issuing (or any Lender of purchasing participations in) or maintaining its
obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by the Agent or any Lender hereunder in
respect of any Letter of Credit, then, upon demand by the Agent or such Lender,
the Borrower shall pay promptly, and in any event within 3 Business Days of
demand, to the Agent for its account or the account of such Lender, as
applicable, from time to time as specified by the Agent or a Lender, such
additional amounts as shall be sufficient to compensate the Agent or such Lender
for such increased costs or reductions in amount.

- 47 -

--------------------------------------------------------------------------------




          (d)          Notification and Determination of Additional Costs.  Each
of the Agent and each Lender agrees to notify the Borrower of any event
occurring after the Agreement Date entitling the Agent or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, the failure of the Agent or any Lender to
give such notice shall not release the Borrower from any of its obligations
hereunder (and in the case of a Lender, to the Agent); provided further that no
Lender shall be entitled to claim any additional cost, reduction in amounts,
loss, tax or other additional amount under this Article V if such Lender fails
to provide such notice to the Borrower within 180 days of the date such Lender
becomes aware of the occurrence of the event giving rise to the additional cost,
reduction in amounts, loss, tax or other additional amount.  The Agent or such
Lender agrees to furnish to the Borrower (and in the case of a Lender, to the
Agent) a certificate setting forth in reasonable detail the basis and amount of
each request by the Agent or such Lender for compensation under this Section. 
Absent manifest error, determinations by the Agent or any Lender of the effect
of any Regulatory Change shall be conclusive, provided that such determinations
are made on a reasonable basis and in good faith.

Section 5.2.  Suspension of LIBOR Loans.

          Anything herein to the contrary notwithstanding, if, on or prior to
the determination of Adjusted LIBOR for any Interest Period:

 

          (a)          the Agent reasonably determines (which determination
shall be conclusive) that by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining Adjusted
LIBOR for such Interest Period, or

 

 

 

          (b)          the Agent reasonably determines (which determination
shall be conclusive) that Adjusted LIBOR will not adequately and fairly reflect
the cost to the Lenders of making or maintaining LIBOR Loans for such Interest
Period;

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

- 48 -

--------------------------------------------------------------------------------




Section 5.3.  Illegality.

          Notwithstanding any other provision of this Agreement, if any Lender
shall reasonably determine (which determination shall be conclusive and binding)
that it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 5.5. shall be applicable).

Section 5.4.  Compensation.

          The Borrower shall pay to the Agent for the account of each Lender,
upon the request of such Lender through the Agent, such amount or amounts as
shall be sufficient (in the reasonable opinion of such Lender) to compensate it
for any loss, cost or expense (excluding lost profits) that such Lender
reasonably determines is attributable to:

 

          (a)          any payment or prepayment (whether mandatory or optional)
of a LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender for any
reason (including, without limitation, acceleration) on a date other than the
last day of the Interest Period for such Loan; or

 

 

 

          (b)          any failure by the Borrower for any reason (including,
without limitation, the failure of any of the applicable conditions precedent
specified in Article VI. to be satisfied) to borrow a LIBOR Loan from such
Lender on the requested date for such borrowing, or to Convert a Base Rate Loan
into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof.  Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.

Section 5.5.  Treatment of Affected Loans.

          If the obligation of any Lender to make LIBOR Loans or to Continue, or
to Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(b) or 5.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 5.1.(b) or 5.3., on such earlier date as such Lender may specify to the
Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 5.1. or
5.3. that gave rise to such Conversion no longer exist:

 

          (a)          to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

 

 

          (b)          all Loans that would otherwise be made or Continued by
such Lender as LIBOR Loans shall be made or Continued instead as Base Rate
Loans, and all Base Rate Loans of such Lender that would otherwise be Converted
into LIBOR Loans shall remain as Base Rate Loans.

- 49 -

--------------------------------------------------------------------------------




If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 5.1. or 5.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

Section 5.6.  Change of Lending Office.

          Each Lender agrees that it will use reasonable efforts to designate an
alternate Lending Office with respect to any of its Loans affected by the
matters or circumstances described in Sections 3.12., 5.1. or 5.3. to reduce the
liability of the Borrower or avoid the results provided thereunder, so long as
such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.

Section 5.7.  Assumptions Concerning Funding of LIBOR Loans.

          Calculation of all amounts payable to a Lender under this Article V.
shall be made as though such Lender had actually funded  LIBOR Loans through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Loans in an amount equal to the amount of the LIBOR
Loans and having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article V.

Section 5.8.  Affected Lenders.

          If (a) a Lender requests compensation pursuant to Section 3.12. or
5.1., and the Requisite Lenders are not also doing the same, or (b) the
obligation of any Lender to make LIBOR Loans or to Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended pursuant to Section 5.1.(b) or
5.3. but the obligation of the Requisite Lenders shall not have been suspended
under such Sections, or (c) a Lender does not vote in favor of any amendment,
modification or waiver to this Agreement which, pursuant to Section 13.6.,
requires the vote of all of the Lenders, and the Requisite Lenders shall have
voted in favor of such amendment, modification or waiver then, so long as there
does not then exist any Default or Event of Default, the Borrower may demand
that such Lender (the “Affected Lender”), and upon such demand the Affected
Lender shall promptly, assign its Commitment to an Eligible Assignee subject to
and in accordance with the provisions of Section 13.5.(d) for a purchase price
equal to the aggregate principal balance of all Loans then owing to the Affected
Lender plus any accrued but unpaid interest thereon and accrued but unpaid fees
owing to the Affected Lender, or any other amount as may be mutually agreed upon
by such Affected Lender and Eligible Assignee.  Each of the Agent and the
Affected Lender shall reasonably cooperate in effectuating the replacement of
such Affected Lender under this Section, but at no time shall the Agent, such
Affected Lender nor any other Lender nor any Titled Agent be obligated in any
way whatsoever to initiate any such replacement or to assist in finding an
Eligible Assignee.  The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Agent, the Affected Lender or any of the other Lenders.  The
terms of this Section shall not in any way limit the Borrower’s obligation to
pay to any Affected Lender compensation owing to such Affected Lender pursuant
to this Agreement (including, without limitation, pursuant to Sections 3.12.,
5.1. or 5.4.) with respect to the periods up to the date of replacement.

- 50 -

--------------------------------------------------------------------------------




ARTICLE VI. CONDITIONS PRECEDENT

Section 6.1.  Initial Conditions Precedent.

          The obligation of the Lenders to effect or permit the occurrence of
the first Credit Event hereunder, whether as the making of a Loan or the
issuance of a Letter of Credit, is subject to the following conditions
precedent:

          (a)          The Agent shall have received each of the following
(subject to Section 6.3. in the case of clauses (iv) and (v)), in form and
substance satisfactory to the Agent:

 

            (i)          counterparts of this Agreement executed by each of the
parties hereto;

 

 

 

            (ii)         Revolving Notes executed by the Borrower, payable to
each Lender and complying with the applicable provisions of Section 2.10., and
the Swingline Note executed by the Borrower;

 

 

 

          (iii)          the Guaranty executed by the Parent and each Material
Subsidiary (other than an Excluded Subsidiary or a Foreign Subsidiary) existing
as of the Effective Date;

 

 

 

            (iv)        a copy of the articles of incorporation, articles of
organization, certificate of limited partnership or other comparable
organizational instrument (if any) of the Borrower and each other Loan Party
certified (x) by the Secretary of State of the state of formation of such Loan
Party as of a date not more that 6 months prior to the delivery thereof to the
Agent and (y) by the Secretary or Assistant Secretary (or other individual
performing similar functions) of such Loan Party as being a true, correct and
complete copy thereof as of the date of delivery thereof to the Agent;

 

 

 

            (v)         a copy of a certificate of good standing or certificate
of similar meaning with respect to each Loan Party issued by the Secretary of
State of the state of formation of each such Loan Party and copies of
certificates of qualification to transact business or other comparable
certificates issued by each Secretary of State (and any state department of
taxation, as applicable) of each state in which such Loan Party is required to
be so qualified and where the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect, in each case, issued as of a date
not more than 6 months prior to the date of delivery thereof to the Agent;

- 51 -

--------------------------------------------------------------------------------




 

            (vi)        a certificate of incumbency signed by the Secretary or
Assistant Secretary (or other individual performing similar functions) of each
Loan Party with respect to each of the officers of such Loan Party authorized to
execute and deliver the Loan Documents to which such Loan Party is a party, and
in the case of the Borrower, and the officers of the Borrower then authorized to
deliver Notices of Borrowing, Notices of Swingline Borrowings, Notices of
Continuation and Notices of Conversion and to request the issuance of Letters of
Credit;

 

 

 

            (vii)       copies certified by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party of (i) the
by-laws of such Loan Party, if a corporation, the operating agreement, if a
limited liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (ii) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

 

 

 

            (viii)      an opinion of counsel to the Loan Parties, addressed to
the Agent, the Lenders and the Swingline Lender, addressing the matters set
forth in Exhibit I;

 

 

 

            (ix)        the Fees then due and payable under Section 3.6., and
any other Fees payable to the Agent, the Titled Agents and the Lenders on or
prior to the Effective Date;

 

 

 

            (x)         a Compliance Certificate calculated as of the Effective
Date (giving pro forma effect to the financing evidenced by this Agreement and
the use of the proceeds of the Loans to be funded on the Agreement Date);

 

 

 

            (xi)        evidence that arrangements have been made for the
termination and release of the existing Security Documents (as defined in the
Existing Credit Agreement) upon the occurrence of the Effective Date; and

 

 

 

            (xii)       such other documents, agreements and instruments as the
Agent on behalf of the Lenders may reasonably request; and

          (b)          In the good faith and reasonable judgment of the Agent
and the Lenders:

 

             (i)          there shall not have occurred or become known to the
Agent or any of the Lenders any event, condition, situation or status since the
date of the information contained in the financial and business projections,
budgets, pro forma data and forecasts concerning the Parent, the Borrower and
its other Subsidiaries delivered to the Agent and the Lenders prior to the
Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;

- 52 -

--------------------------------------------------------------------------------




 

             (ii)         no litigation, action, suit, investigation or other
arbitral, administrative or judicial proceeding shall be pending or threatened
in writing which could reasonably be expected to (1) result in a Material
Adverse Effect or (2) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of any
Loan Party to fulfill its obligations under the Loan Documents to which it is a
party; and

 

 

 

             (iii)        the Parent, the Borrower and its other Subsidiaries
shall have received all approvals, consents and waivers, and shall have made or
given all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (1) any Applicable Law or (2) any agreement,
document or instrument to which the Borrower or any other Loan Party is a party
or by which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party.

The provisions of clauses (iv) through (viii) of the immediately preceding
subsection (a) shall not apply to Accommodation Subsidiaries that are not also
Material Subsidiaries.

Section 6.2.  Conditions Precedent to All Loans and Letters of Credit.

          The obligations of the Lenders to make any Loans, of the Agent to
issue Letters of Credit, and of the Swingline Lender to make any Swingline Loan
are all subject to the further condition precedent that:  (a) no Default or
Event of Default shall exist as of the date of the making of such Loan or date
of issuance of such Letter of Credit or would exist immediately after giving
effect thereto; and (b) the representations and warranties made or deemed made
by each Loan Party in the Loan Documents to which any of them is a party, shall
be true and correct in all material respects on and as of the date of the making
of such Loan or date of issuance of such Letter of Credit with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.  Each Credit
Event shall constitute a certification by the Borrower to the effect set forth
in the preceding sentence (both as of the date of the giving of notice relating
to such Credit Event and, unless the Borrower otherwise notifies the Agent prior
to the date of such Credit Event, as of the date of the occurrence of such
Credit Event).  In addition, if such Credit Event is the making of a Loan or the
issuance of a Letter of Credit, the Borrower shall be deemed to have represented
to the Agent and the Lenders at the time such Loan is made or Letter of Credit
issued that all conditions to the occurrence of such Credit Event contained in
Article VI. have been satisfied.

- 53 -

--------------------------------------------------------------------------------




Section 6.3.  Conditions Subsequent.

          Notwithstanding the requirements of clauses (iv) and (v) of
Section 6.1.(a), the Borrower may deliver to the Agent each of the following
items not later than March 23, 2007:

          (a)          a copy of the articles of incorporation, articles of
organization, certificate of limited partnership or other comparable
organizational instrument (if any) of the Borrower and each other Loan Party
certified by the Secretary of State of the state of formation of such Loan Party
as of a date not more that 6 months prior to the delivery thereof to the Agent;
and

          (b)          a copy of a certificate of good standing or certificate
of similar meaning with respect to each Loan Party issued by the Secretary of
State of the state of formation of each such Loan Party and copies of
certificates of qualification to transact business or other comparable
certificates issued by each Secretary of State (and any state department of
taxation, as applicable) of each state in which such Loan Party is required to
be so qualified and where the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect, in each case, issued as of a date
not more than 6 months prior to the date of delivery thereof to the Agent.

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

Section 7.1.  Representations and Warranties.

          In order to induce the Agent and each Lender to enter into this
Agreement and to make Loans and issue Letters of Credit, the Parent and the
Borrower represent and warrant to the Agent and each Lender as follows:

          (a)          Organization; Power; Qualification.  Each of the Parent,
the Borrower, the other Loan Parties and each other Subsidiary is a corporation,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being and hereafter proposed to be
conducted and is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.

          (b)          Ownership Structure.  As of the Agreement Date, Part I of
Schedule 7.1.(b) is a complete and correct list of all Subsidiaries of the
Parent setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interests
in such Subsidiary, (iii) the nature of the Equity Interests held by each such
Person, (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests and (v) whether such Subsidiary is a Material Subsidiary or a
Significant Subsidiary.  Except as disclosed in such Schedule, as of the
Agreement Date (i) each of the Parent and its Subsidiaries owns, free and clear
of all Liens (other than Permitted Liens), and has the unencumbered right to
vote, all outstanding Equity Interests in each Person shown to be held by it on
such Schedule, (ii) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person.  As of the Agreement
Date Part II of Schedule 7.1.(b) correctly sets forth all Unconsolidated
Affiliates of the Parent, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Parent.

- 54 -

--------------------------------------------------------------------------------




          (c)          Authorization of Agreement, Etc.  The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder.  Each Loan Party has the right
and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby.  The Loan Documents to which any Loan Party is
a party have been duly executed and delivered by the duly authorized officers,
agents and/or signatories of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.

          (d)          Compliance of Loan Documents with Laws, Etc.  The
execution, delivery and performance of this Agreement, the Notes and the other
Loan Documents to which any Loan Party is a party in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or both: 
(i) require any Governmental Approval or violate any Applicable Law (including
all Environmental Laws) relating to any Loan Party; (ii) conflict with, result
in a breach of or constitute a default under the organizational documents of any
Loan Party, or any indenture, agreement or other instrument to which any Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by any Loan
Party.

          (e)          Compliance with Law; Governmental Approvals.  Each Loan
Party is in compliance with each Governmental Approval applicable to it and in
compliance with all other Applicable Laws (including without limitation,
Environmental Laws) relating to such Loan Party except for noncompliances which,
and Governmental Approvals the failure to possess which, could not, in the
aggregate, reasonably be expected to cause a Default or Event of Default or have
a Material Adverse Effect.

          (f)          Title to Properties; Liens.  As of the Agreement Date,
Part I of Schedule 7.1.(f) is a complete and correct listing of all of the real
property owned or leased by the Parent, the Borrower and each other Subsidiary. 
Each such Person has good, marketable and legal title to, or a valid leasehold
interest in, its respective assets (other than Permitted Liens and Liens on
assets of an Excluded Subsidiary securing the Indebtedness which causes such
Subsidiary to be an Excluded Subsidiary).  As of the Agreement Date, there are
no Liens against any assets of the Parent, the Borrower or any other Subsidiary
except for Permitted Liens and Liens on assets of an Excluded Subsidiary
securing the Indebtedness which causes such Subsidiary to be an Excluded
Subsidiary.

- 55 -

--------------------------------------------------------------------------------




          (g)          Existing Indebtedness.  Schedule 7.1.(g) is, as of
December 31, 2006, a complete and correct listing of all Indebtedness of the
Parent and its Subsidiaries, including without limitation, Guarantees of the
Parent and its Subsidiaries, and indicating whether such Indebtedness is Secured
Indebtedness or Unsecured Indebtedness.  Except as set forth on
Schedule 7.1.(g), during the period from such date to the Agreement Date,
neither the Parent nor any Subsidiary incurred any material Indebtedness.

          (h)          Material Contracts.  Excluding Material Contracts
evidencing Indebtedness listed on Schedule 7.1.(g), if any, Schedule 7.1.(h) is,
as of the Agreement Date, a true, correct and complete listing of all Material
Contracts.  No event or condition which with the giving of notice, the lapse of
time, or both, would permit any party to any such Material Contract to terminate
such Material Contract exists.

          (i)          Litigation.  Except as set forth on Schedule 7.1.(i),
there are no actions, suits, investigations or proceedings pending (nor, to the
knowledge of the Parent, are there any actions, suits or proceedings threatened)
against or in any other way relating adversely to or affecting the Parent or any
of its Subsidiaries or any of their respective property in any court or before
any arbitrator of any kind or before or by any other Governmental Authority
which could reasonably be expected to have a Material Adverse Effect.

          (j)          Taxes.  Subject to applicable extensions, all federal,
state and other tax returns of the Parent and its Subsidiaries required by
Applicable Law to be filed have been duly filed, and all federal, state and
other taxes, assessments and other governmental charges or levies upon the
Parent and its Subsidiaries and their respective properties, income, profits and
assets which are due and payable have been paid, except any such nonpayment
which is at the time permitted under Section 8.6.  As of the Agreement Date,
none of the United States income tax returns of the Parent or any of its
Subsidiaries is under audit.  All charges, accruals and reserves on the books of
the Parent and each of its Subsidiaries and each other Loan Party in respect of
any taxes or other governmental charges are in accordance with GAAP.

          (k)          Financial Statements.  The Parent has furnished to each
Lender copies of (i) the audited consolidated balance sheet of the Parent and
its consolidated Subsidiaries for the fiscal year ending December 31, 2005, and
the related audited consolidated statements of operations, cash flows and
shareholders’ equity for the fiscal year ending on such date, with the opinion
thereon of KPMG LLP, and (ii) the unaudited consolidated balance sheet of the
Parent and its consolidated Subsidiaries for the fiscal quarter ending September
8, 2006, and the related unaudited consolidated statements of operations, cash
flows and shareholders’ equity of the Parent and its consolidated Subsidiaries
for the period of three fiscal quarters ending on such date.  Such financial
statements (including in each case related schedules and notes) present fairly,
in all material respects and in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of the
Parent and its consolidated Subsidiaries as at their respective dates and the
results of operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments). 
Neither the Parent nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or in the notes thereto, except as referred to or reflected or
provided for in said financial statements.

- 56 -

--------------------------------------------------------------------------------




          (l)          No Material Adverse Change.  Since December 31, 2005,
there has been no material adverse change in the business, assets, liabilities,
financial condition or results of operations of the Parent and its Subsidiaries
or the Borrower and its Subsidiaries, in each case, taken as a whole.  Each of
the Loan Parties is Solvent.

          (m)          ERISA.  Each member of the ERISA Group is in compliance
with its obligations under the minimum funding standards of ERISA and the
Internal Revenue Code with respect to each Plan and is in compliance with the
presently applicable provisions of ERISA and the Internal Revenue Code with
respect to each Plan, except in each case for noncompliances which could not
reasonably be expected to have a Material Adverse Effect.  As of the Agreement
Date, no member of the ERISA Group has (i) sought a waiver of the minimum
funding standard under Section 412 of the Internal Revenue Code in respect of
any Plan, (ii) failed to make any contribution or payment to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code or (iii) incurred any liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.

          (n)          Not Plan Assets; No Prohibited Transaction.  None of the
assets of the Parent, the Borrower or any Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.  The execution, delivery and performance of
this Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute “prohibited transactions”
under Section 406 of ERISA or Section 4975 of the Internal Revenue Code.

          (o)          Absence of Defaults.  None of the Parent, the Borrower or
any other Subsidiary is in default under its articles of incorporation, bylaws,
partnership agreement or other similar organizational documents, and no event
has occurred, which has not been remedied, cured or waived, which, in any such
case:  (i) constitutes a Default or an Event of Default; or (ii) constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by the Parent, the Borrower or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which the Parent, the Borrower or any other Subsidiary is a party or
by which the Parent, the Borrower or any other Subsidiary or any of their
respective properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

- 57 -

--------------------------------------------------------------------------------




          (p)          Environmental Laws.  Each of the Parent, the Borrower and
its other Subsidiaries has obtained all Governmental Approvals which are
required under Environmental Laws and is in compliance with all terms and
conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect. 
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, (i) neither the Parent or the Borrower is aware
of, and has received notice of, any past, present, or future events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to the Parent, the Borrower or any of its other Subsidiaries, may
interfere with or prevent compliance or continued compliance with Environmental
Laws, or may give rise to any common-law or legal liability, or otherwise form
the basis of any claim, action, demand, suit, proceeding, hearing, study, or
investigation, based on or related to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling or the emission,
discharge, release or threatened release into the environment, of any Hazardous
Material; and (ii) there is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, notice of violation,
investigation, or proceeding pending or, to the Borrower’s knowledge after due
inquiry, threatened, against the Parent, the Borrower or any of its other
Subsidiaries relating in any way to Environmental Laws.

          (q)          Investment Company; Etc.  None of the Parent, the
Borrower or any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.

          (r)          Margin Stock.  None of the Parent, the Borrower or any
other Subsidiary is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System.

          (s)          Affiliate Transactions.  Except as permitted by
Section 10.11., none of the Parent, the Borrower or any other Subsidiary is a
party to any transaction with an Affiliate.

          (t)          Intellectual Property.  Each of the Parent, the Borrower
and each other Subsidiary owns or has the right to use, under valid license
agreements or otherwise, all material patents, licenses, franchises, trademarks,
trademark rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses as now conducted and as contemplated by the Loan Documents, without
known conflict with any patent, license, franchise, trademark, trade secret,
trade name, copyright, or other proprietary right of any other Person.  The
Parent, the Borrower and each other Subsidiary have taken all such steps as they
deem reasonably necessary to protect their respective rights under and with
respect to such Intellectual Property.

- 58 -

--------------------------------------------------------------------------------




          (u)          Business.  As of the Agreement Date, the Parent, the
Borrower and the other Subsidiaries are engaged in the business of developing,
construction, acquiring, owning and operating hotel properties, together with
other business activities incidental thereto.

          (v)          Broker’s Fees.  No broker’s or finder’s fee, commission
or similar compensation will be payable with respect to the transactions
contemplated hereby.  No other similar fees or commissions will be payable by
any Loan Party for any other services rendered to the Parent, the Borrower or
any of its other Subsidiaries ancillary to the transactions contemplated hereby.

          (w)          Accuracy and Completeness of Information.  The written
information, reports and other data (excluding financial projections and other
forward looking statements) furnished to the Agent or any Lender by, on behalf
of, or at the direction of, the Parent, the Borrower or any other Subsidiary in
connection with or relating in any way to this Agreement, taken as a whole, do
not contain any untrue statement of a fact material to the creditworthiness of
the Parent, the Borrower or any other Subsidiary and do not omit to state a
material fact necessary in order to make such statements contained therein, in
light of the circumstances under which they were made, not misleading.  All
financial statements (including in each case all related schedules and notes)
furnished to the Agent or any Lender by, on behalf of, or at the direction of,
the Parent, the Borrower or any other Subsidiary in connection with or relating
in any way to this Agreement, present fairly, in all material respects and in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year-end audit adjustments).  All financial
projections and other forward looking statements prepared by or on behalf of the
Parent, the Borrower or any other Subsidiary that have been or may hereafter be
made available to the Agent or any Lender were or will be prepared in good faith
based on reasonable assumptions but with it being understood that such
projections and statement are not a guarantee of future performance.  As of the
Effective Date, no fact is known to the Parent or the Borrower which has had, or
may in the future have (so far as the Parent or the Borrower can reasonably
foresee), a Material Adverse Effect which has not been set forth in the
financial statements referred to in Section 7.1.(k) or in such information,
reports or other data or otherwise disclosed in writing to the Agent and the
Lenders.

          (x)          REIT Status.  For all dates after January 1, 2005, the
Parent is organized and operated in a manner such that upon its election of REIT
status, it shall be treated as a REIT for purposes of the Internal Revenue Code
(beginning with the effective date of such election) and each of its
Subsidiaries that are corporations (if any) are organized and operated in a
manner such that upon such election they will qualify as Qualified REIT
Subsidiaries or Taxable REIT Subsidiaries (beginning with the effective date of
such election), except where a Subsidiary’s failure to so qualify could not
reasonably be expected to have an adverse effect on the Parent’s qualification
as a REIT.  For all dates thereafter, the Parent is qualified as a REIT and each
of its Subsidiaries that is a corporation is a Qualified REIT Subsidiary or
Taxable REIT Subsidiary (beginning with the effective date of such election),
except where a Subsidiary’s failure to so qualify could not reasonably be
expected to have an adverse effect on the Parent’s qualification as a REIT.

          (y)          Unencumbered Borrowing Base Properties.  Each of the
Properties included in calculations of the Unencumbered Borrowing Base Value
satisfies all of the requirements contained in the definition of “Eligible
Unencumbered Borrowing Base Property” (except to the extent such requirements
were waived by the Requisite Lenders pursuant to Section 4.1.(c) at the time
such Property was approved as an Unencumbered Borrowing Base Property).

- 59 -

--------------------------------------------------------------------------------




          (z)          Foreign Assets Control.  None of the Borrower, any
Subsidiary or any Affiliate of the Borrower:  (i) is a Sanctioned Person,
(ii) has any of its assets in Sanctioned Entities, or (iii) derives any of its
operating income from investments in, or transactions with, Sanctioned Persons
or Sanctioned Entities.

Section 7.2.  Survival of Representations and Warranties, Etc.

          All statements contained in any certificate, financial statement or
other instrument delivered by or on behalf of the Parent, the Borrower or any
other Subsidiary to the Agent or any Lender pursuant to or in connection with
this Agreement or any of the other Loan Documents (including, but not limited
to, any such statement made in or in connection with any amendment thereto or
any statement contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent and the Borrower prior to the
Agreement Date and delivered to the Agent or any Lender in connection with the
underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Parent and or the Borrower
in favor of the Agent or any of the Lenders under this Agreement.  All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.12. and the date of the occurrence of any
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.  All such representations and warranties
shall survive the effectiveness of this Agreement, the execution and delivery of
the Loan Documents and the making of the Loans and the issuance of the Letters
of Credit.

ARTICLE VIII. AFFIRMATIVE COVENANTS

          For so long as this Agreement is in effect, unless the Requisite
Lenders (or, if required pursuant to Section 13.6., all of the Lenders) shall
otherwise consent in the manner provided for in Section 13.6., the Parent and
the Borrower shall comply with the following covenants:

Section 8.1.  Preservation of Existence and Similar Matters.

          Except as otherwise permitted under Section 10.7., the Parent and the
Borrower shall, and shall cause each Subsidiary to, preserve and maintain its
respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

- 60 -

--------------------------------------------------------------------------------




Section 8.2.  Compliance with Applicable Law and Material Contracts.

          The Parent and the Borrower shall, and shall cause each Subsidiary to,
comply with (a) all Applicable Laws, including the obtaining of all Governmental
Approvals, the failure with which to comply could reasonably be expected to have
a Material Adverse Effect, and (b) all terms and conditions of all Material
Contracts to which it is a party, the failure with which to comply could give
any other party thereto the right to terminate such Material Contract.

Section 8.3.  Maintenance of Property.

          In addition to the requirements of any of the other Loan Documents,
the Parent and the Borrower shall, and shall cause each Subsidiary to, (a)
protect and preserve all of its respective material properties, including, but
not limited to, all Intellectual Property (to the extent reasonably necessary in
connection with operations), and maintain in good repair, working order and
condition all tangible properties, ordinary wear and tear and insured casualty
losses excepted, and (b)  make or cause to be made all repairs, renewals,
replacements and additions to such properties necessary or appropriate in the
Borrower’s good faith and reasonable judgment so that the business carried on in
connection therewith may be properly and advantageously conducted at all times.

Section 8.4.  Conduct of Business.

          The Parent and the Borrower shall, and shall cause its Subsidiaries
taken as a whole to, carry on the business as described in Section 7.1.(u).

Section 8.5.  Insurance.

          The Parent and the Borrower shall, and shall cause each Subsidiary to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies (with an A.M. Best policyholders rating of at
least A-IX (with respect to liability) or A-X (with respect to property damage))
against such risks (including, without limitation, acts of terrorism) and in
such amounts as is customarily maintained by prudent Persons engaged in similar
businesses and in similar locations or as may be required by Applicable Law, and
from time to time deliver to the Agent upon its request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby; provided, that so long as Marriott International, Inc. or its
affiliates are property managers of any Property, insurance with respect to such
Property may be maintained under the blanket policy provided by Marriott
International, Inc.

Section 8.6.  Payment of Taxes and Claims.

          The Parent and the Borrower shall, and shall cause each Subsidiary to,
pay and discharge before delinquent (a) all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any
properties belonging to it, and (b) all lawful claims of materialmen, mechanics,
carriers, warehousemen and landlords for labor, materials, supplies and rentals
which, if unpaid, might become a Lien on any properties of such Person;
provided, however, that this Section shall not require the payment or discharge
of any such tax, assessment, charge, levy or claim (i) which is being contested
in good faith by appropriate proceedings which operate to suspend the collection
thereof and for which adequate reserves have been established on the books of
the Parent, the Borrower or such Subsidiary, as applicable, in accordance with
GAAP or (ii) to the extent covered by title insurance.

- 61 -

--------------------------------------------------------------------------------




Section 8.7.  Visits and Inspections.

          The Parent and the Borrower shall, and shall cause each Subsidiary to,
permit representatives or agents of any Lender or the Agent, from time to time
after reasonable prior notice and in a manner that does not unreasonably disrupt
the normal business operations of the Parent, the Borrower or such Subsidiary,
in each case so long as no Event of Default shall be in existence, as often as
may be reasonably requested, but only during normal business hours, as the case
may be, to:  (a) visit and inspect all properties of the Parent, the Borrower or
such Subsidiary to the extent any such right to visit or inspect is within the
control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers and employees, and
its independent accountants, its business, properties, condition (financial or
otherwise), results of operations and performance.  If requested by the Agent,
the Parent and the Borrower shall execute an authorization letter addressed to
their accountants authorizing the Agent or any Lender to discuss the financial
affairs of the Parent, the Borrower and any other Subsidiary with their
accountants.  The Parent may designate a representative to accompany any Lender
or Agent in connection with such visits, inspections and discussion unless a
Default or Event of Default exists.  The exercise by a Lender or the Agent of
its rights under this Section shall be at the expense of such Lender or the
Agent, as applicable, unless an Event of Default shall exist in which case such
exercise shall be at the expense of the Borrower.

Section 8.8.  Use of Proceeds; Letters of Credit.

          The Borrower shall use the proceeds of the Loans and the Letters of
Credit for general corporate purposes only, to include, without limitation,
acquisitions, repayment of Indebtedness, capital expenditures, working capital,
short-term bridge advances and payment of fees and expenses related to this
Agreement and the other transactions contemplated by this Agreement and the
other Loan Documents.  No part of the proceeds of any Loan or Letter of Credit
will be used (a) for the purpose of buying or carrying “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock or (b) to fund any operations in, to finance any investments or
activities in, or make any payments to, a Sanctioned Person or Sanctioned
Entity.

Section 8.9.  Environmental Matters.

          The Parent and the Borrower shall, and shall cause all of the
Subsidiaries to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect.  If the
Parent, the Borrower, or any other Subsidiary shall (a) receive notice that any
violation of any Environmental Law may have been committed or is about to be
committed by such Person, (b) receive notice that any administrative or judicial
complaint or order has been filed or is about to be filed against the Parent,
the Borrower or any other Subsidiary alleging violations of any Environmental
Law or requiring any such Person to take any action in connection with the
release of Hazardous Materials or (c) receive any notice from a Governmental
Authority or private party alleging that any such Person may be liable or
responsible for costs associated with a response to or cleanup of a release of
Hazardous Materials or any damages caused thereby, and the matters referred to
in such notices, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, the Borrower shall provide the Agent with a
copy of such notice promptly, and in any event within 10 Business Days, after
the receipt thereof.  The Parent and the Borrower shall, and shall cause the
Subsidiaries to, take promptly all actions necessary to prevent the imposition
of any material Liens on any of their respective properties arising out of or
related to any Environmental Laws (other than a Lien (i) which is being
contested in good faith by appropriate proceedings which operate to suspend the
enforcement thereof and for which adequate reserves have been established on the
books of the Parent, the Borrower or such Subsidiary, as applicable, in
accordance with GAAP, (ii) which has been bonded-off in a manner reasonably
acceptable to the Agent or (iii) which could not reasonably be expected to have
a Material Adverse Effect).

- 62 -

--------------------------------------------------------------------------------




Section 8.10.  Books and Records.

          The Parent and the Borrower shall, and shall cause each Subsidiary to,
maintain books and records pertaining to its respective business operations in
such detail, form and scope as is consistent with good business practice and in
accordance with GAAP.

Section 8.11.  Further Assurances.

          The Parent and the Borrower shall, at their cost and expense and upon
request of the Agent, execute and deliver or cause to be executed and delivered,
to the Agent such further instruments, documents and certificates consistent
with the existing terms and conditions of the Loan Documents, and do and cause
to be done such further acts that may be reasonably necessary or advisable in
the reasonable opinion of the Agent to carry out more effectively the existing
provisions and purposes of this Agreement and the other Loan Documents.

Section 8.12.  REIT Status.

          The Parent shall at all times maintain its status as a REIT.

Section 8.13.  Exchange Listing.

          The Parent shall maintain at least one class of common Equity Interest
of the Parent having trading privileges on the New York Stock Exchange or the
American Stock Exchange or which is the subject of price quotations in the
over-the-counter market as reported by the National Association of Securities
Dealers Automated Quotation System.

Section 8.14.  Additional Guarantors.

          (a)          Within 30 days of any Person (other than an Excluded
Subsidiary or a Foreign Subsidiary) becoming a Material Subsidiary after the
Effective Date, the Borrower shall deliver to the Agent each of the following
items, each in form and substance satisfactory to the Agent: (i) an Accession
Agreement executed by such Material Subsidiary and (ii) the items with respect
to such Material Subsidiary that would have been delivered under
Sections 6.1.(a)(iv) through (viii) if such Material Subsidiary had been one on
the Effective Date (without taking into account the effect of Section 6.3.);
provided, however, promptly (and in any event within 30 days) upon any Excluded
Subsidiary that is a Material Subsidiary ceasing to be subject to the
restriction which prevented it from delivering an Accession Agreement pursuant
to this Section, such Subsidiary shall comply with the provisions of this
Section. 

- 63 -

--------------------------------------------------------------------------------




          (b)          The Borrower may, at its option, cause any Subsidiary
that is not already a Guarantor to become a Guarantor by executing and
delivering to the Agent the items required to be delivered under Section 4.1.(d)
with respect to a Subsidiary that owns or leases an Unencumbered Borrowing Base
Property.

Section 8.15.  Release of Guarantors.

          The Borrower may request in writing that the Agent release, and upon
receipt of such request the Agent shall release (subject to the terms of the
Guaranty), a Guarantor from the Guaranty so long as: (i) such Guarantor meets,
or will meet simultaneously with its release from the Guaranty, all of the
provisions of the definition of the term “Excluded Subsidiary” or has ceased to
be, or simultaneously with its release from the Guaranty will cease to be, a
Material Subsidiary or a Subsidiary, or in the case of a Material Subsidiary
that does not own or lease an Unencumbered Borrowing Base Property, such release
will not result in a violation of Section 10.1.(h); (ii) such Guarantor is not
otherwise required to be a party to the Guaranty under the immediately preceding
subsection (a); (iii) no Default or Event of Default shall then be in existence
or would occur as a result of such release, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 10.1.; and (iv) the Agent shall have received such written
request at least 10 Business Days prior to the requested date of release. 
Delivery by the Borrower to the Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.  If such Guarantor owns an Unencumbered Borrowing Base Property, then
the release of such Guarantor shall also be subject to and in accordance with
Section 4.2.  The Agent agrees to furnish to the Borrower, at the Borrower’s
request and at the Borrower’s sole cost and expense, any release, termination,
or other agreement or document evidencing the foregoing release as may be
reasonably requested by the Borrower.

ARTICLE IX. INFORMATION

          For so long as this Agreement is in effect, unless the Requisite
Lenders (or, if required pursuant to Section 13.6., all of the Lenders) shall
otherwise consent in the manner set forth in Section 13.6., the Borrower shall
furnish to each Lender (or to the Agent if so provided below) at its Lending
Office:

- 64 -

--------------------------------------------------------------------------------




Section 9.1.  Quarterly Financial Statements.

          As soon as available and in any event within 5 days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 50 days after the end of each of the first, second and third
fiscal quarters of the Parent), the unaudited consolidated balance sheet of the
Parent and its Subsidiaries as of the end of such period and the related
unaudited consolidated statements of income and cash flows of the Parent and its
Subsidiaries for such period, setting forth in each case in comparative form the
figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by the chief executive officer,
chief financial officer or chief accounting officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments); provided, however, the Parent shall not be
required to deliver an item required under this Section if such item is
contained in a Form 10-Q filed by the Parent with the Securities and Exchange
Commission (or any Governmental Authority substituted therefore) and is publicly
available to the Agent and the Lenders. 

Section 9.2.  Year-End Statements.

          As soon as available and in any event within 5 days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 120 days after the end of each fiscal year of the Parent), the
audited consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such fiscal year and the related audited consolidated statements of
income, shareholders’ equity and cash flows of the Parent and its Subsidiaries
for such fiscal year, setting forth in comparative form the figures as at the
end of and for the previous fiscal year, all of which shall be (a) certified by
the chief executive officer, chief financial officer or chief accounting officer
of the Parent, in his or her opinion, to present fairly, in accordance with
GAAP, the consolidated financial position of the Parent, the Borrower and its
other Subsidiaries as at the date thereof and the results of operations for such
period and (b) accompanied by the report thereon of independent certified public
accountants of recognized national standing acceptable to the Agent, whose
certificate shall be unqualified; provided, however, the Parent shall not be
required to deliver an item required under this Section if such item is
contained in a Form 10-K filed by the Parent with the Securities and Exchange
Commission (or any Governmental Authority substituted therefore) and is publicly
available to the Agent and the Lenders. 

Section 9.3.  Compliance Certificate.

          At the time financial statements are furnished pursuant to
Sections 9.1. and 9.2., and if the Requisite Lenders reasonably believe that an
Event of Default specified in Sections 11.1.(a), 11.1.(b) and 11.1.(f) or a
Default specified in Section 11.1.(g) may occur, then within 10 days of the
Agent’s request with respect to any other fiscal period, a certificate
substantially in the form of Exhibit J (a “Compliance Certificate”) executed by
the chief financial officer or chief accounting officer of the Parent: 
(a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Borrower was in compliance
with the covenants contained in Sections 10.1., 10.2. and 10.4., and (b) stating
that, to the best of his or her knowledge, information and belief after due
inquiry, no Default or Event of Default exists, or, if such is not the case,
specifying such Default or Event of Default and its nature, when it occurred,
whether it is continuing and the steps being taken by the Borrower with respect
to such event, condition or failure.  Together with the delivery of each
Compliance Certificate, the Borrower shall deliver (A) a report, in form and
detail reasonably satisfactory to the Agent, setting forth a statement of Funds
From Operations for the fiscal period then ending; and (B) a list of all Persons
that have become a Material Subsidiary or a Significant Subsidiary since the
date of the Compliance Certificate most recently delivered by the Borrower
hereunder.

- 65 -

--------------------------------------------------------------------------------




Section 9.4.  Other Information.

          (a)          Management Reports.  Promptly upon receipt thereof,
copies of all management reports, if any, submitted to the Parent or its Board
of Directors by its independent public accountants;

          (b)          Securities Filings.  Within 5 Business Days of the filing
thereof, copies of all registration statements (excluding the exhibits thereto
(unless reasonably requested by the Agent) and any registration statements on
Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) and all other periodic reports which the Parent, the Borrower, or
any other Subsidiary shall file with the Securities and Exchange Commission (or
any Governmental Authority substituted therefor) or any national securities
exchange;

          (c)          Shareholder Information.  Promptly upon the mailing
thereof to the shareholders of the Parent generally, copies of all financial
statements, reports and proxy statements so mailed and promptly upon the
issuance thereof copies of all press releases issued by the Parent, the Borrower
or any other Subsidiary;

          (d)          Partnership Information.  Promptly upon the mailing
thereof to the partners of the Borrower generally, copies of all financial
statements, reports and proxy statements so mailed;

          (e)          Quarterly Property Schedules.  At the time financial
statements are furnished pursuant to Sections 9.1. and 9.2., a schedule of all
Properties owned or leased by the Parent, the Borrower and each other Subsidiary
of the Parent as of the fiscal quarter most recently ended, and the applicable
Net Operating Income of each such Property, such schedule certified by the chief
financial officer or chief accounting officer of the Parent as true, correct and
complete as of the date such information is delivered;

          (f)          Development Property Updates.  At the time financial
statements are furnished pursuant to Sections 9.1. and 9.2., a schedule of all
Development Properties of the Parent, the Borrower and each other Subsidiary
which are under development as of the fiscal quarter most recently ended,
setting forth for each such Property its percentage of completion, the estimated
completion date, the total amount of development funded and the status of such
development against the development budget;

          (g)          Litigation.  To the extent the Parent, the Borrower or
any other Subsidiary is aware of the same, prompt notice of the commencement of
any proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Parent, the Borrower or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of the Parent, the Borrower or any of its
Subsidiaries are being audited;

- 66 -

--------------------------------------------------------------------------------




          (h)          Change of Management or Financial Condition.  Prompt
notice of any change in the senior management of the Parent or the Borrower and
any change in the business, assets, liabilities, financial condition or results
of operations of the Parent, the Borrower or any other Subsidiary which has had
or could reasonably be expected to have a Material Adverse Effect;

          (i)          Default. Notice of the occurrence of any of the following
promptly upon a Responsible Officer of the Parent obtaining knowledge thereof: 
(i) any Default or Event of Default or (ii) any event which with the passage of
time, the giving of notice, or otherwise, would permit any party to a Material
Contract to terminate such Material Contract;

          (j)          Judgments.  Prompt notice of any order, judgment or
decree in excess of $5,000,000 having been entered against the Parent, the
Borrower or any other Subsidiary of any of their respective properties or
assets;

          (k)          Notice of Violations of Law.  Prompt notice if the
Parent, the Borrower or any other Subsidiary shall receive any notification from
any Governmental Authority alleging a violation of any Applicable Law or any
inquiry which, in either case, could reasonably be expected to have a Material
Adverse Effect;

          (l)          Material Contracts.  Promptly upon entering into any
Material Contract after the Agreement Date (other than a Material Contract
evidencing Indebtedness), a copy to the Agent of such Material Contract unless
such Material Contract is otherwise publicly available to the Agent in a Form
10-K, 10-Q and/or 8-K (or their equivalents) or any other periodic report which
the Parent, the Borrower, or any other Subsidiary files with the Securities and
Exchange Commission; provided, that the Borrower shall not be required to
deliver to the Agent a copy of any Material Contract that contains a
confidentiality provision prohibiting such disclosure; provided further that the
Borrower shall use its commercially reasonable efforts to obtain the other
party’s consent to disclose such Material Contract to the Agent and the Lenders;

          (m)          ERISA.  If and when any member of the ERISA Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement, and of
which has resulted or could reasonably be expected to result in the imposition
of a Lien or the posting of a bond or other security, a certificate of the chief
executive officer or chief financial officer of the Parent setting forth details
as to such occurrence and the action, if any, which the Parent or applicable
member of the ERISA Group is required or proposes to take;

- 67 -

--------------------------------------------------------------------------------




          (n)          Patriot Act Information.  From time to time and promptly
upon each request, information identifying the Borrower as a Lender may request
in order to comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001);

          (o)          Material/Significant Subsidiary.  Prompt notice of any
Person becoming a Material Subsidiary or a Significant Subsidiary;

          (p)          Material Asset Sales.  Prompt notice of the sale,
transfer or other disposition of any assets having an undepreciated book value
of at least $20,000,000 of the Borrower, any Subsidiary or any other Loan Party
to any Person other than the Borrower, any Subsidiary or any other Loan Party;
and

          (q)          Other Information.  From time to time and promptly upon
each request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent,
the Borrower or any of its other Subsidiaries as the Agent or any Lender may
reasonably request (subject to limitations imposed under confidentiality
requirements and agreements to which the Parent, Borrower or a Subsidiary is
subject).

Section 9.5.  Electronic Delivery of Certain Information.

          (a)          The Borrower may deliver documents, materials and other
information required to be delivered pursuant to Article IX. (collectively,
“Information”) in an electronic format acceptable to the Agent by e-mailing any
such Information to an e-mail address of the Agent as specified by the Agent
from time to time.  The Agent shall promptly notify the Borrower of a change of
any such e-mail address of the Agent.  The Agent shall promptly post such
Information on the Borrower’s behalf on an internet or intranet website to which
each Lender and the Agent has access, whether a commercial, third-party website
(such as Intralinks or SyndTrak) or a website sponsored by the Agent (the
“Platform”).  Such Information shall only be deemed to have been delivered to
the Lenders on the date on which such information is so posted.

          (b)          In addition, the Borrower may deliver Information
required to be delivered pursuant to Sections 9.1., 9.2., and 9.4.(b) and (c) by
posting any such Information to the Parent’s internet website (as of the
Agreement Date, www.diamondrockhospitality.com) or when such information is
available on the website of the Securities and Exchange Commission (or any
Governmental Authority substituted therefore)(as of the Agreement Date,
www.sec.gov).  Any such Information provided in such manner shall only be deemed
to have been delivered to the Agent or a Lender (i) on the date on which the
Agent or such Lender, as applicable, receives notice from the Borrower that such
Information has been posted to the Borrower’s internet website and (ii) only if
such Information is publicly available without charge on such website.  If for
any reason, the Agent or a Lender either did not receive such notice or after
reasonable efforts was unable to access such website, then the Agent or such
Lender, as applicable, shall not be deemed to have received such Information. 
In addition to any manner permitted by Section 13.1., the Borrower may notify
the Agent or a Lender that Information has been posted to such a website by
causing an e-mail notification to be sent to an e-mail address specified from
time to time by the Agent or such Lender, as applicable.

- 68 -

--------------------------------------------------------------------------------




          (c)          Notwithstanding anything in this Section to the contrary
(i) the Borrower shall deliver paper copies of Information to the Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given to the Borrower by the Agent
or such Lender and (ii) in every instance the Borrower shall be required to
provide to the Agent a paper original of the Compliance Certificate required by
Section 9.3.

          (d)          The Borrower acknowledges and agrees that the Agent may
make Information, as well as any other written information, reports, data,
certificates, documents, instruments, agreements and other materials relating to
the Borrower, any Subsidiary or any other Loan Party or any other materials or
matters relating to this Agreement, any of the other Loan Documents or any of
the transactions contemplated by the Loan Documents, in each case to the extent
that the Agent’s communication thereof to the Lenders is otherwise permitted
hereunder (collectively, the “Communications”) available to the Lenders by
posting the same on the Platform.  The Borrower acknowledges that (i) the
distribution of material through an electronic medium, such as the Platform, is
not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Agent nor any of its affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform.

          (e)          The Agent shall have no obligation to request the
delivery or to maintain copies of any of the Information or other materials
referred to above, and in no event shall have any responsibility to monitor
compliance by the Borrower with any such requests.  Each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
Information or other materials.

Section 9.6.  Public/Private Information.

          The Borrower will cooperate with the Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Borrower to the Agent and the Lenders (collectively, “Information
Materials”) pursuant to this Article and will designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.

- 69 -

--------------------------------------------------------------------------------




ARTICLE X. NEGATIVE COVENANTS

          For so long as this Agreement is in effect, unless the Requisite
Lenders (or, if required pursuant to Section 13.6., all of the Lenders) shall
otherwise consent in the manner set forth in Section 13.6., the Parent and the
Borrower shall comply with the following covenants, as applicable:

Section 10.1.  Financial Covenants.

          The Parent shall not permit:

          (a)          Maximum Leverage Ratio.  The ratio of (i) Total
Indebtedness to (ii) Total Asset Value, to exceed 0.65 to 1.00 at any time.

          (b)          Minimum Fixed Charge Coverage Ratio.  The ratio of
(i) Adjusted EBITDA of the Parent and its Subsidiaries for the fiscal quarter of
the Parent most recently ending to (ii) Fixed Charges for such period, to be
less than 1.60 to 1.00 at any time.

          (c)          Floating Rate Indebtedness.  The ratio of (i) Floating
Rate Indebtedness of the Parent and its Subsidiaries determined on a
consolidated basis to (ii) Total Indebtedness, to exceed 0.35 to 1.00 at any
time.

          (d)          Minimum Tangible Net Worth.  Tangible Net Worth at any
time to be less than (i) $500,000,000 plus (ii) 75% of the Net Tangible Proceeds
of all Equity Issuances effected by the Parent and its Subsidiaries after
September 30, 2006 (other than Equity Issuances to the Parent, the Borrower or
any Subsidiary).

          (e)          Minimum Implied Debt Service Ratio.  The ratio of
(i) Unencumbered Borrowing Base Property NOI for the period of twelve
consecutive months most recently ended to (ii) Implied Debt Service for such
period, to be less than 1.50 to 1.00 at any time.  If an Unencumbered Borrowing
Base Property has not continuously operated for at least one period of twelve
consecutive months, then the Unencumbered Borrowing Base Property NOI of such
Unencumbered Borrowing Base Property shall be calculated by annualizing the
historical Net Operating Income of such Unencumbered Borrowing Base Property for
the most recently ending period for which it has been in continuous operation,
determined on a pro forma basis reasonably acceptable to the Agent.

          (f)          Maximum Unencumbered Leverage Ratio.  The ratio of
(i) Unsecured Indebtedness of the Borrower and its Subsidiaries determined on a
consolidated basis to (ii) the Unencumbered Borrowing Base Value, to exceed 0.65
to 1.00 at any time.

          (g)          Minimum Number and Value of Unencumbered Borrowing Base
Properties.  The number of Unencumbered Borrowing Base Properties to be less
than 4 or the aggregate Unencumbered Borrowing Base Values of the Unencumbered
Borrowing Base Properties to be less than $150,000,000.

- 70 -

--------------------------------------------------------------------------------




          (h)          Adjusted Total Asset Value.  The amount of Adjusted Total
Asset Value attributable to assets directly owned by the Borrower and the
Guarantors to be less than 90.0% of Adjusted Total Asset Value at any time.

Section 10.2.  Restricted Payments.

          Subject to the following sentence, if an Event of Default exists, the
Parent shall not, and shall not permit any of its Subsidiaries to, declare or
make any Restricted Payments except that, subject to the following sentence, the
Borrower may declare and make cash distributions to the Parent and other holders
of partnership interests in the Borrower, and the Parent may declare and make
cash distributions to its shareholders, each, in an aggregate amount not to
exceed the minimum amount necessary for the Parent to remain in compliance with
Section 8.12.  If an Event of Default specified in Section 11.1.(a),
Section 11.1.(b), Section 11.1.(f) or Section 11.1.(g) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 11.2.(a), the Parent shall not, and
shall not permit any Subsidiary to, make any Restricted Payments to any Person
except that Subsidiaries may pay Restricted Payments to the Parent, the Borrower
or any other Subsidiary.

Section 10.3.  Indebtedness.

          The Parent and the Borrower shall not, and shall not permit any
Subsidiary to, incur, assume, or otherwise become obligated in respect of any
Indebtedness after the Agreement Date if immediately prior to the assumption,
incurring or becoming obligated in respect thereof, or immediately thereafter
and after giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1.

Section 10.4. Certain Permitted Investments.

          The Parent and the Borrower shall not, and shall not permit any
Subsidiary to, make any Investment in or otherwise own the following items which
would cause the aggregate value of such holdings of the Parent, the Borrower and
such other Subsidiaries to exceed the applicable limits set forth below:

          (a)          Investments in Unconsolidated Affiliates and other
Persons that are not Subsidiaries, such that the aggregate value of such
Investments (determined in a manner consistent with the definition of Total
Asset Value or, if not contemplated under the definition of Total Asset Value,
as determined in accordance with GAAP) exceeds 25.0% of Total Asset Value at any
time;

          (b)          Development Properties, such that the aggregate current
book value of all such Development Properties exceeds 20.0% of Total Asset Value
at any time;

- 71 -

--------------------------------------------------------------------------------




          (c)          Unimproved Land, such that the current book value of all
Unimproved Land exceeds 10.0% of Total Asset Value; and

          (d)          Mortgage Receivables, such that such that the aggregate
value of such Mortgage Receivables exceeds 10.0% of Total Asset Value.

In addition to the foregoing limitations, the aggregate value of all of the
items subject to the limitations in the preceding clauses (a) through (d) shall
not exceed 30.0% of Total Asset Value at any time.

Section 10.5.  Investments Generally.

          The Parent and the Borrower shall not, and shall not permit any
Subsidiary to, directly or indirectly, acquire, make or purchase any Investment,
or permit any Investment of such Person to be outstanding on and after the
Agreement Date, other than the following:

          (a)          Investments in Subsidiaries in existence on the Agreement
Date and disclosed on Part I of Schedule 7.1.(b);

          (b)          Investments to acquire Equity Interests of a Subsidiary
or any other Person who after giving effect to such acquisition would be a
Subsidiary, so long as in each case immediately prior to such Investment, and
after giving effect thereto, no Default or Event of Default is or would be in
existence;

          (c)          Investments permitted under Section 10.4.;

          (d)          Investments in Cash Equivalents;

          (e)          intercompany Indebtedness among (i) the Parent and the
Borrower and (ii) the Borrower and its Wholly Owned Subsidiaries provided that
such Indebtedness is permitted by the terms of Section 10.3.;

          (f)          loans and advances to employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business consistent with past practices; and

          (g)          any other Investment as long as immediately prior to
making such Investment, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence.

Section 10.6.  Liens; Negative Pledges; Other Matters.

          (a)          The Parent and the Borrower shall not, and shall not
permit any Subsidiary to, create, assume, or incur any Lien (other than
Permitted Liens and Liens on assets of an Excluded Subsidiary securing the
Indebtedness which causes such Subsidiary to be an Excluded Subsidiary) upon any
of its properties, assets, income or profits of any character whether now owned
or hereafter acquired if immediately prior to the creation, assumption or
incurring of such Lien, or immediately thereafter, a Default or Event of Default
is or would be in existence.

- 72 -

--------------------------------------------------------------------------------




          (b)          The Parent and the Borrower shall not, and shall not
permit any Subsidiary to, enter into, assume or otherwise be bound by any
Negative Pledge except for a Negative Pledge contained in any agreement
(i)(x) evidencing Indebtedness which the Parent, the Borrower or such Subsidiary
may create, incur, assume, or permit or suffer to exist under Section 10.3.,
(y) which Indebtedness is secured by a Lien permitted to exist, and (z) which
prohibits the creation of any other Lien on only the property securing such
Indebtedness as of the date such agreement was entered into; or (ii) relating to
the sale of a Subsidiary or assets pending such sale, provided that in any such
case the Negative Pledge applies only to the Subsidiary or the assets that are
the subject of such sale.

          (c)          The Parent and the Borrower shall not, and shall not
permit any Subsidiary (other than an Excluded Subsidiary) to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (other
than an Excluded Subsidiary) to:  (i) pay dividends or make any other
distribution on any of such Subsidiary’s capital stock or other equity interests
owned by the Borrower or any Subsidiary; (ii) pay any Indebtedness owed to the
Parent, the Borrower or any other Subsidiary; (iii) make loans or advances to
the Parent, the Borrower or any other Subsidiary; or (iv) transfer any of its
property or assets to the Parent, the Borrower or any other Subsidiary, except
for any such encumbrances or restrictions, (A) contained in agreements relating
to the sale of a Subsidiary or assets pending such sale, or relating to
Indebtedness secured by a Lien on assets that the Borrower or such Subsidiary
may create, incur, assume, or permit or suffer to exist under Sections 10.3. and
10.6.(a), provided that in any such case the encumbrances and restrictions apply
only to the Subsidiary or the assets that are the subject of such sale or Lien,
as the case may be, (B) set forth in the organizational documents or other
agreements binding on or applicable to any Excluded Subsidiary or any Subsidiary
that is not a Wholly Owned Subsidiary (but only to the extent such encumbrance
or restriction covers any Equity Interest in such Subsidiary or the property or
assets of such Subsidiary) or (C) contained in an agreement that governs an
Investment in an Unconsolidated Affiliate (but only to the extent such
encumbrance or restriction covers any Equity Interest in such Unconsolidated
Affiliate).

Section 10.7.  Merger, Consolidation, Sales of Assets and Other Arrangements.

          The Parent and the Borrower shall not, and shall not permit any
Subsidiary to:  (i) enter into any transaction of merger or consolidation;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, any of its business
or assets, whether now owned or hereafter acquired; provided, however, that:

          (a)          any of the actions described in the immediately preceding
clauses (i) through (iii) may be taken with respect to any Subsidiary so long as
(x) immediately prior to the taking of such action, and immediately thereafter
and after giving effect thereto, no Default or Event of Default is or would be
in existence, (y) if such action includes the sale of all Equity Interests in a
Subsidiary that is a Guarantor owned directly or indirectly by the Parent, such
Subsidiary can and will be released from the Guaranty in accordance with
Section 8.15. and (z) if such action includes the disposition of an Unencumbered
Borrowing Base Property (regardless of whether such disposition takes the form
of a direct sale of such Unencumbered Borrowing Base Property, the sale of the
Equity Interests of the Subsidiary that owns such Unencumbered Borrowing Base
Property or a merger of such Subsidiary), such Unencumbered Borrowing Base
Property can and will be released in accordance with Section 4.2.;

- 73 -

--------------------------------------------------------------------------------




          (b)          the Parent, the Borrower and the other Subsidiaries may
lease and sublease their respective assets, as lessor or sublessor (as the case
may be), in the ordinary course of their business;

          (c)          a Person may merge with a Loan Party so long as (i) the
survivor of such merger is such Loan Party or becomes a Loan Party at the time
of such merger, (ii) immediately prior to such merger, and immediately
thereafter and after giving effect thereto, (x) no Default or Event of Default
is or would be in existence and (y) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents, and (iii) the Borrower shall have given the
Agent at least 30-days’ prior written notice of such merger, such notice to
include a certification as to the matters described in the immediately preceding
clause (ii) (except that such prior notice shall not be required in the case of
the merger of a Subsidiary that does not own an Unencumbered Borrowing Base
Property with and into a Loan Party but the Borrower shall give the Agent notice
of any such merger promptly following the effectiveness of such merger); and

          (d)          the Parent, the Borrower and each other Subsidiary may
sell, transfer or dispose of assets among themselves.

Section 10.8.  Fiscal Year.

          The Parent shall not change its fiscal year from that in effect as of
the Agreement Date; provided, that if Marriot International, Inc. shall change
its fiscal year to a calendar fiscal year, the Parent may change its fiscal year
to a calendar fiscal year.

Section 10.9.  Modifications to Material Contracts.

          The Parent and the Borrower shall not, and shall not permit any
Subsidiary to, enter into any amendment or modification to any Material Contract
which could reasonably be expected to have a Material Adverse Effect.

Section 10.10.  Modifications of Organizational Documents.

          The Parent and the Borrower shall not, and shall not permit any
Subsidiary to, amend, supplement, restate or otherwise modify its articles or
certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.

- 74 -

--------------------------------------------------------------------------------




Section 10.11.  Transactions with Affiliates.

          The Parent and the Borrower shall not, and shall not permit any
Subsidiary to, permit to exist or enter into, any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than the Parent, the Borrower, any other Loan
Party or any Wholly Owned Subsidiary), except transactions in the ordinary
course of and pursuant to the reasonable requirements of the business of the
Parent, the Borrower or any of the other Subsidiaries and upon fair and
reasonable terms which are no less favorable to the Parent, the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.

Section 10.12.  ERISA Exemptions.

          The Parent and the Borrower shall not, and shall not permit any
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.

ARTICLE XI. DEFAULT

Section 11.1.  Events of Default.

          Each of the following shall constitute an Event of Default, whatever
the reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of Applicable Law or pursuant to any judgment or order of
any Governmental Authority:

          (a)          Default in Payment of Principal.  The Borrower shall fail
to pay when due (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of any of the Loans, or any Reimbursement Obligation.

          (b)          Default in Payment of Interest and Other Obligations. 
The Borrower shall fail to pay when due any interest on any of the Loans or any
of the other payment Obligations owing by the Borrower under this Agreement or
any other Loan Document, or any other Loan Party shall fail to pay when due any
payment Obligation owing by such other Loan Party under any Loan Document to
which it is a party, and such failure shall continue for a period of 3 Business
Days.

          (c)          Default in Performance.  (i) The Borrower or the Parent
shall fail to perform or observe any term, covenant, condition or agreement
contained in Section 6.3., Section 9.4.(i) or in Article X. or (ii) any Loan
Party shall fail to perform or observe any term, covenant, condition or
agreement contained in this Agreement or any other Loan Document to which it is
a party and not otherwise mentioned in this Section and in the case of this
clause (ii) only such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which a Responsible Officer of the Parent or such
Loan Party obtains knowledge of such failure or (y) the date upon which the
Parent has received written notice of such failure from the Agent.

          (d)          Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of any Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished or made
or deemed made by or on behalf of any Loan Party to the Agent or any Lender,
shall at any time prove to have been incorrect or misleading, in light of the
circumstances in which made or deemed made, in any material respect when
furnished or made or deemed made.

- 75 -

--------------------------------------------------------------------------------




          (e)          Indebtedness Cross-Default; Derivatives Contracts.

 

              (i)          any Loan Party shall fail to pay when due and
payable, within any applicable grace or cure period, the principal of, or
interest on, any Indebtedness (other than the Loans) having an aggregate
outstanding principal amount of $10,000,000 or more (or $20,000,000 or more in
the case of Nonrecourse Indebtedness) (all such Indebtedness being “Material
Indebtedness”); or

 

 

 

              (ii)         (x) the maturity of any Material Indebtedness shall
have been accelerated in accordance with the provisions of any indenture,
contract or instrument evidencing, providing for the creation of or otherwise
concerning such Material Indebtedness or (y) any Material Indebtedness shall
have been required to be prepaid or repurchased prior to the stated maturity
thereof;

 

 

 

              (iii)        any other event shall have occurred and be continuing
which permits any holder or holders of Material Indebtedness, any trustee or
agent acting on behalf of such holder or holders or any other Person, to
accelerate the maturity of any such Material Indebtedness or require any such
Material Indebtedness to be prepaid or repurchased prior to its stated maturity;
or

 

 

 

              (iv)        there occurs under any Derivatives Contract an Early
Termination Date (as defined in such Derivatives Contract) resulting from
(A) any event of default under such Derivatives Contract as to which any Loan
Party is the Defaulting Party (as defined in such Derivatives Contract) or
(B) any Termination Event (as so defined) under such Derivatives Contract as to
which any Loan Party is an Affected Party (as so defined) and, in either event,
the Derivatives Termination Value owed by any Loan Party as a result thereof is
$10,000,000 or more.

          (f)          Voluntary Bankruptcy Proceeding.  Any Loan Party or any
Significant Subsidiary shall:  (i) commence a voluntary case under the
Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws (as now or
hereafter in effect); (ii) file a petition seeking to take advantage of any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection; (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

- 76 -

--------------------------------------------------------------------------------




          (g)          Involuntary Bankruptcy Proceeding.  A case or other
proceeding shall be commenced against any Loan Party or any other Significant
Subsidiary in any court of competent jurisdiction seeking:  (i) relief under the
Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
calendar days, or an order granting the remedy or other relief requested in such
case or proceeding against such Loan Party or such Significant Subsidiary
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered.

          (h)          Litigation; Enforceability.  Any Loan Party shall
disavow, revoke or terminate (or attempt to terminate) any Loan Document to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of this Agreement, any Note or any other Loan Document or this
Agreement, any Note, the Guaranty or any other Loan Document shall cease to be
in full force and effect (except as a result of the express terms thereof or
hereof).

          (i)          Judgment.  A judgment or order for the payment of money
or for an injunction shall be entered against any Loan Party or any other
Subsidiary, by any court or other tribunal and (i) such judgment or order shall
continue for a period of 30 days without being paid, stayed or dismissed through
appropriate appellate proceedings and (ii) either (A) the amount of such
judgment or order for which insurance has not been acknowledged in writing by
the applicable insurance carrier (or the amount as to which the insurer has
denied liability) exceeds, individually or together with all other such
outstanding judgments or orders entered against any Loan Party or any other
Subsidiary, $10,000,000 or (B) in the case of an injunction or other
non-monetary judgment, such judgment could reasonably be expected to have a
Material Adverse Effect.

          (j)          Attachment.  A warrant, writ of attachment, execution or
similar process shall be issued against any property of any Loan Party or any
other Subsidiary which exceeds, individually or together with all other such
warrants, writs, executions and processes, $10,000,000 in amount in the case of
a Loan Party, or $20,000,000 in amount in the case of any other Subsidiary that
is not a Loan Party and, in each case, such warrant, writ, execution or process
shall not be discharged, vacated, stayed or bonded for a period of 30 days;
provided, however, that if a bond has been issued in favor of the claimant or
other Person obtaining such warrant, writ, execution or process, the issuer of
such bond shall execute a waiver or subordination agreement in form and
substance satisfactory to the Agent pursuant to which the issuer of such bond
subordinates its right of reimbursement, contribution or subrogation to the
Obligations and waives or subordinates any Lien it may have on the assets of any
Loan Party.

- 77 -

--------------------------------------------------------------------------------




          (k)          ERISA.  Any member of the ERISA Group shall fail to pay
when due an amount or amounts aggregating in excess of $10,000,000 which it
shall have become liable to pay under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Liabilities in excess of
$10,000,000 shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer, any Plan or Plans having
aggregate Unfunded Liabilities in excess of $10,000,000; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any such Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of the ERISA Group to incur a current payment
obligation in excess of $10,000,000.

          (l)          Loan Documents.  An Event of Default (as defined therein)
shall occur under any of the other Loan Documents.

          (m)        Change of Control/Change in Management.

 

             (i)         Any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a Person will be deemed to
have “beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 35% of the total voting power of
the then outstanding voting stock of the Parent;

 

 

 

             (ii)        During any period of 12 consecutive months ending after
the Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Directors of the Parent (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Parent was approved by a vote of a majority of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Board of Directors of the Parent
then in office; or

 

 

 

             (iii)       The Parent or a Wholly Owned Subsidiary of the Parent
shall cease to be the sole general partner of the Borrower or shall cease to
have the sole and exclusive power to exercise all management and control over
the Borrower.

Section 11.2.  Remedies Upon Event of Default.

          Upon the occurrence of an Event of Default the following provisions
shall apply:

- 78 -

--------------------------------------------------------------------------------




          (a)          Acceleration; Termination of Facilities.

 

             (i)          Automatic.  Upon the occurrence of an Event of Default
specified in Sections 11.1.(f) or 11.1.(g), (A)(i) the principal of, and all
accrued interest on, the Loans and the Notes at the time outstanding, (ii) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such Event of Default for deposit into the Collateral
Account pursuant to Section 11.5. and (iii) all of the other Obligations of the
Borrower, including, but not limited to, the other amounts owed to the Lenders,
the Swingline Lender and the Agent under this Agreement, the Notes or any of the
other Loan Documents shall become immediately and automatically due and payable
by the Borrower without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower and (B) all of the
Commitments, the obligation of the Lenders to make Revolving Loans, the
Swingline Commitment, the obligation of the Swingline Lender to make Swingline
Loans, and the obligation of the Agent to issue Letters of Credit hereunder,
shall all immediately and automatically terminate.

 

 

 

             (ii)         Optional.  If any other Event of Default shall exist,
the Agent shall, at the direction of the Requisite Lenders:  (A) declare (1) the
principal of, and accrued interest on, the Loans and the Notes at the time
outstanding, (2) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such other Event of Default for
deposit into the Collateral Account pursuant to Section 11.5. and (3) all of the
other Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower and (B) terminate
the Commitments and the obligation of the Lenders to make Loans hereunder and
the obligation of the Agent to issue Letters of Credit hereunder.  Further, if
the Agent has exercised any of the rights provided under the preceding sentence,
the Swingline Lender shall:  (x) declare the principal of, and accrued interest
on, the Swingline Loans and the Swingline Note at the time outstanding, and all
of the other Obligations owing to the Swingline Lender, to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower and (y) terminate the Swingline Commitment and
the obligation of the Swingline Lender to make Swingline Loans.

          (b)          Loan Documents.  The Requisite Lenders may direct the
Agent to, and the Agent if so directed shall, exercise any and all of its rights
under any and all of the other Loan Documents.

          (c)          Applicable Law.  The Requisite Lenders may direct the
Agent to, and the Agent if so directed shall, exercise all other rights and
remedies it may have under any Applicable Law.

- 79 -

--------------------------------------------------------------------------------




          (d)          Appointment of Receiver.  To the extent permitted by
Applicable Law, the Agent and the Lenders shall be entitled to the appointment
of a receiver for the assets and properties of the Borrower and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

Section 11.3.  Remedies Upon Default.

          Upon the occurrence of a Default specified in Section 11.1.(g), the
Commitments shall immediately and automatically terminate.

Section 11.4.  Allocation of Proceeds.

          If an Event of Default shall exist and maturity of any of the
Obligations has been accelerated, all payments received by the Agent under any
of the Loan Documents, in respect of any principal of or interest on the
Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:

 

          (a)          amounts due to the Agent in respect of fees and expenses
due under Section 13.2.;

 

 

 

          (b)          amounts due to the Lenders in respect of fees and
expenses due under Section 13.2., pro rata in the amount then due each Lender;

 

 

 

          (c)          payments of interest on Swingline Loans;

 

 

 

          (d)          payments of interest on all other Loans and Reimbursement
Obligations, to be applied for the ratable benefit of the Lenders;

 

 

 

          (e)          payments of principal of Swingline Loans;

 

 

 

          (f)          payments of principal of all other Loans, Reimbursement
Obligations and other Letter of Credit Liabilities, to be applied for the
ratable benefit of the Lenders; provided, however, to the extent that any
amounts available for distribution pursuant to this subsection are attributable
to the issued but undrawn amount of an outstanding Letters of Credit, such
amounts shall be paid to the Agent for deposit into the Collateral Account);

 

 

 

          (g)          amounts due the Agent and the Lenders pursuant to
Sections 12.7. and 13.9.;

 

 

 

          (h)          payments of all other Obligations and other amounts due
and owing by the Borrower and the other Loan Parties under any of the Loan
Documents, if any, to be applied for the ratable benefit of the Lenders; and

 

 

 

          (i)          any amount remaining after application as provided above,
shall be paid to the Borrower or whomever else may be legally entitled thereto.

- 80 -

--------------------------------------------------------------------------------




Section 11.5.  Collateral Account.

          (a)          As collateral security for the prompt payment in full
when due of all Letter of Credit Liabilities and the other Obligations, the
Borrower hereby pledges and grants to the Agent, for the ratable benefit of the
Agent and the Lenders as provided herein, a security interest in all of its
right, title and interest in and to the Collateral Account and the balances from
time to time in the Collateral Account (including the investments and
reinvestments therein provided for below).  The balances from time to time in
the Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Agent as provided herein.  Anything in this
Agreement to the contrary notwithstanding, funds held in the Collateral Account
shall be subject to withdrawal only as provided in this Section.

          (b)          Amounts on deposit in the Collateral Account shall be
invested and reinvested by the Agent in such Cash Equivalents as the Agent shall
determine in its sole discretion.  All such investments and reinvestments shall
be held in the name of and be under the sole dominion and control of the Agent
for the ratable benefit of the Lenders.  The Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Collateral Account
and shall be deemed to have exercised such care if such funds are accorded
treatment substantially equivalent to that which the Agent accords other funds
deposited with the Agent, it being understood that the Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Collateral Account.

          (c)          If a drawing pursuant to any Letter of Credit occurs on
or prior to the expiration date of such Letter of Credit, the Borrower and the
Lenders authorize the Agent to use the monies deposited in the Collateral
Account to make payment to the beneficiary with respect to such drawing or the
payee with respect to such presentment.

          (d)          If an Event of Default exists, the Requisite Lenders may,
in their discretion, at any time and from time to time, instruct the Agent to
liquidate any such investments and reinvestments and apply proceeds thereof to
the Obligations in accordance with Section 11.4.

          (e)          So long as no Default or Event of Default exists, and to
the extent amounts on deposit in the Collateral Account exceed the aggregate
amount of the Letter of Credit Liabilities then due and owing, the Agent shall,
from time to time, at the request of the Borrower, deliver to the Borrower
within 10 Business Days after the Agent’s receipt of such request from the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, such of the balances in the Collateral Account as exceed the
aggregate amount of the Letter of Credit Liabilities at such time.

          (f)          The Borrower shall pay to the Agent from time to time
such fees as the Agent normally charges for similar services in connection with
the Agent’s administration of the Collateral Account and investments and
reinvestments of funds therein.

- 81 -

--------------------------------------------------------------------------------




Section 11.6.  Performance by Agent.

          If the Borrower shall fail to perform any covenant, duty or agreement
contained in any of the Loan Documents, the Agent may, after notice to the
Borrower, perform or attempt to perform such covenant, duty or agreement on
behalf of the Borrower after the expiration of any cure or grace periods set
forth herein.  In such event, the Borrower shall, at the request of the Agent,
promptly pay any amount reasonably expended by the Agent in such performance or
attempted performance to the Agent, together with interest thereon at the
applicable Post-Default Rate from the date of such expenditure until paid. 
Notwithstanding the foregoing, neither the Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.

Section 11.7.  Rights Cumulative.

          The rights and remedies of the Agent and the Lenders under this
Agreement and each of the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law.  In exercising their respective rights and remedies the Agent
and the Lenders may be selective and no failure or delay by the Agent or any of
the Lenders in exercising any right shall operate as a waiver of it, nor shall
any single or partial exercise of any power or right preclude its other or
further exercise or the exercise of any other power or right.

ARTICLE XII. THE AGENT

Section 12.1.  Authorization and Action.

          Each Lender hereby appoints and authorizes the Agent to take such
action as contractual representative on such Lender’s behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto.  Not in limitation of the
foregoing, each Lender authorizes and directs the Agent to enter into the Loan
Documents for the benefit of the Lenders.  Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Requisite Lenders
in accordance with the provisions of this Agreement or the Loan Documents, and
the exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  Nothing herein shall be
construed to deem the Agent a trustee or fiduciary for any Lender nor to impose
on the Agent duties or obligations other than those expressly provided for
herein.  At the request of a Lender, the Agent will forward to such Lender
copies or, where appropriate, originals of the documents delivered to the Agent
pursuant to this Agreement or the other Loan Documents.  The Agent will also
furnish to any Lender, upon the request of such Lender, a copy of any
certificate or notice furnished to the Agent by the Borrower, any Loan Party or
any other Affiliate of the Borrower, pursuant to this Agreement or any other
Loan Document not already delivered to such Lender pursuant to the terms of this
Agreement or any such other Loan Document.  As to any matters not expressly
provided for by the Loan Documents (including, without limitation, enforcement
or collection of any of the Obligations), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Requisite Lenders (or all of the
Lenders if explicitly required under any other provision of this Agreement), and
such instructions shall be binding upon all Lenders and all holders of any of
the Obligations; provided, however, that, notwithstanding anything in this
Agreement to the contrary, the Agent shall not be required to take any action
which exposes the Agent to personal liability or which is contrary to this
Agreement or any other Loan Document or Applicable Law.  Not in limitation of
the foregoing, the Agent shall not exercise any right or remedy it or the
Lenders may have under any Loan Document upon the occurrence of a Default or an
Event of Default unless the Requisite Lenders have so directed the Agent to
exercise such right or remedy.

- 82 -

--------------------------------------------------------------------------------




Section 12.2.  Agent’s Reliance, Etc.

          Notwithstanding any other provisions of this Agreement or any other
Loan Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Without limiting the generality of the foregoing, the Agent:  (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Parent, the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(c) makes no warranty or representation to any Lender or any other Person and
shall not be responsible to any Lender or any other Person for any statements,
warranties or representations made by any Person in or in connection with this
Agreement or any other Loan Document; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of any of this Agreement or any other Loan Document or the
satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Parent, the Borrower or other Persons or inspect the
property, books or records of the Parent, the Borrower or any other Person;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Agent on behalf of the Lenders in any such collateral; and
(f) shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone or telecopy) believed by it to
be genuine and signed, sent or given by the proper party or parties.  Unless set
forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a certification by such Lender to the Agent and the other
Lenders that the conditions precedent for initial Loans set forth in
Sections 6.1. and 6.2. that have not previously been waived by the Requisite
Lenders have been satisfied.

Section 12.3.  Notice of Defaults.

          The Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Agent has received notice
from a Lender or the Borrower referring to this Agreement, describing with
reasonable specificity such Default or Event of Default and stating that such
notice is a “notice of default.”  If any Lender (excluding the Lender which is
also serving as the Agent) becomes aware of any Default or Event of Default, it
shall promptly send to the Agent such a “notice of default.”  Further, if the
Agent receives such a “notice of default”, the Agent shall give prompt notice
thereof to the Lenders.

- 83 -

--------------------------------------------------------------------------------




Section 12.4.  Wachovia as Lender.

          Wachovia, as a Lender, shall have the same rights and powers under
this Agreement and any other Loan Document as any other Lender and may exercise
the same as though it were not the Agent; and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated, include Wachovia in each case in
its individual capacity.  Wachovia and its affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Parent, the Borrower, any other Loan Party or
any other affiliate thereof as if it were any other bank and without any duty to
account therefor to the other Lenders.  Further, the Agent and any affiliate may
accept fees and other consideration from the Loan Parties for services in
connection with this Agreement and otherwise without having to account for the
same to the other Lenders.  The Lenders acknowledge that, pursuant to such
activities, Wachovia or its affiliates may receive information regarding the
Parent, the Borrower, other Loan Parties, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them.

Section 12.5.  Approvals of Lenders.

          All communications from the Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Agent by the Parent or the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Agent’s
recommended course of action or determination in respect thereof.  Each Lender
shall reply promptly, but in any event within 10 Business Days (or such lesser
or greater period as may be specifically required under the Loan Documents) of
receipt of such communication.  Except as otherwise provided in this Agreement,
unless a Lender shall give written notice to the Agent that it specifically
objects to the recommendation or determination of the Agent (together with a
written explanation of the reasons behind such objection) within the applicable
time period for reply, such Lender shall be deemed to have conclusively approved
of or consented to such recommendation or determination.

- 84 -

--------------------------------------------------------------------------------




Section 12.6.  Lender Credit Decision, Etc.

          Each Lender expressly acknowledges and agrees that neither the Agent
nor any of its officers, directors, employees, agents, counsel,
attorneys-in-fact or other affiliates has made any representations or warranties
as to the financial condition, operations, creditworthiness, solvency or other
information concerning the business or affairs of the Parent, the Borrower, any
other Loan Party, any Subsidiary or any other Person to such Lender and that no
act by the Agent hereafter taken, including any review of the affairs of the
Parent, the Borrower, any other Loan Party or any other Subsidiary, shall be
deemed to constitute any such representation or warranty by the Agent to any
Lender.  Each Lender acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Agent, any
other Lender or counsel to the Agent, or any of their respective officers,
directors, employees and agents, and based on the financial statements of the
Parent, the Borrower, the other Subsidiaries or any other Affiliate thereof, and
inquiries of such Persons, its independent due diligence of the business and
affairs of the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent, any other Lender or counsel to the Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents. 
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Agent under this Agreement or any
of the other Loan Documents, the Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Parent, the Borrower, any other Loan Party or any other Affiliate thereof which
may come into possession of the Agent, or any of its officers, directors,
employees, agents, attorneys-in-fact or other affiliates.  Each Lender
acknowledges that the Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Agent and is not
acting as counsel to such Lender.

Section 12.7.  Indemnification of Agent.

          Each Lender agrees to indemnify the Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may at any time be imposed on, incurred
by, or asserted against the Agent (in its capacity as Agent but not as a Lender)
in any way relating to or arising out of the Loan Documents, any transaction
contemplated hereby or thereby or any action taken or omitted by the Agent under
the Loan Documents (collectively, “Indemnifiable Amounts”); provided, however,
that no Lender shall be liable for any portion of such Indemnifiable Amounts to
the extent resulting from the Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or if the Agent fails to follow the written direction of the Requisite
Lenders (or all of the Lenders if expressly required hereunder) unless such
failure results from the Agent following the advice of counsel to the Agent of
which advice the Lenders have received notice.  Without limiting the generality
of the foregoing but subject to the preceding proviso, each Lender agrees to
reimburse the Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees of the
counsel(s) of the Agent’s own choosing) incurred by the Agent in connection with
the preparation, negotiation, execution, or enforcement of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Agent and/or the Lenders, and any claim or suit
brought against the Agent, and/or the Lenders arising under any Environmental
Laws.  Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Agent notwithstanding any claim or assertion
that the Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by the Agent that the Agent will reimburse the Lenders if it is
actually and finally determined by a court of competent jurisdiction that the
Agent is not so entitled to indemnification.  The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder
or under the other Loan Documents and the termination of this Agreement.  If the
Borrower shall reimburse the Agent for any Indemnifiable Amount following
payment by any Lender to the Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Agent shall share such reimbursement on a ratable
basis with each Lender making any such payment.

- 85 -

--------------------------------------------------------------------------------




Section 12.8.  Successor Agent.

          The Agent may resign at any time as Agent under the Loan Documents by
giving written notice thereof to the Lenders and the Borrower.  The Agent may be
removed as Agent under the Loan Documents for gross negligence or willful
misconduct upon 30-day’s prior written notice by all Lenders (other than the
Lender then acting as Agent).  Upon any such resignation or removal, the
Requisite Lenders shall have the right to appoint a successor Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and its affiliates as a successor Agent).  If no successor
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
resigning Agent’s giving of notice of resignation or the giving of notice of the
removal of the Agent, then the resigning or removed Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be a commercial bank having total
combined assets of at least $50,000,000,000.  Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents.  Such successor Agent
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Agent, in either case, to assume effectively the
obligations of the current Agent with respect to such Letters of Credit.  After
any Agent’s resignation or removal hereunder as Agent, the provisions of this
Article XII. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under the Loan Documents.

- 86 -

--------------------------------------------------------------------------------




Section 12.9.  Titled Agents.

          Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles of “Sole Lead Arranger”, “Book
Manager”, “Syndication Agent” and “Documentation Agent” are solely honorific and
imply no fiduciary responsibility on the part of the Titled Agents to the Agent,
the Borrower or any Lender and the use of such titles does not impose on the
Titled Agents any duties or obligations greater than those of any other Lender
or entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

ARTICLE XIII. MISCELLANEOUS

Section 13.1.  Notices.

          Unless otherwise provided herein, communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered as
follows:

          If to the Borrower:

 

DiamondRock Hospitality Limited Partnership

 

6903 Rockledge Dr., Suite 800

 

Bethesda, Maryland 20817

 

Attn:  Michael Schecter

 

Telephone:        (240) 744-1170

 

Telecopy:          (240) 744-1199

          With a copy to:

 

Willkie Farr & Gallagher LLP

 

787 Seventh Ave.

 

New York, New York 10019

 

Attn: Steven D. Klein

 

Telephone:        (212) 728-8221

 

Telecopy:          (212) 728-8111

          If to the Agent:

 

Wachovia Bank, National Association

 

301 S. College Street, NC0172

 

Charlotte, North Carolina 28288

 

Attn:  David M. Blackman

 

Telephone:        (704) 374-6272

 

Telecopy:          (704) 383-6205

- 87 -

--------------------------------------------------------------------------------




          If to a Lender:

 

To such Lender’s address or telecopy number, as applicable, set forth in its
Administrative Details Form;

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered.  Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received. 
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to any other
Person.

Section 13.2.  Expenses.

          The Borrower agrees (a) to pay or reimburse each of the Agent and the
Arranger for all of its reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses and travel expenses relating to closing), and the
consummation of the transactions contemplated thereby, including the reasonable
fees and disbursements of counsel to the Agent and the Arranger and costs and
expenses in connection with the use of IntraLinks, Inc., Syndtrak or other
similar information transmission systems in connection with the Loan Documents,
(b) to pay or reimburse the Agent, the Arranger and the Lenders for all their
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents, including the reasonable
fees and disbursements of their respective counsel (including the allocated fees
and expenses of in-house counsel) and any payments in indemnification or
otherwise payable by the Lenders to the Agent pursuant to the Loan Documents,
(c) to pay, and indemnify and hold harmless the Agent, the Arranger and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the Agent, the Arranger and the Lenders for all
their costs and expenses incurred in connection with any bankruptcy or other
proceeding of the type described in Sections 11.1.(f) or 11.1.(g), including the
reasonable fees and disbursements of counsel to the Agent, the Arranger and any
Lender, whether such fees and expenses are incurred prior to, during or after
the commencement of such proceeding or the confirmation or conclusion of any
such proceeding.  If the Borrower shall fail to pay any amounts required to be
paid by it pursuant to this Section, the Agent, and/or the Lenders may pay such
amounts on behalf of the Borrower and either deem the same to be Loans
outstanding hereunder or otherwise Obligations owing hereunder.

- 88 -

--------------------------------------------------------------------------------




Section 13.3.  Setoff.

          Subject to Section 3.3. and in addition to any rights now or hereafter
granted under Applicable Law and not by way of limitation of any such rights,
the Agent, each Lender and each Participant is hereby authorized by the
Borrower, at any time or from time to time during the continuance of an Event of
Default, without prior notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of a Lender or Participant
subject to receipt of the prior written consent of the Agent exercised in its
sole discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 11.2., and although such obligations shall be contingent or unmatured.

Section 13.4.  Litigation; Jurisdiction; Other Matters; Waivers.

          (a)          EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR
CONTROVERSY BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT, THE PARENT, AND THE
BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE
COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE
NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.

          (b)          EACH OF THE PARENT, THE BORROWER, THE AGENT AND EACH
LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK, OR, AT THE OPTION OF THE AGENT, ANY STATE COURT LOCATED IN THE
BOROUGH OF MANHATTAN OF NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE PARENT, THE BORROWER, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT
OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.  THE PARENT, THE BORROWER AND
EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS
OR DISPUTES.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT
OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

- 89 -

--------------------------------------------------------------------------------




          (c)          THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY
EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 13.5.  Successors and Assigns.

          (a)          The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns, except that neither the Parent or the Borrower may assign
or otherwise transfer any of its rights or obligations under this Agreement
without the prior written consent of all Lenders and any such assignment or
other transfer to which all of the Lenders have not so consented shall be null
and void.

          (b)          Any Lender may make, carry or transfer Loans at, to or
for the account of any of its branch offices or the office of an affiliate of
such Lender except to the extent such transfer would result in increased costs
to the Borrower.

          (c)          Any Lender may at any time grant to one or more banks or
other financial institutions (each a “Participant”) participating interests in
its Commitment or the Obligations owing to such Lender; provided, however, (i)
any such participating interest must be for a constant and not a varying
percentage interest, and (ii) after giving effect to any such participation by a
Lender, the amount of its Commitment, or if the Commitments have been
terminated, the aggregate outstanding principal balance of Notes held by it, in
which it has not granted any participating interests must be equal to
$10,000,000.  Except as otherwise provided in Section 13.3., no Participant
shall have any rights or benefits under this Agreement or any other Loan
Document.  In the event of any such grant by a Lender of a participating
interest to a Participant, such Lender shall remain responsible for the
performance of its obligations hereunder, and the Borrower and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided, however, such Lender may agree with the Participant that it will not,
without the consent of the Participant, agree to (i) increase, or extend the
term (to the extent consent is required with respect thereto) or extend the time
or waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender, (iii) reduce the
amount of any such payment of principal, (iv) reduce the rate at which interest
is payable thereon or (v) release any Guarantor (except as otherwise permitted
under Section 4.2.).  An assignment or other transfer which is not permitted by
subsection (d) or (e) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (c).  Upon request from the Agent, a Lender shall notify the Agent of
the sale of any participation hereunder and, if requested by the Agent, certify
to the Agent that such participation is permitted hereunder and that the
requirements of Section 3.12. (c) have been satisfied.

- 90 -

--------------------------------------------------------------------------------




          (d)          Any Lender may with the prior written consent of the
Agent and, so long as no Default or Event of Default exists, the Borrower (which
consent, in each case, shall not be unreasonably withheld (it being agreed that
the Borrower’s withholding of consent to an assignment which would result in the
Borrower having to pay amounts under Section 3.12. shall be deemed to be
reasonable)), assign to one or more Eligible Assignees (each an “Assignee”) all
or a portion of its rights and obligations under this Agreement and the Notes
(including all or a portion of its Commitments and the Loans owing to such
Lender); provided, however, (i) no such consent by the Borrower shall be
required in the case of any assignment to another Lender or any affiliate of
such Lender or another Lender and no such consent by the Agent shall be required
in the case of any assignment by a Lender to any affiliate of such Lender;
(ii) unless the Borrower and the Agent otherwise agree, after giving effect to
any partial assignment by a Lender, the Assignee shall hold, and the assigning
Lender shall retain, a Commitment, or if the Commitments have been terminated,
Loans having an outstanding principal balance, of at least $10,000,000 and
integral multiples of $1,000,000 in excess thereof; and (iii) each such
assignment shall be effected by means of an Assignment and Acceptance
Agreement.  Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Lender of an amount equal to the purchase price
agreed between such transferor Lender and such Assignee, such Assignee shall be
a Lender party to this Agreement with respect to the assigned interest as of the
effective date of the Assignment and Acceptance Agreement and shall have all the
rights and obligations of a Lender with respect to the assigned interest as set
forth in such Assignment and Acceptance Agreement, and the transferor Lender
shall be released from its obligations hereunder with respect to the assigned
interest to a corresponding extent, and no further consent or action by any
party shall be required.  An Assignee, if not already a Lender, shall deliver to
the Agent an Administrative Details Form.  Upon the consummation of any
assignment pursuant to this subsection, the transferor Lender, the Agent and the
Borrower shall make appropriate arrangements so that new Notes are issued to the
Assignee and such transferor Lender, as appropriate.  In connection with any
such assignment, the transferor Lender or the Assignee (and not the Borrower)
shall pay to the Agent an administrative fee for processing such assignment in
the amount of $3,500.  Anything in this Section to the contrary notwithstanding,
no Lender may assign or participate any interest in its Commitment or any Loan
held by it hereunder to the Borrower or any Subsidiary or Affiliate of the
Borrower.

- 91 -

--------------------------------------------------------------------------------




          (e)          The Agent shall maintain at the Principal Office a copy
of each Assignment and Acceptance Agreement delivered to and accepted by it and
a register for the recordation of the names and addresses of the Lenders and the
Commitment of each Lender (including the outstanding principal balance, accrued
and unpaid interest and other fees due thereunder) from time to time (the
“Register”).  The Agent shall give each Lender and the Borrower notice of the
assignment by any Lender of its rights as contemplated by this Section.  The
Borrower, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register and copies of each Assignment and Acceptance Agreement
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice to the
Agent.  Upon its receipt of an Assignment and Acceptance Agreement executed by
an assigning Lender, together with each Note subject to such assignment, the
Agent shall, if such Assignment and Acceptance Agreement has been completed and
if the Agent receives the processing and recording fee described in subsection
(d) above, (i) accept such Assignment and Acceptance Agreement, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.

          (f)          In addition to the assignments and participations
permitted under the foregoing provisions of this Section, any Lender may assign
and pledge all or any portion of its Loans and its Notes to any Federal Reserve
Bank as collateral security pursuant to Regulation A and any Operating Circular
issued by such Federal Reserve Bank, and such Loans and Notes shall be fully
transferable as provided therein.  No such assignment shall release the
assigning Lender from its obligations hereunder.

          (g)          A Lender may furnish any information concerning the
Borrower, any other Loan Party or any of their respective Subsidiaries in the
possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants) subject to compliance with
Section 13.8.

          (h)          Anything in this Section to the contrary notwithstanding,
no Lender may assign or participate any interest in any Loan held by it
hereunder to the Borrower, any other Loan Party or any of their respective
Affiliates or Subsidiaries.

          (i)          Each Lender agrees that, without the prior written
consent of the Borrower and the Agent, it will not make any assignment hereunder
in any manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States of America or
of any other jurisdiction.

Section 13.6.  Amendments.

          (a)          Except as otherwise expressly provided in this Agreement,
any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, and any term of this
Agreement or of any other Loan Document may be amended, and the performance or
observance by the Borrower or any other Loan Party or any Subsidiary of any
terms of this Agreement or such other Loan Document or the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (and, in the case of an amendment to
any Loan Document, the written consent of each Loan Party a party thereto).

- 92 -

--------------------------------------------------------------------------------




          (b)          Notwithstanding the foregoing, without the prior written
consent of each Lender adversely affected thereby, no amendment, waiver or
consent shall do any of the following:

 

          (i)          increase the Commitments of the Lenders (except for any
increase in the Commitments effectuated pursuant to Section 2.15.)or subject the
Lenders to any additional obligations;

 

 

 

          (ii)         reduce the principal of, or interest rates that have
accrued or that will be charged on the outstanding principal amount of, any
Loans or other Obligations;

 

 

 

          (iii)        reduce the amount of any Fees payable hereunder or
postpone any date fixed for payment thereof;

 

 

 

          (iv)        modify the definition of the term “Termination Date”
(except as contemplated under Section 2.12.) or otherwise postpone any date
fixed for any payment of any principal of, or interest on, any Loans or any
other Obligations (including the waiver of any Default or Event of Default as a
result of the nonpayment of any such Obligations as and when due), or extend the
expiration date of any Letter of Credit beyond the Termination Date;

 

 

 

          (v)         amend or otherwise modify the provisions of Section 3.2.;

 

 

 

          (vi)        modify the definition of the term “Requisite Lenders” or
otherwise modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof, including without limitation, any modification of this
Section 13.6. if such modification would have such effect;

 

 

 

          (vii)       release any Guarantor from the Guaranty other than as
provided in Section 8.15.;

 

 

 

          (viii)      amend or otherwise modify the provisions of Section 2.14.;
or

 

 

 

          (ix)        increase the number of Interest Periods permitted with
respect to Loans under Section 2.5.

          (c)          No amendment, waiver or consent, unless in writing and
signed by the Agent, in such capacity, in addition to the Lenders required
hereinabove to take such action, shall affect the rights or duties of the Agent
under this Agreement or any of the other Loan Documents.  Any amendment, waiver
or consent relating to Section 2.2. or the obligations of the Swingline Lender
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Swingline Lender.

- 93 -

--------------------------------------------------------------------------------




          (d)          No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein.  Except as otherwise provided in
Section 12.5., no course of dealing or delay or omission on the part of the
Agent or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto.  Any Event of Default occurring hereunder
shall continue to exist until such time as such Event of Default is waived in
writing in accordance with the terms of this Section, notwithstanding any
attempted cure or other action by any Loan Party or any other Person subsequent
to the occurrence of such Event of Default.  Except as otherwise explicitly
provided for herein or in any other Loan Document, no notice to or demand upon
any Loan Party shall entitle such Loan Party to any other or further notice or
demand in similar or other circumstances.

Section 13.7.  Nonliability of Agent and Lenders.

          The relationship between the Borrower and the Lenders and the Agent
shall be solely that of borrower and lender.  Neither the Agent nor any Lender
shall have any fiduciary responsibilities to the Borrower or the Parent and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower,
any Subsidiary or any other Loan Party.  Neither the Agent nor any Lender
undertakes any responsibility to the Borrower or the Parent to review or inform
the Borrower or the Parent of any matter in connection with any phase of the
business or operations of the Borrower or the Parent.

Section 13.8.  Confidentiality.

          The Agent and each Lender shall use reasonable efforts to assure that
information about the Parent, Borrower, the other Loan Parties and other
Subsidiaries, and the Properties thereof and their operations, affairs and
financial condition, not generally disclosed to the public, which is furnished
to the Agent or any Lender pursuant to the provisions of this Agreement or any
other Loan Document, is used only for the purposes of this Agreement and the
other Loan Documents and shall not be divulged to any Person other than the
Agent, the Lenders, and their respective agents who are actively and directly
participating in the evaluation, administration or enforcement of the Loan
Documents and other transactions between the Agent or such Lender, as
applicable, and the Borrower, but in any event the Agent and the Lenders may
make disclosure:  (a) to any of their respective affiliates (provided they shall
agree to keep such information confidential in accordance with the terms of this
Section 13.8.); (b) as reasonably requested by any bona fide Assignee,
Participant or other transferee in connection with the contemplated transfer of
any Commitment or participations therein as permitted hereunder (provided they
shall agree to keep such information confidential in accordance with the terms
of this Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings; (d) to the Agent’s or such Lender’s independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) after the happening and during the continuance
of an Event of Default, to any other Person, in connection with the exercise by
the Agent or the Lenders of rights hereunder or under any of the other Loan
Documents; (f) upon Borrower’s prior consent (which consent shall not be
unreasonably withheld), to any contractual counter-parties to any swap or
similar hedging agreement or to any rating agency; and (g) to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate.

- 94 -

--------------------------------------------------------------------------------




Section 13.9.  Indemnification.

          (a)          The Borrower shall and hereby agrees to indemnify, defend
and hold harmless the Agent, each of the Lenders, any affiliate of the Agent or
any Lender, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”):  losses, costs, claims, damages, liabilities, deficiencies, judgments
or reasonable expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12. or 5.1. or expressly excluded from the
coverage of such Sections 3.12. or 5.1.) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to:  (i) this Agreement or any
other Loan Document or the transactions contemplated thereby; (ii) the making of
any Loans or issuance of Letters of Credit hereunder; (iii) any actual or
proposed use by the Borrower of the proceeds of the Loans or Letters of Credit;
(iv) the Agent’s or any Lender’s entering into this Agreement; (v) the fact that
the Agent and the Lenders have established the credit facility evidenced hereby
in favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Parent,
the Borrower and the Subsidiaries; (vii) the fact that the Agent and the Lenders
are material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Parent, the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Agent or the Lenders may have under this Agreement or the other Loan
Documents; (ix) any civil penalty or fine assessed by the OFAC against, and all
reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by, the Agent or any Lender as a
result of conduct of the Borrower, any other Loan Party or any Subsidiary that
violates a sanction enforced by the OFAC; or (x) any violation or non-compliance
by the Parent, the Borrower or any Subsidiary of any Applicable Law (including
any Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or
(B) any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Borrower or its
Subsidiaries (or its respective properties) (or the Agent and/or the Lenders as
successors to the Borrower) to be in compliance with such Environmental Laws;
provided, however, that the Borrower shall not be obligated to indemnify any
Indemnified Party for (A) any acts or omissions of such Indemnified Party in
connection with matters described in this subsection to the extent arising from
the gross negligence or willful misconduct of such Indemnified Party, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or (B) Indemnified Costs to the extent arising directly out of or
resulting directly from claims of one or more Indemnified Parties against
another Indemnified Party.

- 95 -

--------------------------------------------------------------------------------




          (b)          The Borrower’s indemnification obligations under this
Section 13.9. shall apply to all Indemnity Proceedings arising out of, or
related to, the foregoing whether or not an Indemnified Party is a named party
in such Indemnity Proceeding.  In this regard, this indemnification shall cover
all Indemnified Costs of any Indemnified Party in connection with any deposition
of any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority. If indemnification is to be sought hereunder by an
Indemnified Party, then such Indemnified Party shall notify the Borrower of the
commencement of any Indemnity Proceeding; provided, however, that the failure to
so notify the Borrower shall not relieve the Borrower from any liability that it
may have to such Indemnified Party pursuant to this Section 13.9. except to the
extent such failure to notify materially and adversely affects the Borrower.

          (c)          This indemnification shall apply to any Indemnity
Proceeding arising during the pendency of any bankruptcy proceeding filed by or
against the Borrower and/or any Subsidiary.

          (d)          All out-of-pocket fees and expenses of, and all amounts
paid to third-persons by, an Indemnified Party shall be advanced by the Borrower
at the request of such Indemnified Party notwithstanding any claim or assertion
by the Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

          (e)          An Indemnified Party may conduct its own investigation
and defense of, and may formulate its own strategy with respect to, any
Indemnity Proceeding covered by this Section and, as provided above, all
Indemnified Costs incurred by such Indemnified Party shall be reimbursed by the
Borrower.  No action taken by legal counsel chosen by an Indemnified Party in
investigating or defending against any such Indemnity Proceeding shall vitiate
or in any way impair the obligations and duties of the Borrower hereunder to
indemnify and hold harmless each such Indemnified Party; provided, however, that
if (i) the Borrower is required to indemnify an Indemnified Party pursuant
hereto and (ii) the Borrower has provided evidence reasonably satisfactory to
such Indemnified Party that the Borrower has the financial wherewithal to
reimburse such Indemnified Party for any amount paid by such Indemnified Party
with respect to such Indemnity Proceeding, such Indemnified Party shall not
settle or compromise any such Indemnity Proceeding without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed). Notwithstanding the foregoing, an Indemnified Party may settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrower where (x) no monetary relief is sought against such Indemnified
Party in such Indemnity Proceeding or (y) there is an allegation of a violation
of law by such Indemnified Party.

- 96 -

--------------------------------------------------------------------------------




          (f)          If and to the extent that the obligations of the Borrower
under this Section are unenforceable for any reason, the Borrower hereby agrees
to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

          (g)          The Borrower’s obligations under this Section shall
survive any termination of this Agreement and the other Loan Documents and the
payment in full in cash of the Obligations, and are in addition to, and not in
substitution of, any other of their obligations set forth in this Agreement or
any other Loan Document to which it is a party.

Section 13.10.  Termination; Survival.

          At such time as (a) all of the Commitments have been terminated, (b)
all Letters of Credit have terminated, (c) none of the Lenders nor the Swingline
Lender is obligated any longer under this Agreement to make any Loans and
(d) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate.  The indemnities to which the Agent, the Lenders and the Swingline
Lender are entitled under the provisions of Sections 3.12., 5.1., 5.4., 12.7.,
13.2. and 13.9. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 13.4., shall continue in full force and
effect and shall protect the Agent, the Lenders and the Swingline Lender
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.  The Agent agrees to furnish to
the Borrower, upon the Borrower’s request and at the Borrower’s sole cost and
expense, any release, termination, or other agreement or document evidencing the
foregoing termination.

Section 13.11.  Severability of Provisions.

          Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating the
remainder of such provision or the remaining provisions or affecting the
validity or enforceability of such provision in any other jurisdiction.

Section 13.12.  GOVERNING LAW.

          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.

Section 13.13.  Patriot Act.

          The Lenders and the Agent each hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with such Act.

- 97 -

--------------------------------------------------------------------------------




Section 13.14.  Counterparts.

          This Agreement and any amendments, waivers, consents or supplements
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

Section 13.15.  Obligations with Respect to Loan Parties.

          The obligations of the Parent or the Borrower to direct or prohibit
the taking of certain actions by the other Loan Parties as specified herein
shall be absolute and not subject to any defense the Parent or the Borrower may
have that the Parent or the Borrower does not control such Loan Parties.

Section 13.16.  Limitation of Liability.

          Neither the Agent nor any Lender, nor any affiliate, officer,
director, employee, attorney, or agent of the Agent or any Lender shall have any
liability with respect to, and each of the Parent and the Borrower hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
the Parent or the Borrower in connection with, arising out of, or in any way
related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents. 
Each of the Parent and the Borrower hereby waives, releases, and agrees not to
sue the Agent or any Lender or any of the Agent’s or any Lender’s affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

Section 13.17.  Entire Agreement.

          This Agreement, the Notes, and the other Loan Documents referred to
herein embody the final, entire agreement among the parties hereto and supersede
any and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.

Section 13.18.  Construction.

          The Parent, the Borrower, the Agent and each Lender acknowledge that
each of them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Parent, the Borrower, the Agent
and each Lender.

- 98 -

--------------------------------------------------------------------------------




Section 13.19.  No Novation.

          THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND
AND RESTATE THE TERMS OF THE EXISTING CREDIT AGREEMENT.  THE PARTIES DO NOT
INTEND THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE,
A NOVATION OF ANY OF THE OBLIGATIONS OWING BY BORROWER UNDER OR IN CONNECTION
WITH THE EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS
DEFINED IN THE EXISTING CREDIT AGREEMENT).

[Signatures on Following Pages]

- 99 -

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.

 

DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP

 

 

 

 

 

 

By:

DiamondRock Hospitality Company, its sole General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

DIAMONDROCK HOSPITALITY COMPANY

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

[Signatures Continued on Next Page]

- 100 -

--------------------------------------------------------------------------------




[Signature Page to Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as
Agent, as a Lender and as Swingline Lender

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Commitment Amount:

 

 

 

 

 

$_____________

 

 

 

 

[Signatures Continued on Next Page]

- 101 -

--------------------------------------------------------------------------------




[Signature Page to Amended and Restated Credit Agreement
with DiamondRock Hospitality Limited Partnership]

 

[LENDER]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Commitment Amount:

 

 

 

 

 

$_____________

 

 

 

 

- 102 -

--------------------------------------------------------------------------------